Exhibit 10.1

 

CREDIT AGREEMENT

Among

THE DAYTON POWER AND LIGHT COMPANY
as Borrower

THE LENDING INSTITUTIONS NAMED THEREIN
as Lenders

And

KEYBANK NATIONAL ASSOCIATION
as an LC Issuer, the Administrative Agent and
Lead Arranger

 

 

--------------------------------------------------------------------------------

 

dated as of
November 21, 2006

 

--------------------------------------------------------------------------------

 

$220,000,000 Revolving Facility

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I.

DEFINITIONS AND TERMS

 

1

Section 1.1

 

Certain Defined Terms

 

1

Section 1.2

 

Computation of Time Periods

 

24

Section 1.3

 

Accounting Terms

 

24

Section 1.4

 

Terms Generally

 

24

ARTICLE II.

AMOUNT AND TERMS OF LOANS

 

25

Section 2.1

 

Establishment of the Credit Facility

 

25

Section 2.2

 

Commitments for Loans

 

25

Section 2.3

 

Borrowing, Continuation or Conversion of Loans

 

25

Section 2.4

 

Letters of Credit

 

27

Section 2.5

 

Funding Obligations; Disbursement of Funds

 

32

Section 2.6

 

Evidence of Obligations

 

34

Section 2.7

 

Interest

 

34

Section 2.8

 

Increased Costs; Illegality

 

36

Section 2.9

 

Breakage Compensation

 

38

Section 2.10

 

Increased Costs to LC Issuers

 

39

Section 2.11

 

Change of Lending Office; Replacement of Lenders

 

39

ARTICLE III.

FEES; COMMITMENTS

 

40

Section 3.1

 

Fees

 

40

Section 3.2

 

Increase in Commitments

 

42

Section 3.3

 

Voluntary Termination/Reduction of Commitments

 

43

Section 3.4

 

Termination of Commitments

 

43

ARTICLE IV.

PAYMENTS

 

43

Section 4.1

 

Repayment of Loans

 

43

Section 4.2

 

Voluntary Prepayments

 

43

Section 4.3

 

Mandatory Payments and Prepayments

 

44

Section 4.4

 

Method and Place of Payment

 

45

Section 4.5

 

Net Payments

 

46

ARTICLE V.

CONDITIONS PRECEDENT

 

48

Section 5.1

 

Conditions Precedent at Closing Date

 

48

Section 5.2

 

Conditions Precedent to the Making of Loans

 

50

Section 5.3

 

Conditions Precedent to the Conversion or Continuation of Loans

 

51

 

 

 


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

 

51

Section 6.1

 

Corporate Status

 

51

Section 6.2

 

Corporate Power and Authority

 

51

Section 6.3

 

No Violation

 

51

Section 6.4

 

Governmental Approvals

 

52

Section 6.5

 

Litigation, etc

 

52

Section 6.6

 

Use of Proceeds; Margin Regulations

 

52

Section 6.7

 

Financial Statements

 

53

Section 6.8

 

Solvency

 

53

Section 6.9

 

No Material Adverse Change

 

53

Section 6.10

 

Tax Returns and Payments

 

53

Section 6.11

 

Title to Properties

 

54

Section 6.12

 

Lawful Operations; Compliance with Agreements

 

54

Section 6.13

 

Environmental Matters

 

54

Section 6.14

 

ERISA

 

55

Section 6.15

 

Intellectual Property

 

55

Section 6.16

 

Investment Company Act; Federal Power Act

 

55

Section 6.17

 

True and Complete Disclosure

 

56

ARTICLE VII.

AFFIRMATIVE COVENANTS

 

56

Section 7.1

 

Reporting Requirements

 

56

Section 7.2

 

Books, Records and Inspections

 

58

Section 7.3

 

Insurance

 

58

Section 7.4

 

Payment of Taxes and Claims

 

58

Section 7.5

 

Preservation of Existence, etc

 

59

Section 7.6

 

Good Repair

 

59

Section 7.7

 

Compliance with Statutes, Regulations, Orders, Restrictions

 

59

Section 7.8

 

Fiscal Years, Fiscal Quarters

 

59

Section 7.9

 

Use of Proceeds

 

59

Section 7.10

 

Senior Debt

 

60

ARTICLE VIII.

NEGATIVE COVENANTS

 

60

Section 8.1

 

Changes in Business

 

60

Section 8.2

 

Merger, Consolidation, Asset Sales

 

60

Section 8.3

 

Liens

 

61

 

 

 


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

Page

Section 8.4

 

Investments

 

62

Section 8.5

 

Financial Covenant

 

63

Section 8.6

 

Transactions with Affiliates

 

63

Section 8.7

 

Material Agreements

 

63

Section 8.8

 

Use of Proceeds/Margin Regulations

 

63

Section 8.9

 

No Dividend Restrictions

 

63

Section 8.10

 

Swap Agreements

 

63

ARTICLE IX.

EVENTS OF DEFAULT

 

64

Section 9.1

 

Events of Default

 

64

Section 9.2

 

Acceleration; Remedies

 

66

Section 9.3

 

Application of Liquidation Proceeds

 

67

ARTICLE X.

THE ADMINISTRATIVE AGENT

 

68

Section 10.1

 

Appointment

 

68

Section 10.2

 

Delegation of Duties

 

68

Section 10.3

 

Exculpatory Provisions

 

68

Section 10.4

 

Reliance by Administrative Agent

 

69

Section 10.5

 

Notice of Default

 

69

Section 10.6

 

Non-Reliance

 

70

Section 10.7

 

Indemnification

 

70

Section 10.8

 

The Administrative Agent in Individual Capacity

 

71

Section 10.9

 

Successor Administrative Agent

 

71

Section 10.10

 

Other Agents

 

72

ARTICLE XI.

MISCELLANEOUS

 

72

Section 11.1

 

Payment of Expenses

 

72

Section 11.2

 

Right of Setoff

 

74

Section 11.3

 

Notices

 

74

Section 11.4

 

Benefit of Agreement

 

75

Section 11.5

 

No Waiver; Remedies Cumulative

 

78

Section 11.6

 

Payments Pro Rata; Sharing of Setoffs

 

78

Section 11.7

 

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

 

80

Section 11.8

 

Counterparts

 

81

Section 11.9

 

Integration

 

81

 

 

 


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

Page

Section 11.10

 

Headings Descriptive

 

81

Section 11.11

 

Amendment or Waiver

 

81

Section 11.12

 

Survival of Indemnities

 

82

Section 11.13

 

Domicile of Loans

 

82

Section 11.14

 

Confidentiality

 

83

Section 11.15

 

Lender Register

 

83

Section 11.16

 

General Limitation of Liability

 

84

Section 11.17

 

Limitations on Liability of the LC Issuers

 

84

Section 11.18

 

No Duty

 

85

Section 11.19

 

Lenders and Agent Not Fiduciary to Borrower

 

85

Section 11.20

 

Survival of Representations and Warranties

 

85

Section 11.21

 

Severability

 

85

Section 11.22

 

Independence of Covenants

 

86

Section 11.23

 

Interest Rate Limitation

 

86

Section 11.24

 

Treasury Regulations

 

86

Section 11.25

 

USA Patriot Act

 

86

 

Exhibit A

-

Revolving Note

Exhibit B-1

-

Notice of Borrowing, Continuation or Conversion

Exhibit B-2

 

LC Request

Exhibit C

-

Compliance Certificate

Exhibit D

-

Closing Certificate

Exhibit E

-

Assignment Agreement

Exhibit F

-

Legal Opinion of General Counsel of the Borrower

 

 

 


--------------------------------------------------------------------------------


This CREDIT AGREEMENT, dated as of November 21, 2006, is entered into by and
among the following:

(i)            THE DAYTON POWER AND LIGHT COMPANY, an Ohio corporation (the
“Borrower”);

(ii)           the Lenders, defined below, from time to time party hereto; and

(iii)          KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the Administrative Agent, defined below, and Lead Arranger.

RECITALS:

A.            The Borrower has applied to the Lenders for a credit facility to
replace its existing senior debt facility and to provide working capital and
funds for other lawful purposes.

B.            Subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the credit facility
provided for herein.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:


ARTICLE I.


DEFINITIONS AND TERMS


SECTION 1.1             CERTAIN DEFINED TERMS.  AS USED HEREIN, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS HEREIN SPECIFIED UNLESS THE CONTEXT OTHERWISE
REQUIRES:

“Acquisition” means any acquisition (a) on a going concern basis (whether by
purchase, lease or otherwise) of assets constituting a business or a division or
line of business of a Person that is not a Subsidiary of the Borrower, and (b)
of a majority of the outstanding equity or other similar interests in any such
Person (whether by merger, stock purchase or otherwise).

1


--------------------------------------------------------------------------------




“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum appearing on the applicable electronic
page of Reuters or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided by such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market), at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period, divided (and
rounded to the nearest one one hundredth of 1%) by (b) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (a) above is not
available at any such time for any reason, then the rate referred to in clause
(a) shall instead be the average (rounded to the nearest one one hundredth of
1%) of the rates at which Dollar deposits of $5,000,000 are offered to the
Reference Banks in the London interbank market at approximately 11:00 a.m.
(London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period.

“Administrative Agent” means KeyBank in its capacity as administrative agent for
the Lenders, together with any successor to the Administrative Agent appointed
pursuant to Section 10.9.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor.  A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (b) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise.  Notwithstanding
the foregoing, (i) a director, officer or employee of a Person shall not, solely
by reason of such status, be considered an Affiliate of such Person; and
(ii) neither the Administrative Agent nor any Lender shall in any event be
considered an Affiliate of the Borrower or any of its Subsidiaries.

“Agent Fee Letter” means the Agent Fee Letter, dated as of the date hereof,
between the Administrative Agent and the Borrower, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

2


--------------------------------------------------------------------------------




“Aggregate Revolving Facility Exposure” means, at any time, the sum of (a) the
aggregate principal amounts of all Loans outstanding at such time and (b) the
aggregate amount of the LC Outstandings at such time.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

“Applicable Facility Fee Rate” means, on any date of determination, a rate that
is determined based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

S&P Rating

 

Moody’s
Rating

 

Fitch Rating

 

Applicable
Facility Fee
Rate

 

A or higher

 

A2 or higher

 

A or higher

 

6.00 basis points

 

A–

 

A3

 

A–

 

7.00 basis points

 

BBB+

 

Baa1

 

BBB+

 

8.00 basis points

 

BBB

 

Baa2

 

BBB

 

10.00 basis points

 

BBB–

 

Baa3

 

BBB–

 

12.50 basis points

 

Lower than BBB-

 

Lower than Baa3

 

Lower than BBB-

 

17.50 basis points

 

 

If at any time each Rating Agency issues a different rating, then the Applicable
Facility Fee Rate shall be determined based on the intermediate rating at such
time.  If at any time two Rating Agencies issue the same rating, which is
different than the other Rating Agency, the rating issued by such other Rating
Agency shall be disregarded, and the Applicable Facility Fee Rate shall be
determined based on the two identical ratings at such time.  If there is no S&P
Rating and Fitch Rating, then the Applicable Facility Fee Rate shall be
determined based on the Moody’s Rating.  If there is no Moody’s Rating and Fitch
Rating, then the Applicable Facility Fee Rate shall be determined based on the
S&P Rating.  If there is no Moody’s Rating and S&P Rating, then the Applicable
Facility Fee Rate shall be determined based on the Fitch Rating.  If at any time
only two Rating Agencies issue a rating and there is a difference of two or more
rating levels between such Rating Agencies, then the Applicable Facility Fee
Rate shall be determined based on the intermediate rating levels at the midpoint
between the ratings issued by such Rating Agencies at such time or, if there is
no midpoint, based on the higher intermediate level.  If (i) there is no S&P
Rating, Moody’s Rating and Fitch Rating or (ii) an Event of Default has occurred
and is continuing, the Applicable Facility Fee Rate shall be the highest rate
per annum indicated therefor in the above table.  The S&P Rating, Moody’s Rating
and Fitch Rating in effect on any date for purposes of

3


--------------------------------------------------------------------------------




determining the Applicable Facility Fee Rate shall be that S&P Rating, Moody’s
Rating and Fitch Rating in effect at the close of business on such date.  Each
change in the Applicable Facility Fee Rate resulting from a publicly announced
change in the S&P Rating, the Fitch Rating and/or the Moody’s Rating shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next change.

“Applicable Lending Office” means, with respect to each Lender, the office or
offices designated by such Lender to the Administrative Agent as such Lender’s
lending office or offices for purposes of this Agreement.

“Applicable Margin” means, on any date of determination, a rate that is
determined, based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

S&P Rating

 

Moody’s
Rating

 

Fitch Rating

 

Applicable
Margin for
Eurodollar
Loans

 

Applicable
Margin for
Base Rate
Loans

 

A or higher

 

A2 or higher

 

A or higher

 

19.00 basis points

 

0.0 basis points

 

A–

 

A3

 

A–

 

23.00 basis points

 

0.0 basis points

 

BBB+

 

Baa1

 

BBB+

 

27.00 basis points

 

0.0 basis points

 

BBB

 

Baa2

 

BBB

 

35.00 basis points

 

0.0 basis points

 

BBB-

 

Baa3

 

BBB-

 

47.50 basis points

 

0.0 basis points

 

Lower than BBB-

 

Lower than Baa3

 

Lower than BBB-

 

60.00 basis points

 

0.0 basis points

 

 

If at any time each Rating Agency issues a different rating, then the Applicable
Margin shall be determined based on the intermediate rating at such time.  If at
any time two Rating Agencies issue the same rating, which is different than the
other Rating Agency, the rating issued by such other Rating Agency shall be
disregarded, and the Applicable Margin shall be determined based on the two
identical ratings at such time.  If there is no S&P Rating and Fitch Rating,
then the Applicable Margin shall be determined based on the Moody’s Rating.  If
there is no Moody’s Rating and Fitch Rating, then the Applicable Margin shall be
determined based on the S&P Rating.  If there is no Moody’s Rating and S&P
Rating, then the Applicable Margin shall be determined based on the Fitch
Rating.  If at any time only two Rating Agencies issue a rating and there is a
difference of two or more rating levels between such Rating Agencies, then the
Applicable Margin shall be determined based on the intermediate rating levels at
the midpoint between the ratings issued by such Rating Agencies at such time or,
if there is no midpoint, based on the higher intermediate level.  If (i) there
is no S&P Rating, Moody’s Rating and Fitch Rating or (ii) an Event of Default
has

4


--------------------------------------------------------------------------------




occurred and is continuing, the Applicable Margin shall be the highest rate per
annum indicated therefor in the above table.  The S&P Rating, Moody’s Rating and
Fitch Rating in effect on any date for purposes of determining the Applicable
Margin shall be that S&P Rating, Moody’s Rating and Fitch Rating in effect at
the close of business on such date.  Each change in the Applicable Margin
resulting from a publicly announced change in the S&P Rating, the Fitch Rating
and/or the Moody’s Rating shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next change.

“Applicable Utilization Fee Rate” means, on any date of determination, a rate
that is determined based upon the S&P Rating, the Moody’s Rating or the Fitch
Rating, as follows:

S&P Rating

 

Moody’s
Rating

 

Fitch Rating

 

Applicable
Facility Fee
Rate

 

A or higher

 

A2 or higher

 

A or higher

 

5.00 basis points

 

A–

 

A3

 

A–

 

5.00 basis points

 

BBB+

 

Baa1

 

BBB+

 

5.00 basis points

 

BBB

 

Baa2

 

BBB

 

5.00 basis points

 

BBB–

 

Baa3

 

BBB–

 

5.00 basis points

 

Lower than BBB–

 

Lower than Baa3

 

Lower than BBB–

 

10.00 basis points

 

 

If at any time each Rating Agency issues a different rating, then the Applicable
Utilization Fee Rate shall be determined based on the intermediate rating at
such time.  If at any time two Rating Agencies issue the same rating, which is
different than the other Rating Agency, the rating issued by such other Rating
Agency shall be disregarded, and the Applicable Utilization Fee Rate shall be
determined based on the two identical ratings at such time.  If there is no S&P
Rating and Fitch Rating, then the Applicable Utilization Fee Rate shall be
determined based on the Moody’s Rating.  If there is no Moody’s Rating and Fitch
Rating, then the Applicable Utilization Fee Rate shall be determined based on
the S&P Rating.  If there is no Moody’s Rating and S&P Rating, then the
Applicable Utilization Fee Rate shall be determined based on the Fitch Rating. 
If at any time only two Rating Agencies issue a rating and there is a difference
of two or more rating levels between such Rating Agencies, then the Applicable
Utilization Fee Rate shall be determined based on the intermediate rating levels
at the midpoint between the ratings issued by such Rating Agencies at such time
or, if there is no midpoint, based on the higher intermediate level.  If (i)
there is no S&P Rating, Moody’s Rating and Fitch Rating or (ii) an Event of
Default has occurred and is continuing, the Applicable Utilization Fee Rate
shall be the highest rate per annum

5


--------------------------------------------------------------------------------




indicated therefor in the above table.  The S&P Rating, Moody’s Rating and Fitch
Rating in effect on any date for purposes of determining the Applicable
Utilization Fee Rate shall be that S&P Rating, Moody’s Rating and Fitch Rating
in effect at the close of business on such date.  Each change in the Applicable
Utilization Fee Rate resulting from a publicly announced change in the S&P
Rating, the Fitch Rating and/or the Moody’s Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next change.

“Approved Fund” means a fund that is administered or managed by a Lender or an
Affiliate of a Lender.

“Asset Sale” means the sale, transfer or other disposition (including by means
of Sale and Lease-Back Transactions, and by means of mergers, consolidations,
and liquidations of a corporation, partnership or limited liability company of
the interests therein of the Borrower or any of its Subsidiaries) by the
Borrower or any of its Subsidiaries to any Person of any of their respective
assets, provided that the term Asset Sale specifically excludes any sales,
transfers or other dispositions of inventory, or obsolete or excess furniture,
fixtures, equipment or other Property, real or personal, tangible or intangible,
in each case in the ordinary course of business.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit E.

“Augmenting Lender” has the meaning provided in Section 3.2(a).

“Authorized Officer” means any of the following officers of the Borrower: the
Chief Executive Officer, the Chief Financial Officer, the President, the Chief
Operating Officer, any Group Vice President, any Vice President or the
Treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greater of (a) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (b) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum.

“Base Rate Loan” means each Loan bearing interest at a rate based upon the Base
Rate.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrowing” means the incurrence of Loans consisting of one Type of Loan, by the
Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting

6


--------------------------------------------------------------------------------




from Conversions or Continuations on a given date), having in the case of
Eurodollar Loans the same Interest Period.

“Business Day” means, (a) for all purposes other than as covered by clause (b)
below, any day that is not a Saturday, Sunday or day on which commercial banks
in the city in which the Payment Office is located are authorized or required by
law or other governmental actions to close and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person, as lessee, that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities and identified as “capital lease obligations” (or
any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Cash Equivalents” means any of the following:

(a)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;

(b)           Dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (i) any Lender or (ii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than three months
from the date of acquisition;

(c)           commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short- term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

7


--------------------------------------------------------------------------------




(d)           fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (a) above;

(e)           investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(d) above;

(f)            investments in money market funds access to which is provided as
part of “sweep” accounts maintained with a Lender or an Approved Bank;

(g)           investments in industrial development revenue bonds that (i)
“re-set” interest rates not less frequently than quarterly, (ii) are entitled to
the benefit of a remarketing arrangement with an established  broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(h)           investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (g); and

(i)            other investments not specifically described in any of clauses
(a) through (h) above that have been approved in writing by the Administrative
Agent.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” means any of the following:

(a)           during any 12-month period (or, if less, during the period
beginning on the Closing Date and ending on the date of determination),
individuals who at the beginning of such period constituted the Parent’s Board
of Directors (together with any new directors whose election by the Parent’s
Board of Directors or whose nomination for election by the Parent’s shareholders
was approved by a vote of a majority of the directors who either were directors
at the beginning of such period or whose election or nomination was previously
so approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent;

(b)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the 1934 Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the 1934 Act,
except that a person or group shall be

8


--------------------------------------------------------------------------------




deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(c)           the Parent shall cease to own, free and clear of all Liens and
other encumbrances and on a fully diluted basis, 100% of the outstanding shares
of all classes of stock of the Borrower ordinarily having the right to vote at
an election of directors, or any contingency shall occur that causes any class
of stock of the Borrower, the shares of which are not owned by the Parent, to
have the right to vote at an election of directors.

“Closing Date” means the date on which the conditions specified in Section 5.1
are satisfied.

“Closing Fee Letter” means the Closing Fee Letter, dated as of the date hereof,
between the Borrower and the Administrative Agent, for the benefit of the
Lenders, as the same may from time to time be amended, restated, supplemented or
otherwise modified.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means, with respect to each Lender, its obligation to make Loans to
the Borrower from time to time pursuant to Section 2.1, in an aggregate
principal amount at any one time outstanding not to exceed the amount, if any,
set forth opposite such Lender’s name on Annex I as its “Commitment” or in the
case of any Lender that becomes a party hereto pursuant to an Assignment
Agreement, the obligation of such Lender to make Loans in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth as the
“Amount of Assigned Share” in each Assignment Agreement to which such Lender is
a party thereto as the assignee, as any such Commitments may be reduced from
time to time pursuant to Section 3.3, 3.4 and/or 9.2, increased from time to
time pursuant to Section 3.2, and/or adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 11.4.

“Compliance Certificate” means a certificate, substantially in the form of the
attached Exhibit C.

“Consolidated Net Income” means, for any period, the net income (or loss),
without deduction for minority interests, of the Borrower and its Subsidiaries
on a

9


--------------------------------------------------------------------------------




consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP.

“Consolidated Net Worth” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Borrower as of such
time, provided that in no event shall Consolidated Net Worth include any amounts
in respect of Redeemable Stock.

“Consolidated Tangible Assets” means at any time the consolidated total assets
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, but excluding therefrom goodwill, patents, patent applications,
permits, trademarks, trade names, copyrights, licenses, franchises, experimental
expense, organizational expense, unamortized debt discount and expense, the
excess of cost of shares acquired over book value of related assets and such
other assets that are properly classified as “intangible assets” in accordance
with GAAP.

“Consolidated Total Capitalization” means the sum of Consolidated Total Debt and
Consolidated Net Worth and, to the extent not otherwise included, preferred
stock of the Borrower.

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Borrower and of each of its Subsidiaries, all as determined
on a consolidated basis.

“Continue”, “Continuation” and “Continued” each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section 2.3.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type, pursuant to Section 2.3.

“Credit Documents” means this Agreement, the Notes, if any, the Agent Fee
Letter, the Closing Fee Letter, each Letter of Credit and each other LC
Document.

“Credit Event” means any Borrowing, Conversion, Continuation or any LC Issuance.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (a) the Lenders shall make Loans to the Borrower, and shall
participate in LC Issuances, pursuant to the Commitment of each such Lender, and
(b) each LC Issuer shall issue Letters of Credit for the account of the Borrower
in accordance with the terms of this Agreement.

10


--------------------------------------------------------------------------------




“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Dollars” and the sign “$” each means lawful money of the United States.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund,
and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Affiliates or Subsidiaries of the
Borrower.

“Energy-Related Business” means any business engaged in or directly related to: 
(a) the production, sale, brokerage, management, transportation, delivery or
other provision of energy products, including but not limited to, electricity,
natural gas, oil, coal, propane and renewable energy producing materials,
(b) the provision of energy conservation services, including, but not limited
to, energy audits, installation of energy conservation devices, energy efficient
equipment and related systems, (c) the provision of services and equipment in
connection with the procurement of such energy products or conservation of
energy, (d) engineering, consulting, construction, operational or maintenance
services in connection with such energy products, the conservation of energy or
with equipment utilizing such energy products or (e) the manufacturing of
equipment used in connection with energy production or conservation.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law, including,
without limitation, (a) any and all claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including, without
limitation, any judicial or administrative order, consent, decree or judgment
issued to or rendered against the Borrower or any of its Subsidiaries relating
to the environment, employee health and

11


--------------------------------------------------------------------------------




safety or Hazardous Materials, including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.,
the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“Eurodollar Loans” means each Loan bearing interest at a rate based on the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 9.1.

“Exemption Certificate” has the meaning provided in Section 4.5(b)(ii).

“Existing Credit Agreement” means the Credit Agreement, dated as of May 31,
2005, among the Borrower, the lenders party thereto, and KeyBank, as
administrative agent.

“Facility Fees” has the meaning provided in Section 3.1(a).

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 3.1,
together with any other fees payable pursuant to this Agreement or any other
Credit Document.

“Fitch” means Fitch Investors Service Inc. and its successors.

“Fitch Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Fitch (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Fitch), or if such rating is unavailable, the Borrower’s long-term issuer
default rating accorded to it by Fitch.

12


--------------------------------------------------------------------------------




“FPA” means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
Property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary Indebtedness or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“restricted hazardous materials”, “extremely hazardous wastes”, “restrictive
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Increasing Lender” has the meaning provided in Section 3.2(a).

“Indebtedness” means, with respect to any Person, all of the following (without
duplication):

13


--------------------------------------------------------------------------------




(a)           all indebtedness of such Person for borrowed money;

(b)           all bonds, notes, debentures and similar debt securities of such
Person;

(c)           the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(d)           non-contingent obligations to reimburse any other Person in
respect of amounts paid under a letter of credit or similar instrument to the
extent that such reimbursement obligations remain outstanding after such
obligations become non-contingent;

(e)           all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances;

(f)            all Indebtedness of a second Person secured by any Lien on any
Property owned by such first Person, whether or not such Indebtedness has been
assumed;

(g)           all Capitalized Lease Obligations of such Person;

(h)           the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such Person;

(i)            the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;

(j)            the stated value, or liquidation value if higher, of all
Redeemable Stock of such Person; and

(k)           all Guaranty Obligations of such Person;

provided, however, that (i) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business, nor
obligations in respect of insurance policies or performance or surety bonds that
themselves are not guarantees of Indebtedness (nor drafts, acceptances or
similar instruments evidencing the same nor obligations in respect of letters of
credit supporting the payment of the same), shall constitute Indebtedness; and
(ii) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship

14


--------------------------------------------------------------------------------




with such entity, except to the extent the terms of such Indebtedness provide
expressly that such Person is not liable thereon.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower, provided that (a) the
initial Interest Period for any Borrowing of Eurodollar Loans shall commence on
the date of such Borrowing (the date of a Borrowing resulting from a Conversion
or Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (b) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (c) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day, provided that
if any Interest Period would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day; (d)
no Interest Period for any Eurodollar Loan may be selected that would end after
the Maturity Date; and (e) if, upon the expiration of any Interest Period, the
Borrower has failed to (or may not) elect a new Interest Period to be applicable
to the respective Borrowing of Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to Convert such Borrowing to a Base Rate Loan
effective as of the expiration date of such current Interest Period.

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of any of the capital stock or other
equity interest of any other Person, including any partnership or joint venture
interest in such Person; (b) any loan or advance to, guarantee or assumption of
debt or purchase or other acquisition of any other debt (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) of, any Person by the Borrower or any of its Subsidiaries; or (c) any
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.

“KeyBank” means KeyBank National Association, a national banking association,
together with its successors and assigns.

“LC Commitment Amount” means $50,000,000.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 3.1(c) or Section
3.1(d) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of the Borrower in accordance with the terms of this Agreement, and
shall

15


--------------------------------------------------------------------------------




include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

“LC Issuer” means KeyBank or any of its Affiliates, or such other Lender that is
requested by the Borrower and agrees to be an LC Issuer hereunder and is
approved by the Administrative Agent.

“LC Outstandings” means, at any time, the sum, without duplication, of (a) the
aggregate Stated Amount of all outstanding Letters of Credit and (b) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.4(g)(i).

“LC Participation” has the meaning provided in Section 2.4(g)(i).

“LC Request” has the meaning provided in Section 2.4(b).

“Leaseholds” means, with respect to any Person, all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lenders” means the Persons listed on Annex I and any other Person that becomes
a party hereto pursuant to an Assignment Agreement, other than any such Person
that ceases to be a party hereto pursuant to an Assignment Agreement.

“Lender Default” means (a) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of any incurrence of Loans or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
its obligations under Section 2.2.

“Lender Register” has the meaning provided in Section 11.15.

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.4 for the account of the Borrower.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan” has the meaning provided in Section 2.2.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following:  (a) a material
adverse effect on the business, operations, Property, assets, liabilities,
financial or other condition, or prospects of the Borrower and its Subsidiaries,
taken as a whole, or when used with reference to any other Person, such Person
and its Subsidiaries, taken as a

16


--------------------------------------------------------------------------------


whole, as the case may be; (b) a material adverse effect on the ability of the
Borrower to perform its obligations under the Credit Documents to which it is a
party; (c) a material adverse effect on the ability of the Borrower and its
Subsidiaries, taken as a whole, to pay their liabilities and obligations as they
mature or become due; or (d) a material adverse effect on the validity,
effectiveness or enforceability, as against the Borrower, of any of the Credit
Documents to which it is a party.

“Maturity Date” means the earlier to occur of (a) November 21, 2011, or (b) the
date on which (i) the Total Commitment is terminated pursuant to Section 9.2(a)
and/or (ii) all Loans and other Obligations are declared due and payable
pursuant to Section 9.2(b).

“Minimum Borrowing Amount” means (a) for Base Rate Loans, $1,000,000, with
minimum increments thereafter of $500,000, and (b) for Eurodollar Loans,
$5,000,000, with minimum increments thereafter of $500,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Moody’s (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Moody’s), or if such rating is unavailable, the Borrower’s long-term issuer
credit rating accorded to it by Moody’s.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement as to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Non-Increasing Lender” has the meaning provided in Section 3.2(b).

“Note” has the meaning provided in Section 2.6(d).

“Notice of Borrowing, Continuation or Conversion” has the meaning provided in
Section 2.3(b).

“Notice Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Yvette M. Dyson-Owens (facsimile:
(216) 689-5962), or such other office of the Administrative Agent, as the
Administrative Agent may designate to the Borrower from time to time.

17


--------------------------------------------------------------------------------




“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing by the Borrower to
the Administrative Agent or any Lender or any LC Issuer pursuant to the terms of
this Agreement or any other Credit Document (including, without limitation,
interest and fees that accrue after the commencement by or against the Borrower
of any insolvency proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding and any and all indemnification obligations
hereunder).

“Operating Lease” means, with respect to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of such
Person.

“Parent” means DPL Inc., an Ohio corporation.

“Payment Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Yvette M. Dyson-Owens (facsimile:
(216) 689-5962), or such other office of the Administrative Agent, as the
Administrative Agent may designate to the Borrower from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Percentage” means, at any time for any Lender, the percentage obtained by
dividing such Lender’s Commitment by the Total Commitment, provided, that if the
Total Commitment has been terminated, the Percentage for each Lender shall be
determined by dividing such Lender’s Commitment immediately prior to such
termination by the Total Commitment immediately prior to such termination.

“Permitted Acquisition” means and includes any Acquisition as to which all of
the following conditions are satisfied:  (a) such Acquisition (i) involves a
line or lines of an Energy-Related Business, and (ii) involves a Person or a
line or lines of business that are located and operated in the United States;
(b) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition; (c) such Acquisition is not being consummated
on a hostile basis and has been approved by the Board of Directors of the target
Person and no material challenge to such Acquisition shall be pending or
threatened by any shareholder or director of the seller or Person to be
acquired, and (d) as of the date of the consummation of such Acquisition, all
approvals required in connection therewith shall have been obtained.

“Permitted Liens” means Liens permitted by Section 8.3.

“Permitted Restrictive Covenant” means (a) any covenant or restriction contained
in this Agreement, (b) any covenant or restriction contained in any other
agreement that is less burdensome than any covenant or restriction contained in
this Agreement, (c) in the case of transfers by any Subsidiary of the Borrower
to the Borrower or another Subsidiary of the Borrower of any property or assets,
any agreement setting forth customary restrictions on the subletting, assignment
or transfer of any property or asset that is a lease, license or conveyance of
similar property or assets; (d) in the case of

18


--------------------------------------------------------------------------------




transfers by any Subsidiary of the Borrower to the Borrower or another
Subsidiary of the Borrower of any property or assets, any agreement with the
holder of a Lien otherwise permitted to exist under Section 8.3(e)(ii)
restricting on customary terms the transfer of any property or assets subject
thereto; (e) any agreement evidencing or setting forth the terms of any
refunding, refinancing or replacement Indebtedness the incurrence of which is
not prohibited by this Agreement that contains any such restrictions to the
extent such restrictions are no less favorable to the Borrower or any of its
Subsidiaries or to the rights or interest of the Lenders than the terms in
effect in the Indebtedness being so refunded, refinanced or replaced immediately
prior to such refunding, refinancing or replacement; (f) any agreement that has
been entered into by the Borrower or any of its Subsidiaries for the sale,
lease, transfer or other disposition of any of its property or assets so long as
such sale, lease, transfer or other disposition is otherwise permitted to be
made under Section 8.2; and (g) any agreement evidencing Indebtedness
outstanding on the date a Person first becomes a Subsidiary of the Borrower;
provided, that such agreement was not created in contemplation of the purchase
or other acquisition of such Person by the Borrower or any of its Subsidiaries
and does not extend to or cover any property or assets other than the property
or assets of the Person becoming such Subsidiary.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other entity or any government
or political subdivision or any agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to minimum funding standards under Section 412 of the Code as
to which the Borrower or any member of the Controlled Group may have any
liability.

“Property” means, with respect to any Person, any and all property, whether
real, personal, tangible, intangible, or mixed, of such Person, or other assets
owned, leased or operated by such Person.

“Rating Agency” means any of Fitch, Moody’s or S&P.

“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

“Redeemable Stock” means, with respect to any Person, any capital stock or
similar equity interests of such Person that (a) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the latest Maturity Date;
or (b) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, at the option of the
holder or holders thereof, or otherwise, at any time prior to the latest
Maturity Date under this Agreement, other

19


--------------------------------------------------------------------------------




than any such repurchase or retirement occasioned by a “change of control” or
similar event.

“Reference Banks” means (a) KeyBank and (b) any other Lender or Lenders selected
as a Reference Bank by the Administrative Agent.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Affiliate.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect a Plan, excluding,
however, such events as to which the PBGC has by regulations waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Required Lenders” means, (a) if there are no more than two Lenders, both
Lenders or, (b) if there are more than two Lenders, Non-Defaulting Lenders whose
Revolving Facility Exposure and Unutilized Commitment constitute at least 51% of
the sum of the Aggregate Revolving Facility Exposure and Unutilized Commitments
of Non-Defaulting Lenders.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of (a)
the principal amount of Loans made by such Lender and outstanding at such time,
and (b) such Lender’s share of the LC Outstandings at such time.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“S&P Rating” means, on any date of determination, the rating accorded to the
Borrower’s senior unsecured long-term debt by S&P (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
S&P).

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any Property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary of

20


--------------------------------------------------------------------------------




the Borrower or between Subsidiaries of the Borrower), which Property has been
or is to be sold or transferred by the Borrower or such Subsidiary to such
Person.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the 1933 Act, as the
same may be in effect from time to time.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Standard Permitted Liens” means the following:

(a)           Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established;

(b)           Liens in respect of Property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, that (i) do not secure payment obligations more
than 60 days past due; (ii) do not, in the aggregate, materially detract from
the value of such Property or assets or materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries and do not
secure any Indebtedness; or (iii) are contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on the
books of the Borrower or its respective Subsidiary, as the case may be;

(c)           bankers’ Liens and rights of setoff arising by operation of law
and contractual rights of setoff;

(d)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 9.1(g);

(e)           Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;

21


--------------------------------------------------------------------------------




(f)            leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Borrower
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;

(g)           easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not involve, and are not
likely to involve at any future time, either individually or in the aggregate,
(i) a substantial and prolonged interruption or disruption of the business
activities of the Borrower and its Subsidiaries considered as an entirety, or
(ii) a Material Adverse Effect;

(h)           precautionary filing of Uniform Commercial Code financing
statements by lessors in connection with Operating Leases;

(i)            Liens arising from the rights of lessors under leases (including
financing statements regarding Property subject to lease) permitted under this
Agreement, provided that such Liens are only in respect of the Property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor); and

(j)            rights of consignors of goods, whether or not perfected by the
filing of a financing statement under the UCC.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subsidiary” means, with respect to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether at the time stock of any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries and (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries, has more than a 50% equity interest at the time
or in which the Borrower, one or more other Subsidiaries of the Borrower, or the
Borrower and one or more Subsidiaries of the Borrower, directly or indirectly,
has the power to direct the policies, management and affairs thereof.  Unless
otherwise expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Borrower.

22


--------------------------------------------------------------------------------




“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that (a) represents more than 10% of the Consolidated
Tangible Assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made or (b) is responsible for more than 10% of the
consolidated net sales or of the Consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (a)
above.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), irrespective of whether any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, that are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased Property for Federal income tax purposes.

“Taxes” has the meaning provided in Section 4.5(a).

“Total Commitment” means the sum of the Commitments of the Lenders.

“Type” means any type of Loan determined with respect to the interest option
applicable thereto, i.e., a Base Rate Loan or Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
Ohio.

“Unfunded Liabilities” means the amount, if any, by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“United States” and “U.S.” each means United States of America.

23


--------------------------------------------------------------------------------




“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
amount of the draws made on such Letter of Credit that have not been reimbursed
by the Borrower or converted to a Loan pursuant to Section 2.4(f)(i), and, in
each case, all interest that accrues thereon pursuant to this Agreement.

“Unutilized Commitment” means, at any time, with respect to any Lender, the
excess of (a) such Lender’s Commitment at such time over (b) such Lender’s
Revolving Facility Exposure at such time.

“Unutilized Total Commitment” means, at any time, the excess of (a) the Total
Commitment at such time over (b) the Aggregate Revolving Facility Exposure at
such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Utilization Fees” has the meaning provided in Section 3.1(b).

“Wholly-Owned Subsidiary” means each Subsidiary of the Borrower at least 95% of
whose capital stock, equity interests and partnership interests, other than
director’s qualifying shares or similar interests, are owned directly or
indirectly by the Borrower.


SECTION 1.2             COMPUTATION OF TIME PERIODS.  IN THIS AGREEMENT IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING,” THE WORDS “TO” AND “UNTIL” EACH
MEANS “TO BUT EXCLUDING,” AND THE WORD “THROUGH” MEANS “THROUGH AND INCLUDING.”


SECTION 1.3             ACCOUNTING TERMS.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME.


SECTION 1.4             TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE, (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO
ANY RESTRICTIONS ON SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF”
AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO
THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D)
ALL REFERENCES HEREIN TO SECTIONS, ANNEXES, SCHEDULES AND EXHIBITS SHALL BE
CONSTRUED TO REFER TO SECTIONS OF, AND ANNEXES, SCHEDULES AND EXHIBITS TO, THIS
AGREEMENT, AND (E) THE

24


--------------------------------------------------------------------------------





WORDS “ASSET” AND “PROPERTY” (OR “PROPERTY”) SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL REAL PROPERTY, TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS, AND INTERESTS IN ANY OF THE FOREGOING.


ARTICLE II.


AMOUNT AND TERMS OF LOANS


SECTION 2.1             ESTABLISHMENT OF THE CREDIT FACILITY.  ON THE CLOSING
DATE, AND SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS, THE ADMINISTRATIVE AGENT, THE LENDERS,
AND EACH LC ISSUER AGREE TO ESTABLISH THE CREDIT FACILITY FOR THE BENEFIT OF THE
BORROWER; PROVIDED, HOWEVER, THAT AT NO TIME WILL (I) THE AGGREGATE CREDIT
FACILITY EXPOSURE EXCEED THE TOTAL CREDIT FACILITY AMOUNT, OR (II) THE CREDIT
FACILITY EXPOSURE OF ANY LENDER EXCEED THE AGGREGATE AMOUNT OF SUCH LENDER’S
COMMITMENT.


SECTION 2.2             COMMITMENTS FOR LOANS.  SUBJECT TO AND UPON THE TERMS
AND CONDITIONS HEREIN SET FORTH, EACH LENDER SEVERALLY AGREES TO MAKE A
REVOLVING LOAN OR REVOLVING LOANS (EACH A “LOAN” AND, COLLECTIVELY, THE “LOANS”)
TO THE BORROWER, WHICH LOANS (A) MAY BE INCURRED BY THE BORROWER AT ANY TIME AND
FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE MATURITY DATE;
(B) EXCEPT AS OTHERWISE PROVIDED HEREIN, MAY, AT THE OPTION OF THE BORROWER, BE
INCURRED AND MAINTAINED AS, OR CONVERTED INTO, LOANS THAT ARE BASE RATE LOANS OR
EURODOLLAR LOANS, IN EACH CASE DENOMINATED IN DOLLARS, PROVIDED THAT ALL LOANS
MADE AS PART OF THE SAME BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, CONSIST OF LOANS OF THE SAME TYPE; (C) MAY BE REPAID OR PREPAID AND
RE-BORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF; AND (D) SHALL NOT BE MADE
IF, AFTER GIVING EFFECT TO ANY SUCH LOAN, (I) THE REVOLVING FACILITY EXPOSURE OF
ANY LENDER WOULD EXCEED SUCH LENDER’S COMMITMENT, (II) THE AGGREGATE REVOLVING
FACILITY EXPOSURE WOULD EXCEED THE TOTAL COMMITMENT, OR (III) THE BORROWER WOULD
BE REQUIRED TO PREPAY LOANS OR CASH COLLATERALIZE LETTERS OF CREDIT PURSUANT TO
4.3(A).


SECTION 2.3             BORROWING, CONTINUATION OR CONVERSION OF LOANS.


(A)           BORROWINGS, CONTINUATIONS AND CONVERSIONS.  THE BORROWER MAY, IN
ACCORDANCE WITH THE PROVISIONS SET FORTH IN THIS SECTION AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, (I) REQUEST BORROWINGS, (II)
CONVERT ALL OR A PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF LOANS OF ONE
TYPE INTO A BORROWING OR BORROWINGS OF ANOTHER TYPE OF LOANS THAT CAN BE MADE
PURSUANT TO THE TERMS OF THIS AGREEMENT AND (III) CONTINUE A BORROWING OF
EURODOLLAR LOANS AT THE END OF THE APPLICABLE INTEREST PERIOD AS A NEW BORROWING
OF EURODOLLAR LOANS WITH A NEW INTEREST PERIOD, PROVIDED THAT (A) ANY CONVERSION
OF EURODOLLAR LOANS INTO BASE RATE LOANS SHALL BE MADE ON, AND ONLY ON, THE LAST
DAY OF AN INTEREST PERIOD FOR SUCH EURODOLLAR LOANS, (B) BASE RATE LOANS MAY
ONLY BE CONVERTED INTO EURODOLLAR LOANS IF NO DEFAULT UNDER SECTION 9.1(A) OR
EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE CONVERSION UNLESS THE
REQUIRED LENDERS OTHERWISE AGREE, AND (C) BASE RATE LOANS MAY NOT BE CONVERTED
INTO

25


--------------------------------------------------------------------------------





EURODOLLAR LOANS DURING ANY PERIOD WHEN SUCH CONVERSION IS NOT PERMITTED UNDER
SECTION 2.8.


(B)           NOTICE OF BORROWINGS, CONTINUATION AND CONVERSION.  EACH
BORROWING, CONTINUATION OR CONVERSION OF A LOAN SHALL BE MADE UPON NOTICE IN THE
FORM PROVIDED FOR BELOW, WHICH NOTICE SHALL BE PROVIDED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT AT THE NOTICE OFFICE NOT LATER THAN (I) IN THE CASE OF EACH
BORROWING OF OR CONTINUATION OF OR CONVERSION INTO A EURODOLLAR LOAN, 12:00 NOON
(LOCAL TIME AT ITS NOTICE OFFICE) AT LEAST THREE BUSINESS DAYS’ PRIOR TO THE
DATE OF SUCH BORROWING, CONTINUATION OR CONVERSION AND (II) IN THE CASE OF EACH
BORROWING OF OR CONVERSION INTO A BASE RATE LOAN, 12:00 NOON (LOCAL TIME AT ITS
NOTICE OFFICE) ON THE PROPOSED DATE OF SUCH BORROWING OR CONVERSION.  EACH SUCH
REQUEST SHALL BE MADE BY AN AUTHORIZED OFFICER DELIVERING WRITTEN NOTICE OF SUCH
REQUEST SUBSTANTIALLY IN THE FORM OF EXHIBIT B (EACH SUCH NOTICE, A “NOTICE OF
BORROWING, CONTINUATION OR CONVERSION”) OR BY TELEPHONE (TO BE CONFIRMED
IMMEDIATELY IN WRITING BY DELIVERY OF AN AUTHORIZED OFFICER OF A NOTICE OF
BORROWING, CONTINUATION OR CONVERSION), AND IN ANY EVENT EACH SUCH REQUEST SHALL
BE IRREVOCABLE AND SHALL SPECIFY (A) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS
TO BE MADE (WHICH SHALL BE IN THE MINIMUM BORROWING AMOUNT) PURSUANT TO SUCH
BORROWING OR, IF APPLICABLE, THE BORROWINGS TO BE CONTINUED OR CONVERTED, (B)
THE DATE OF THE BORROWING, CONTINUATION OR CONVERSION (WHICH SHALL BE A BUSINESS
DAY), (C) WHETHER THE BORROWING WILL CONSIST OF BASE RATE LOANS OR EURODOLLAR
LOANS OR, IN THE CASE OF A CONTINUATION OR CONVERSION, THE LOANS TO BE CONTINUED
OR CONVERTED, AND (D) IF APPLICABLE, THE INITIAL INTEREST PERIOD THERETO OR, IN
THE CASE OF A CONTINUATION, THE NEW INTEREST PERIOD.  WITHOUT IN ANY WAY
LIMITING THE OBLIGATION OF THE BORROWER TO CONFIRM IN WRITING ANY TELEPHONIC
NOTICE PERMITTED TO BE GIVEN HEREUNDER, THE ADMINISTRATIVE AGENT MAY ACT PRIOR
TO RECEIPT OF WRITTEN CONFIRMATION WITHOUT LIABILITY UPON THE BASIS OF SUCH
TELEPHONIC NOTICE BELIEVED BY THE ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM
AN AUTHORIZED OFFICER ENTITLED TO GIVE TELEPHONIC NOTICES UNDER THIS AGREEMENT
ON BEHALF OF THE BORROWER.  IN EACH SUCH CASE, THE ADMINISTRATIVE AGENT’S RECORD
OF THE TERMS OF SUCH TELEPHONIC NOTICE SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


(C)           MINIMUM BORROWING AMOUNT.  THE AGGREGATE PRINCIPAL AMOUNT OF EACH
BORROWING BY THE BORROWER SHALL NOT BE LESS THAN THE MINIMUM BORROWING AMOUNT. 
NO PARTIAL CONVERSION OF A BORROWING OF EURODOLLAR LOANS SHALL REDUCE THE
OUTSTANDING PRINCIPAL AMOUNT OF THE EURODOLLAR LOANS MADE PURSUANT TO SUCH
BORROWING TO LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE THERETO.


(D)           MAXIMUM BORROWINGS.  MORE THAN ONE BORROWING MAY BE INCURRED BY
THE BORROWER ON ANY DAY, PROVIDED THAT (I) IF THERE ARE TWO OR MORE BORROWINGS
ON A SINGLE DAY BY THE BORROWER THAT CONSIST OF EURODOLLAR LOANS, EACH SUCH
BORROWING SHALL HAVE A DIFFERENT INITIAL INTEREST PERIOD, AND (II) AT NO TIME
SHALL THERE BE MORE THAN SIX BORROWINGS OF EURODOLLAR LOANS OUTSTANDING
HEREUNDER.


(E)           NOTICE TO LENDERS. THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE
EACH LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING)
OF (I) EACH PROPOSED BORROWING, (II) SUCH LENDER’S PROPORTIONATE SHARE THEREOF
AND (III) THE OTHER

26


--------------------------------------------------------------------------------





MATTERS COVERED BY THE NOTICE OF BORROWING, CONTINUATION OR CONVERSION RELATING
THERETO.


SECTION 2.4             LETTERS OF CREDIT.

(a)           LC Issuances.  Subject to and upon the terms and conditions set
forth herein, the Borrower may request an LC Issuer at any time and from time to
time to issue, for the account of the Borrower, and each LC Issuer agrees to
issue from time to time, Letters of Credit in a form acceptable to such LC
Issuer and the Administrative Agent and denominated and payable in Dollars;
provided, however, that notwithstanding the foregoing, no LC Issuance shall be
made if, after giving effect thereto, (i) the LC Outstandings would exceed the
LC Commitment Amount, (ii) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Commitment, (iii) the Aggregate Revolving Facility Exposure
would exceed the Total Commitment, or (iv) the Borrower would be required to
prepay Loans or cash collateralize Letters of Credit pursuant to Section 4.3(a).
Subject to Section 2.4(c), each Letter of Credit shall have an expiry date
(including any renewal periods) occurring not later than the earlier of (y) one
year from the date of issuance thereof, or (z) 30 Business Days prior to the
Maturity Date.

(b)           LC Requests.  Whenever the Borrower desires that a Letter of
Credit be issued for its account, the Borrower shall give the Administrative
Agent and the applicable LC Issuer written or telephonic notice (in the case of
telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent) which, if in the form of written notice, shall be
substantially in the form of Exhibit B-2 (each such request, a “LC Request”), or
transmit by electronic communication (if arrangements for doing so have been
approved by the applicable LC Issuer), prior to 11:00 A.M. (local time at the
Notice Office) at least three Business Days (or such shorter period as may be
acceptable to the relevant LC Issuer) prior to the proposed date of issuance
(which shall be a Business Day), which LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith.  In
the event of any inconsistency between any of the terms or provisions of any LC
Document and the terms and provisions of this Agreement respecting Letters of
Credit, the terms and provisions of this Agreement shall control.

(c)           Auto-Renewal Letters of Credit.  If the Borrower so requests in
any applicable LC Request, each LC Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions; provided, however, that any Letter
of Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such

27


--------------------------------------------------------------------------------




Letter of Credit is issued.  Once any such Letter of Credit that has automatic
renewal provisions has been issued, the Lenders shall be deemed to have
authorized (but may not require) such LC Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than 30 Business Days
prior to the Maturity Date; provided, however, that such LC Issuer shall not
permit any such renewal if (i) such LC Issuer has determined that it would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof, or (ii) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the date that such LC Issuer is permitted to send a notice of non-renewal from
the Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied.

(d)           Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the applicable LC Issuer and the Borrower, when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

(e)           Notice of LC Issuance.  Each LC Issuer shall, on the date of each
LC Issuance by it, give the Administrative Agent, each applicable Lender and the
Borrower written notice of such LC Issuance, accompanied by a copy to the
Administrative Agent of the Letter of Credit or Letters of Credit issued by it. 
Each LC Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Lender) summary describing each Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate LC Outstandings represented by Letters of
Credit issued by such LC Issuer.

(f)            Reimbursement Obligations.

(i)            The Borrower hereby agrees to reimburse each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit immediately after, and in any event on the date on which, such LC Issuer
notifies the Borrower of such payment or disbursement (which notice to the
Borrower shall be delivered reasonably promptly after

28


--------------------------------------------------------------------------------




any such payment or disbursement), such payment to be made in Dollars, with
interest on the amount so paid or disbursed by such LC Issuer, to the extent not
reimbursed prior to 1:00 P.M. (local time at the payment office of the
applicable LC Issuer) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such LC
Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Loans pursuant to Section 2.09(a)(i) that are Base Rate Loans or,
if not reimbursed on the date of such payment or disbursement, at the Default
Rate, any such interest also to be payable on demand.  If by 11:00 A.M. on the
Business Day immediately following notice to it of its obligation to make
reimbursement in respect of an Unpaid Drawing, the Borrower has not made such
reimbursement out of its available cash on hand or, in the case of the Borrower,
a contemporaneous Borrowing hereunder (if such Borrowing is otherwise available
to the Borrower), (x) the Borrower will in each case be deemed to have given a
Notice of Borrowing for Loans that are Base Rate Loans in an aggregate principal
amount sufficient to reimburse such Unpaid Drawing (and the Administrative Agent
shall promptly give notice to the Lenders of such deemed Notice of Borrowing),
(y) the Lenders shall, unless they are legally prohibited from doing so, make
the Loans contemplated by such deemed Notice of Borrowing (which Loans shall be
considered made under Section 2.02), and (z) the proceeds of such Loans shall be
disbursed directly to the applicable LC Issuer to the extent necessary to effect
such reimbursement and repayment of the Unpaid Drawing, with any excess proceeds
to be made available to the Borrower in accordance with the applicable
provisions of this Agreement.

(ii)           Obligations Absolute.  The Borrower’s obligation under this
Section to reimburse each LC Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that the
Borrower shall not be obligated to reimburse an LC Issuer for any wrongful
payment made by such LC Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such LC Issuer.

29


--------------------------------------------------------------------------------




(g)           LC Participations.

(i)            Immediately upon each LC Issuance, the LC Issuer of such Letter
of Credit shall be deemed to have sold and transferred to each Lender with a
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Percentage of the Stated
Amount of such Letter of Credit in effect at such time of issuance, in such
Letter of Credit, each substitute Letter of Credit, each drawing made
thereunder, the obligations of the Borrower under this Agreement with respect
thereto (although LC Fees relating thereto shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in Section
3.1(c) and the LC Participants shall have no right to receive any portion of any
fees of the nature contemplated by Section 3.1(d) or in the Agent Fee Letter),
the obligations of the Borrower under any LC Documents pertaining thereto, and
any security for, or guaranty pertaining to, any of the foregoing.

(ii)           In determining whether to pay under any Letter of Credit, an LC
Issuer shall not have any obligation relative to the LC Participants other than
to determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

(iii)          If an LC Issuer makes any payment under any Letter of Credit and
the Borrower shall not have reimbursed such amount in full to such LC Issuer
pursuant to Section 2.4(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Percentage of such payment in
Dollars and in same-day funds; provided, however, that no LC Participant shall
be obligated to pay to the Administrative Agent its Percentage of such
unreimbursed amount for any wrongful payment made by such LC Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer.  If the
Administrative Agent so notifies any LC Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such LC Participant shall make available to the
Administrative Agent for the account of

30


--------------------------------------------------------------------------------




the relevant LC Issuer such LC Participant’s Percentage of the amount of such
payment on such Business Day in same-day funds.  If and to the extent such LC
Participant shall not have so made its Percentage of the amount of such payment
available to the Administrative Agent for the account of the relevant LC Issuer,
such LC Participant agrees to pay to the Administrative Agent for the account of
such LC Issuer, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such LC Issuer at the Federal Funds
Effective Rate.  The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Percentage of
any payment under any Letter of Credit shall not relieve any other LC
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such LC Issuer its Percentage of any payment under any
Letter of Credit on the date required, as specified above, but no LC Participant
shall be responsible for the failure of any other LC Participant to make
available to the Administrative Agent for the account of such LC Issuer such
other LC Participant’s Percentage of any such payment.

(iv)          Whenever an LC Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such LC Issuer any payments from the LC Participants pursuant to subpart (iii)
above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each LC Participant that has paid its
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective LC Participations, as and to the extent so
received.

(v)           The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A)          any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;

(B)           the existence of any claim, set-off defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the

31


--------------------------------------------------------------------------------


Administrative Agent, any LC Issuer, any Lender, or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit), other than any claim that the Borrower may have against any applicable
LC Issuer for gross negligence or willful misconduct of such LC Issuer in making
payment under any applicable Letter of Credit;

(C)           any draft, certificate or other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(D)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(E)           the occurrence of any Default or Event of Default.

(vi)          To the extent any LC Issuer is not indemnified by the Borrower,
the LC Participants will reimburse and indemnify such LC Issuer, in proportion
to their respective Percentages, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature that may be imposed on,
asserted against or incurred by such LC Issuer in performing its respective
duties in any way related to or arising out of LC Issuances by it; provided,
however, that no LC Participants shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct.


SECTION 2.5             FUNDING OBLIGATIONS; DISBURSEMENT OF FUNDS.


(A)           SEVERAL NATURE OF FUNDING OBLIGATIONS.  THE COMMITMENTS OF EACH
LENDER HEREUNDER AND THE OBLIGATION OF EACH LENDER TO MAKE LOANS AND ACQUIRE AND
FUND LC PARTICIPATIONS, AS THE CASE MAY BE, ARE SEVERAL AND NOT JOINT
OBLIGATIONS.  NO LENDER SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER
IN ITS OBLIGATION TO MAKE LOANS OR FUND ANY PARTICIPATION HEREUNDER AND EACH
LENDER SHALL BE OBLIGATED TO MAKE THE LOANS PROVIDED TO BE MADE BY IT AND FUND
ITS PARTICIPATIONS REQUIRED TO BE FUNDED BY IT HEREUNDER, REGARDLESS OF THE
FAILURE OF ANY OTHER LENDER TO FULFILL ANY OF ITS COMMITMENTS HEREUNDER. 
NOTHING HEREIN AND NO SUBSEQUENT TERMINATION OF THE COMMITMENTS PURSUANT TO
SECTION 3.4 SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL
ITS COMMITMENTS HEREUNDER AND IN EXISTENCE FROM TIME TO TIME OR TO PREJUDICE ANY
RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT
BY SUCH LENDER HEREUNDER.

32


--------------------------------------------------------------------------------





(B)           BORROWINGS PRO RATA.  ALL LOANS MADE, AND LC PARTICIPATIONS
ACQUIRED BY EACH LENDER, SHALL BE MADE OR ACQUIRED, AS THE CASE MAY BE, ON A PRO
RATA BASIS BASED UPON EACH LENDER’S PERCENTAGE OF THE AMOUNT OF SUCH BORROWING
OR LETTER OF CREDIT IN EFFECT ON THE DATE THE APPLICABLE BORROWING IS TO BE MADE
OR THE LETTER OF CREDIT IS TO BE ISSUED.


(C)           NOTICE TO LENDERS. THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE
EACH LENDER, AS APPLICABLE, WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING, OR CONVERSION OR CONTINUATION
THEREOF, AND LC ISSUANCE, AND OF SUCH LENDER’S PROPORTIONATE SHARE THEREOF OR
PARTICIPATION THEREIN AND OF THE OTHER MATTERS COVERED BY THE NOTICE OF
BORROWING, CONTINUATION OR CONVERSION, OR LC REQUEST, AS THE CASE MAY BE,
RELATING THERETO.


(D)           FUNDING OF LOANS.  NO LATER THAN 2:00 P.M. (LOCAL TIME AT THE
PAYMENT OFFICE) ON THE DATE SPECIFIED IN EACH NOTICE OF BORROWING, CONTINUATION
OR CONVERSION, EACH LENDER WILL MAKE AVAILABLE ITS PRO RATA SHARE, IF ANY, OF
EACH BORROWING REQUESTED TO BE MADE ON SUCH DATE IN THE MANNER PROVIDED BELOW. 
ALL AMOUNTS SHALL BE MADE AVAILABLE TO THE ADMINISTRATIVE AGENT IN DOLLARS AND
IMMEDIATELY AVAILABLE FUNDS AT THE PAYMENT OFFICE AND THE ADMINISTRATIVE AGENT
PROMPTLY WILL MAKE AVAILABLE TO THE BORROWER BY DEPOSITING TO ITS ACCOUNT AT THE
PAYMENT OFFICE THE AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN THE TYPE OF
FUNDS RECEIVED.


(E)           ADVANCE FUNDING.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF BORROWING THAT SUCH LENDER DOES NOT
INTEND TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PORTION OF THE
BORROWING OR BORROWINGS TO BE MADE ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT ON SUCH DATE OF BORROWING, AND THE ADMINISTRATIVE AGENT, IN RELIANCE UPON
SUCH ASSUMPTION, MAY (IN ITS SOLE DISCRETION AND WITHOUT ANY OBLIGATION TO DO
SO) MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH
CORRESPONDING AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT
BY SUCH LENDER AND THE ADMINISTRATIVE AGENT HAS MADE AVAILABLE SAME TO THE
BORROWER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH
CORRESPONDING AMOUNT FROM SUCH LENDER.  IF SUCH LENDER DOES NOT PAY SUCH
CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER, AND THE BORROWER
SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT. 
THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER FROM SUCH LENDER OR
THE BORROWER, AS THE CASE MAY BE, INTEREST ON SUCH CORRESPONDING AMOUNT IN
RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING AMOUNT WAS MADE AVAILABLE
BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE DATE SUCH CORRESPONDING
AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A RATE PER ANNUM EQUAL TO
(X) IF PAID BY SUCH LENDER, THE OVERNIGHT FEDERAL FUNDS EFFECTIVE RATE OR (Y) IF
PAID BY THE BORROWER, THE THEN APPLICABLE RATE OF INTEREST, CALCULATED IN
ACCORDANCE WITH SECTION 2.7, FOR THE RESPECTIVE LOANS (BUT WITHOUT ANY
REQUIREMENT TO PAY ANY AMOUNTS IN RESPECT THEREOF PURSUANT TO SECTION 2.7).


(F)            RIGHTS NOT PREJUDICED. NOTHING HEREIN AND NO SUBSEQUENT
TERMINATION OF THE COMMITMENTS PURSUANT TO SECTION 3.3 OR 3.4 SHALL BE DEEMED TO
RELIEVE ANY LENDER

33


--------------------------------------------------------------------------------





FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER AND IN EXISTENCE FROM
TIME TO TIME OR TO PREJUDICE ANY RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY
LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


SECTION 2.6             EVIDENCE OF OBLIGATIONS.


(A)           LOAN ACCOUNTS OF LENDERS.  THE OBLIGATIONS OF THE BORROWER OWING
TO EACH LENDER SHALL BE EVIDENCED BY, AND EACH LENDER SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE, AN ACCOUNT OR ACCOUNTS ESTABLISHED BY SUCH
LENDER, WHICH ACCOUNT OR ACCOUNTS SHALL INCLUDE THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


(B)           LOAN ACCOUNTS OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN
MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD AND APPLICABLE INTEREST
RATE IF SUCH LOAN IS A EURODOLLAR LOAN, (II) THE AMOUNT OF ANY PRINCIPAL DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER,
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(C)           EFFECT OF LOAN ACCOUNTS.  THE ENTRIES MADE IN THE ACCOUNTS
MAINTAINED PURSUANT TO SECTION 2.6(A) AND (B) SHALL BE PRIMA FACIE EVIDENCE OF
THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED, THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY OR PREPAY THE LOANS OR ANY OTHER AMOUNTS IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


(D)           NOTES.  UPON REQUEST OF ANY LENDER, THE BORROWER’S OBLIGATION TO
PAY THE PRINCIPAL OF, AND INTEREST ON, THE LOANS MADE TO IT BY EACH LENDER SHALL
BE EVIDENCED BY A PROMISSORY NOTE OF THE BORROWER SUBSTANTIALLY IN THE FORM OF
EXHIBIT A WITH BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH (EACH A
“NOTE” AND, COLLECTIVELY, THE “NOTES”), PROVIDED THAT THE DECISION OF ANY LENDER
NOT TO REQUEST A NOTE SHALL IN NO WAY DETRACT FROM THE BORROWER’S OBLIGATION TO
REPAY THE LOANS AND OTHER AMOUNTS OWING BY THE BORROWER TO SUCH LENDER.  ANY
NOTE ISSUED BY THE BORROWER TO A LENDER SHALL:  (I) BE EXECUTED BY THE BORROWER;
(II) BE PAYABLE TO THE ORDER OF SUCH LENDER AND BE DATED ON OR PRIOR TO THE
CLOSING DATE; (III) BE PAYABLE IN THE PRINCIPAL AMOUNT OF THE LOANS EVIDENCED
THEREBY; (IV) MATURE ON THE MATURITY DATE; (V) BEAR INTEREST AS PROVIDED IN
SECTION 2.7 IN RESPECT OF THE BASE RATE LOANS OR EURODOLLAR LOANS, AS THE CASE
MAY BE, EVIDENCED THEREBY; (VI) BE SUBJECT TO MANDATORY PREPAYMENT AS PROVIDED
IN SECTION 4.3; AND (VII) BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS.


SECTION 2.7             INTEREST.


(A)           INTEREST ON BASE RATE LOANS.  DURING SUCH PERIODS AS A LOAN IS A
BASE RATE LOAN, IT SHALL BEAR INTEREST AT A FLUCTUATING RATE PER ANNUM THAT
SHALL AT ALL TIMES BE EQUAL TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS
THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME FOR SUCH LOAN.

34


--------------------------------------------------------------------------------





(B)           INTEREST ON EURODOLLAR LOANS.  DURING SUCH PERIODS AS A LOAN IS A
EURODOLLAR LOAN, IT SHALL BEAR INTEREST AT A RATE PER ANNUM THAT SHALL AT ALL
TIMES DURING AN INTEREST PERIOD THEREFOR BE THE RELEVANT ADJUSTED EURODOLLAR
RATE FOR SUCH EURODOLLAR LOAN FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE
MARGIN IN EFFECT FROM TIME TO TIME FOR SUCH LOAN.


(C)           DEFAULT INTEREST.  NOTWITHSTANDING THE ABOVE PROVISIONS, IF A
DEFAULT UNDER SECTION 9.1(A) OR AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THEN, UPON WRITTEN NOTICE BY THE ADMINISTRATIVE AGENT (WHICH NOTICE
THE ADMINISTRATIVE AGENT SHALL GIVE AT THE DIRECTION OF THE REQUIRED LENDERS),
(I) ALL OUTSTANDING AMOUNTS OF PRINCIPAL AND, TO THE EXTENT PERMITTED BY LAW,
ALL OVERDUE INTEREST, IN RESPECT OF EACH LOAN SHALL BEAR INTEREST, PAYABLE ON
DEMAND, AT A RATE PER ANNUM EQUAL TO 2% PER ANNUM ABOVE THE INTEREST RATE THAT
IS OR WOULD BE APPLICABLE FROM TIME TO TIME PURSUANT TO SECTION 2.7(A), AND (II)
THE LC FEES SHALL BE INCREASED BY AN ADDITIONAL 2% PER ANNUM IN EXCESS OF THE LC
FEES OTHERWISE APPLICABLE THERETO.  IF ANY AMOUNT (OTHER THAN THE PRINCIPAL OF
AND INTEREST ON THE LOANS) PAYABLE BY THE BORROWER UNDER THE CREDIT DOCUMENTS IS
NOT PAID WHEN DUE, UPON WRITTEN NOTICE BY THE ADMINISTRATIVE AGENT (WHICH NOTICE
THE ADMINISTRATIVE AGENT SHALL GIVE AT THE DIRECTION OF THE REQUIRED LENDERS),
SUCH AMOUNT SHALL BEAR INTEREST, PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL TO
2% PER ANNUM ABOVE THE INTEREST RATE THAT IS OR WOULD BE APPLICABLE FROM TIME TO
TIME PURSUANT TO SECTION 2.7(A).


(D)           ACCRUAL AND PAYMENT OF INTEREST.  INTEREST SHALL ACCRUE FROM AND
INCLUDING THE DATE OF ANY BORROWING TO BUT EXCLUDING THE DATE OF ANY PREPAYMENT
OR REPAYMENT THEREOF AND SHALL BE PAYABLE:

(I)            IN RESPECT OF EACH BASE RATE LOAN, IN ARREARS ON THE LAST
BUSINESS DAY OF EACH DECEMBER, MARCH, JUNE AND SEPTEMBER AND ON THE MATURITY
DATE;

(II)           IN RESPECT OF EACH EURODOLLAR LOAN, ON THE LAST DAY OF EACH
INTEREST PERIOD APPLICABLE THERETO AND, IN THE CASE OF AN INTEREST PERIOD IN
EXCESS OF THREE MONTHS, ON THE DATES THAT ARE SUCCESSIVELY 90 DAYS AFTER THE
COMMENCEMENT OF SUCH INTEREST PERIOD AND ON THE MATURITY DATE;

(III)          IN RESPECT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN
A PREPAYMENT OF A BASE RATE LOAN), ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT;

(IV)          IN RESPECT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE
END OF THE CURRENT INTEREST PERIOD THEREFOR, ON THE EFFECTIVE DATE OF SUCH
CONVERSION; AND

(V)           IN RESPECT OF ANY INTEREST PAYMENT PURSUANT TO SECTION 2.7(C), ON
DEMAND.


(E)           COMPUTATIONS OF INTEREST.  ALL COMPUTATIONS OF INTEREST ON
EURODOLLAR LOANS AND OTHER AMOUNTS (OTHER THAN BASE RATE LOANS) HEREUNDER SHALL
BE MADE ON THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS, AND ALL
COMPUTATIONS OF INTEREST

35


--------------------------------------------------------------------------------





ON BASE RATE LOANS AND UNPAID DRAWINGS HEREUNDER SHALL BE MADE ON THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS APPLICABLE.


(F)            INFORMATION AS TO INTEREST RATES.  THE ADMINISTRATIVE AGENT UPON
DETERMINING THE INTEREST RATE FOR ANY BORROWING OR ANY CHANGE IN INTEREST RATE
APPLICABLE TO ANY BORROWING AS A RESULT OF A CHANGE IN THE APPLICABLE MARGIN, A
CHANGE IN THE BASE RATE, THE IMPLEMENTATION OF THE DEFAULT RATE OR OTHERWISE,
SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS THEREOF, PROVIDED THAT
(I) ANY SUCH CHANGE SHALL BE IMMEDIATELY EFFECTIVE AS AND WHEN SUCH CHANGE
OCCURS WITHOUT REGARD TO WHEN THE ADMINISTRATIVE AGENT PROVIDES ANY SUCH NOTICE,
AND (II) THE FAILURE OF THE ADMINISTRATIVE AGENT TO GIVE ANY SUCH NOTICE SHALL
IN NO WAY DETRACT FROM OR AFFECT THE OBLIGATION OF THE BORROWER TO PAY INTEREST
AT THE CHANGED RATE.  IF THE ADMINISTRATIVE AGENT IS UNABLE TO DETERMINE THE
ADJUSTED EURODOLLAR RATE FOR ANY BORROWING OF EURODOLLAR LOANS BASED ON THE
QUOTATION SERVICE REFERRED TO IN CLAUSE (I) OF THE DEFINITION OF THE TERM
ADJUSTED EURODOLLAR RATE, IT WILL PROMPTLY SO NOTIFY THE REFERENCE BANKS AND
EACH REFERENCE BANK WILL FURNISH THE ADMINISTRATIVE AGENT TIMELY INFORMATION FOR
THE PURPOSE OF DETERMINING THE ADJUSTED EURODOLLAR RATE FOR SUCH BORROWING.  IF
ANY ONE OR MORE OF THE REFERENCE BANKS SHALL NOT TIMELY FURNISH SUCH
INFORMATION, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE ADJUSTED EURODOLLAR
RATE FOR SUCH BORROWING ON THE BASIS OF TIMELY INFORMATION FURNISHED BY THE
REMAINING REFERENCE BANKS.


SECTION 2.8             INCREASED COSTS; ILLEGALITY.


(A)           IF (X) IN THE CASE OF CLAUSE (I) BELOW, THE ADMINISTRATIVE AGENT
OR (Y) IN THE CASE OF CLAUSES (II) AND (III) BELOW, ANY LENDER, SHALL HAVE
DETERMINED ON A REASONABLE BASIS (WHICH DETERMINATION SHALL, ABSENT MANIFEST
ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO):

(I)            ON ANY DATE FOR DETERMINING THE ADJUSTED EURODOLLAR RATE FOR ANY
INTEREST PERIOD THAT, BY REASON OF ANY CHANGES ARISING AFTER THE CLOSING DATE
AFFECTING THE LONDON INTERBANK MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF ADJUSTED EURODOLLAR RATE; OR

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER IN AN AMOUNT THAT
SUCH LENDER DEEMS MATERIAL WITH RESPECT TO ANY EURODOLLAR LOANS (OTHER THAN ANY
INCREASED COST OR REDUCTION IN THE AMOUNT RECEIVED OR RECEIVABLE RESULTING FROM
THE IMPOSITION OF OR A CHANGE IN THE RATE OF TAXES OR SIMILAR CHARGES) BECAUSE
OF (X) ANY CHANGE SINCE THE CLOSING DATE IN ANY APPLICABLE LAW, GOVERNMENTAL
RULE, REGULATION, GUIDELINE, ORDER OR REQUEST (WHETHER OR NOT HAVING THE FORCE
OF LAW), OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE
INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION, GUIDELINE, ORDER
OR REQUEST (SUCH AS, FOR EXAMPLE, BUT NOT LIMITED TO, A CHANGE IN OFFICIAL
RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING RESERVES INCLUDABLE IN THE
ADJUSTED EURODOLLAR RATE PURSUANT TO THE DEFINITION THEREOF) AND/OR (Y) OTHER
CIRCUMSTANCES

36


--------------------------------------------------------------------------------




ADVERSELY AFFECTING THE LONDON INTERBANK MARKET OR THE POSITION OF SUCH LENDER
IN SUCH MARKET; OR

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
LOAN HAS BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY
CHANGE SINCE THE CLOSING DATE IN ANY LAW, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER, OR THE INTERPRETATION OR APPLICATION THEREOF, OR WOULD
CONFLICT WITH ANY THEREOF NOT HAVING THE FORCE OF LAW BUT WITH WHICH SUCH LENDER
CUSTOMARILY COMPLIES OR HAS BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY
OCCURRING AFTER THE CLOSING DATE THAT MATERIALLY ADVERSELY AFFECTS THE LONDON
INTERBANK MARKET;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing, Continuation or Conversion
given by the Borrower with respect to Eurodollar Loans that have not yet been
incurred, Converted or Continued shall be deemed rescinded by the Borrower or,
in the case of a Notice of Borrowing, Continuation or Conversion, shall, at the
option of the Borrower, be deemed converted into a Notice of Borrowing,
Continuation or Conversion for Base Rate Loans to be made on the date of
Borrowing contained in such Notice of Borrowing, Continuation or Conversion, (y)
in the case of clause (ii) above, the Borrower shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender, for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender, showing the basis for the
calculation thereof, which basis must be reasonable, submitted to the Borrower
by such Lender shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 2.8(b) as promptly as
possible and, in any event, within the time period required by law.


(B)           AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 2.8(A)(II) OR (III), THE BORROWER MAY (AND IN
THE CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT TO SECTION 2.8(A)(III) THE
BORROWER SHALL) EITHER (I) IF THE AFFECTED EURODOLLAR LOAN IS THEN BEING MADE
PURSUANT TO A BORROWING, BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE
(CONFIRMED PROMPTLY IN WRITING) THEREOF ON THE SAME DATE THAT THE BORROWER WAS
NOTIFIED BY A LENDER PURSUANT TO SECTION 2.8(A)(II) OR (III), CANCEL SUCH
BORROWING, CONVERT THE RELATED NOTICE OF BORROWING, CONTINUATION OR CONVERSION
INTO ONE REQUESTING A BORROWING OF BASE RATE LOANS OR REQUIRE THE AFFECTED
LENDER TO MAKE ITS REQUESTED LOAN AS A BASE RATE LOAN, OR (II) IF THE AFFECTED

37


--------------------------------------------------------------------------------





EURODOLLAR LOAN IS THEN OUTSTANDING, UPON AT LEAST ONE BUSINESS DAY’S NOTICE TO
THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH
EURODOLLAR LOAN INTO A BASE RATE LOAN, PROVIDED THAT IF MORE THAN ONE LENDER IS
AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED THE SAME
PURSUANT TO THIS SECTION 2.8(B).


(C)           IF ANY LENDER SHALL HAVE DETERMINED THAT AFTER THE CLOSING DATE,
THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED BY LAW WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE BY SUCH LENDER OR ITS PARENT CORPORATION WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY, IN EACH CASE MADE
SUBSEQUENT TO THE CLOSING DATE, HAS OR WOULD HAVE THE EFFECT OF REDUCING BY AN
AMOUNT REASONABLY DEEMED BY SUCH LENDER TO BE MATERIAL THE RATE OF RETURN ON
SUCH LENDER’S OR ITS PARENT CORPORATION’S CAPITAL OR ASSETS AS A CONSEQUENCE OF
SUCH LENDER’S COMMITMENTS OR OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH
SUCH LENDER OR ITS PARENT CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION,
EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR
ITS PARENT CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM
TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND BY SUCH LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT CORPORATION FOR
SUCH REDUCTION.  EACH LENDER, UPON DETERMINING IN GOOD FAITH THAT ANY ADDITIONAL
AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.8(C), WILL GIVE PROMPT
WRITTEN NOTICE THEREOF TO THE BORROWER, WHICH NOTICE SHALL SET FORTH, IN
REASONABLE DETAIL, THE BASIS OF THE CALCULATION OF SUCH ADDITIONAL AMOUNTS,
WHICH BASIS MUST BE REASONABLE, ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE
SHALL NOT RELEASE OR DIMINISH ANY OF THE BORROWER’S OBLIGATIONS TO PAY
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.6(C) UPON THE SUBSEQUENT RECEIPT
OF SUCH NOTICE.


(D)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
LENDER SHALL BE ENTITLED TO COMPENSATION OR PAYMENT OR REIMBURSEMENT OF OTHER
AMOUNTS UNDER SECTION 2.8 OR 4.5 FOR ANY AMOUNTS INCURRED OR ACCRUING PRIOR TO
THE CLOSING DATE OR MORE THAN 270 DAYS PRIOR TO THE GIVING OF NOTICE TO THE
BORROWER OF ADDITIONAL COSTS OR OTHER AMOUNTS OF THE NATURE DESCRIBED IN SUCH
SECTIONS.


SECTION 2.9             BREAKAGE COMPENSATION.  THE BORROWER SHALL COMPENSATE
EACH APPLICABLE LENDER, UPON ITS WRITTEN REQUEST (WHICH REQUEST SHALL SET FORTH
THE DETAILED BASIS FOR REQUESTING AND THE METHOD OF CALCULATING SUCH
COMPENSATION), FOR ALL REASONABLE LOSSES, COSTS, EXPENSES AND LIABILITIES
(INCLUDING, WITHOUT LIMITATION, ANY LOSS, COST, EXPENSE OR LIABILITY INCURRED BY
REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS REQUIRED BY
SUCH LENDER TO FUND ITS EURODOLLAR LOANS THAT SUCH LENDER MAY SUSTAIN):  (I) IF
FOR ANY REASON (OTHER THAN A DEFAULT BY SUCH LENDER OR THE ADMINISTRATIVE AGENT)
A BORROWING OF EURODOLLAR LOANS DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A
NOTICE OF BORROWING, CONVERSION OR CONTINUATION (WHETHER OR NOT WITHDRAWN BY THE
BORROWER); (II) IF ANY REPAYMENT, PREPAYMENT, CONVERSION OR CONTINUATION OF ANY
OF ITS EURODOLLAR LOANS OCCURS ON A DATE THAT IS NOT THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO; (III) IF ANY PREPAYMENT OF ANY OF ITS EURODOLLAR

38


--------------------------------------------------------------------------------





LOANS IS NOT MADE ON ANY DATE SPECIFIED IN A NOTICE OF PREPAYMENT GIVEN BY THE
BORROWER; (IV) AS A RESULT OF AN ASSIGNMENT BY A LENDER OF ANY EURODOLLAR LOAN
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO PURSUANT TO
A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.8(B); OR (V) AS A CONSEQUENCE OF
(X) ANY OTHER DEFAULT BY THE BORROWER TO REPAY OR PREPAY ITS EURODOLLAR LOANS
WHEN REQUIRED BY THE TERMS OF THIS AGREEMENT OR (Y) AN ELECTION MADE PURSUANT TO
SECTION 2.8(B).  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH REQUEST WITHIN 10 DAYS AFTER RECEIPT THEREOF.


SECTION 2.10           INCREASED COSTS TO LC ISSUERS.  IF AFTER THE CLOSING
DATE, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE
THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LC ISSUER OR ANY
LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) BY
ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY (IN EACH CASE MADE
SUBSEQUENT TO THE CLOSING DATE) SHALL EITHER (I) IMPOSE, MODIFY OR MAKE
APPLICABLE ANY RESERVE, DEPOSIT, CAPITAL ADEQUACY OR SIMILAR REQUIREMENT AGAINST
LETTERS OF CREDIT ISSUED BY SUCH LC ISSUER OR SUCH LENDER’S PARTICIPATION
THEREIN, OR (II) IMPOSE ON SUCH LC ISSUER OR ANY LENDER ANY OTHER CONDITIONS
AFFECTING THIS AGREEMENT, ANY LETTER OF CREDIT OR SUCH LENDER’S PARTICIPATION
THEREIN; AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH
LC ISSUER OR SUCH LENDER OF ISSUING, MAINTAINING OR PARTICIPATING IN ANY LETTER
OF CREDIT, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LC
ISSUER OR SUCH LENDER HEREUNDER (OTHER THAN ANY INCREASED COST OR REDUCTION IN
THE AMOUNT RECEIVED OR RECEIVABLE RESULTING FROM THE IMPOSITION OF OR A CHANGE
IN THE RATE OF TAXES OR SIMILAR CHARGES), THEN, UPON DEMAND TO THE BORROWER BY
SUCH LC ISSUER OR SUCH LENDER (A COPY OF WHICH NOTICE SHALL BE SENT BY SUCH LC
ISSUER OR SUCH LENDER TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO
SUCH LC ISSUER OR SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE ANY SUCH LC ISSUER OR SUCH LENDER FOR SUCH INCREASED COST OR
REDUCTION.  A CERTIFICATE SUBMITTED TO THE BORROWER BY ANY LC ISSUER OR ANY
LENDER, AS THE CASE MAY BE (A COPY OF WHICH CERTIFICATE SHALL BE SENT BY SUCH LC
ISSUER OR SUCH LENDER TO THE ADMINISTRATIVE AGENT), SETTING FORTH, IN REASONABLE
DETAIL, THE BASIS FOR THE DETERMINATION OF SUCH ADDITIONAL AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE ANY LC ISSUER OR SUCH LENDER AS AFORESAID SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWER ABSENT MANIFEST ERROR, ALTHOUGH THE
FAILURE TO DELIVER ANY SUCH CERTIFICATE SHALL NOT RELEASE OR DIMINISH THE
BORROWER’S OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.04.


SECTION 2.11           CHANGE OF LENDING OFFICE; REPLACEMENT OF LENDERS.


(A)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 2.8(A)(II) OR (III) OR 2.8(C) WITH RESPECT TO
SUCH LENDER, IT WILL, IF REQUESTED BY THE BORROWER, USE REASONABLE EFFORTS
(SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE ANOTHER
APPLICABLE LENDING OFFICE FOR ANY LOANS OR COMMITMENT AFFECTED BY SUCH EVENT,
PROVIDED THAT SUCH DESIGNATION IS MADE ON SUCH TERMS THAT SUCH LENDER AND ITS
APPLICABLE LENDING OFFICE SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE,
WITH THE OBJECT OF AVOIDING THE CONSEQUENCE OF THE EVENT GIVING RISE TO THE
OPERATION OF ANY SUCH SECTION.

39


--------------------------------------------------------------------------------





(B)           IF ANY LENDER REQUESTS ANY COMPENSATION, REIMBURSEMENT OR OTHER
PAYMENT UNDER SECTION 2.8(A)(II) OR (III), 2.8(C) OR 3.2(B) WITH RESPECT TO SUCH
LENDER, OR IF ANY LENDER IS A DEFAULTING LENDER, THEN THE BORROWER MAY, AT ITS
SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE
AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH THE RESTRICTIONS CONTAINED IN SECTION 11.4(C)), ALL ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE ASSIGNEE
THAT SHALL ASSUME SUCH OBLIGATIONS; PROVIDED THAT (I) THE BORROWER SHALL HAVE
RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT
OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS, INCLUDING ANY BREAKAGE
COMPENSATION UNDER SECTION 2.7 AND ANY AMOUNTS ACCRUED AND OWING TO SUCH LENDER
UNDER SECTION 2.8(A)(II) OR (III), 2.8(C) OR 3.2(B)), AND (III) IN THE CASE OF
ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION, REIMBURSEMENT OR
OTHER PAYMENTS REQUIRED TO BE MADE UNDER SECTION 2.8(A)(II) OR (III), 2.8(C) OR
3.2(B) WITH RESPECT TO SUCH LENDER, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION, REIMBURSEMENT OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED
TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO
REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


(C)           NOTHING IN THIS SECTION 2.11 SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF THE BORROWER OR THE RIGHT OF ANY LENDER PROVIDED IN SECTION 2.8.


ARTICLE III.


FEES; COMMITMENTS


SECTION 3.1             FEES.


(A)           FACILITY FEES.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FACILITY FEES (“FACILITY FEES”) FOR THE ACCOUNT OF EACH NON-DEFAULTING
LENDER THAT HAS A COMMITMENT FOR THE PERIOD FROM THE CLOSING DATE TO THE
MATURITY DATE, COMPUTED FOR EACH DAY AT A RATE PER ANNUM EQUAL TO THE APPLICABLE
FACILITY FEE RATE IN EFFECT FOR SUCH DAY TIMES THE AMOUNT OF SUCH NON-DEFAULTING
LENDER’S COMMITMENT IN EFFECT ON SUCH DAY.  FACILITY FEES SHALL BE DUE AND
PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF EACH DECEMBER, MARCH, JUNE AND
SEPTEMBER AND ON THE MATURITY DATE.


(B)           UTILIZATION FEE.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UTILIZATION FEES (THE “UTILIZATION FEES”) FOR THE ACCOUNT OF EACH
NON-DEFAULTING LENDER THAT HAS A COMMITMENT FOR EACH DAY ON WHICH THE AGGREGATE
REVOLVING FACILITY EXPOSURE EXCEEDS 50% OF THE TOTAL COMMITMENT, COMPUTED FOR
EACH SUCH DAY AT A RATE PER ANNUM EQUAL TO THE APPLICABLE UTILIZATION FEE RATE
TIMES THE REVOLVING FACILITY EXPOSURE OF SUCH NON-DEFAULTING LENDER ON SUCH
DAY.  UTILIZATION FEES, IF ANY, SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON
THE LAST BUSINESS DAY OF EACH DECEMBER, MARCH, JUNE AND SEPTEMBER AND ON THE
MATURITY DATE.

40


--------------------------------------------------------------------------------





(C)           LC FEES.

(I)            STANDBY LETTERS OF CREDIT.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF EACH LENDER WITH A COMMITMENT
BASED UPON EACH SUCH LENDER’S PERCENTAGE, A FEE IN RESPECT OF EACH LETTER OF
CREDIT ISSUED HEREUNDER THAT IS A STANDBY LETTER OF CREDIT FOR THE PERIOD FROM
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT UNTIL THE EXPIRATION DATE THEREOF
(INCLUDING ANY EXTENSIONS OF SUCH EXPIRATION DATE THAT MAY BE MADE AT THE
ELECTION OF THE ACCOUNT PARTY OR THE BENEFICIARY), COMPUTED FOR EACH DAY AT A
RATE PER ANNUM EQUAL TO (A) THE APPLICABLE MARGIN FOR LOANS THAT ARE EURODOLLAR
LOANS IN EFFECT ON SUCH DAY TIMES (B) THE STATED AMOUNT OF SUCH LETTER OF CREDIT
ON SUCH DAY.  THE FOREGOING FEES SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE
LAST BUSINESS DAY OF EACH DECEMBER, MARCH, JUNE AND SEPTEMBER AND ON THE
MATURITY DATE.

(II)           COMMERCIAL LETTERS OF CREDIT.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF EACH LENDER BASED UPON EACH SUCH
LENDER’S PERCENTAGE, A FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED HEREUNDER
THAT IS A COMMERCIAL LETTER OF CREDIT IN AN AMOUNT EQUAL TO (A) THE APPLICABLE
MARGIN FOR LOANS THAT ARE EURODOLLAR LOANS IN EFFECT ON THE DATE OF ISSUANCE
TIMES (B) THE STATED AMOUNT OF SUCH LETTER OF CREDIT.  THE FOREGOING FEES SHALL
BE PAYABLE ON THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT.


(D)           FRONTING FEES.  THE BORROWER AGREES TO PAY DIRECTLY TO EACH LC
ISSUER, FOR ITS OWN ACCOUNT, A FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY
IT, PAYABLE ON THE DATE OF ISSUANCE (OR ANY INCREASE IN THE AMOUNT, OR RENEWAL
OR EXTENSION) THEREOF, COMPUTED AT THE RATE OF 0.125% PER ANNUM ON THE STATED
AMOUNT THEREOF FOR THE PERIOD FROM THE DATE OF ISSUANCE (OR INCREASE, RENEWAL OR
EXTENSION) TO THE EXPIRATION DATE THEREOF (INCLUDING ANY EXTENSIONS OF SUCH
EXPIRATION DATE WHICH MAY BE MADE AT THE ELECTION OF THE BENEFICIARY THEREOF).


(E)           ADDITIONAL CHARGES OF LC ISSUER.  THE BORROWER AGREES TO PAY
DIRECTLY TO EACH LC ISSUER UPON EACH LC ISSUANCE, DRAWING UNDER, OR AMENDMENT,
EXTENSION, RENEWAL OR TRANSFER OF, A LETTER OF CREDIT ISSUED BY IT SUCH AMOUNT
AS SHALL AT THE TIME OF SUCH LC ISSUANCE, DRAWING UNDER, AMENDMENT, EXTENSION,
RENEWAL OR TRANSFER BE THE PROCESSING CHARGE THAT SUCH LC ISSUER IS CUSTOMARILY
CHARGING FOR ISSUANCES OF, DRAWINGS UNDER OR AMENDMENTS, EXTENSIONS, RENEWALS OR
TRANSFERS OF, LETTERS OF CREDIT ISSUED BY IT.


(F)            OTHER FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT,
ON THE CLOSING DATE AND THEREAFTER, FOR ITS OWN ACCOUNT AND/OR FOR DISTRIBUTION
TO THE LENDERS, SUCH FEES AS HERETOFORE AGREED BY THE BORROWER AND THE
ADMINISTRATIVE AGENT OR THE LENDERS AS SET FORTH IN THE AGENT FEE LETTER, THE
CLOSING FEE LETTER OR ANY OTHER SIMILAR AGREEMENT.

41


--------------------------------------------------------------------------------





(G)           COMPUTATIONS OF FEES.  ALL COMPUTATIONS OF FACILITY FEES,
UTILIZATION FEES, LC FEES AND OTHER FEES HEREUNDER SHALL BE MADE ON THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS.


SECTION 3.2             INCREASE IN COMMITMENTS.


(A)           AT ANY TIME AFTER THE CLOSING DATE, THE BORROWER MAY, BY WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, REQUEST THAT THE TOTAL COMMITMENT BE
INCREASED BY AN AMOUNT NOT TO EXCEED $50,000,000 IN THE AGGREGATE FOR ALL SUCH
INCREASES FROM THE CLOSING DATE UNTIL THE MATURITY DATE, PROVIDED THAT NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH
REQUEST AND ON THE DATE OF ANY SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL
DELIVER A COPY OF SUCH REQUEST TO EACH LENDER.  THE BORROWER SHALL SET FORTH IN
SUCH REQUEST THE AMOUNT OF THE REQUESTED INCREASE IN THE TOTAL COMMITMENT (WHICH
SHALL BE IN MINIMUM INCREMENTS OF $10,000,000 AND A MINIMUM AMOUNT OF
$10,000,000) AND THE DATE ON WHICH SUCH INCREASE IS REQUESTED TO BECOME
EFFECTIVE (WHICH SHALL BE NOT LESS THAN 10 BUSINESS DAYS NOR MORE THAN 60 DAYS
AFTER THE DATE OF SUCH NOTICE AND THAT, IN ANY EVENT, MUST BE AT LEAST 60 DAYS
PRIOR TO THE MATURITY DATE).  THE BORROWER MAY ARRANGE FOR ONE OR MORE BANKS OR
OTHER ENTITIES THAT ARE ELIGIBLE ASSIGNEES TO PROVIDE A COMMITMENT HEREUNDER
PURSUANT TO THIS SECTION 3.2(A) (EACH SUCH PERSON SO AGREEING BEING AN
“AUGMENTING LENDER”) AND/OR THE BORROWER MAY OFFER TO EACH LENDER THE
OPPORTUNITY TO INCREASE ITS COMMITMENT BY ITS PERCENTAGE OF THE PROPOSED
INCREASED AMOUNT.  EACH LENDER SHALL, BY NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT GIVEN NOT MORE THAN 10 DAYS AFTER THE DATE OF THE
ADMINISTRATIVE AGENT’S NOTICE, EITHER AGREE TO INCREASE ITS COMMITMENT BY ALL OR
A PORTION OF THE OFFERED AMOUNT (EACH SUCH LENDER SO AGREEING BEING AN
“INCREASING LENDER”) OR DECLINE TO INCREASE ITS COMMITMENT (AND ANY SUCH LENDER
THAT DOES NOT DELIVER SUCH A NOTICE WITHIN SUCH PERIOD OF 10 DAYS SHALL BE
DEEMED TO HAVE DECLINED TO INCREASE ITS COMMITMENT AND EACH LENDER SO DECLINING
OR BEING DEEMED TO HAVE DECLINED BEING A “NON-INCREASING LENDER”).  EACH
AUGMENTING LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY SPECIFY TO EVIDENCE ITS COMMITMENT AND/OR ITS STATUS AS A
LENDER WITH A COMMITMENT HEREUNDER.  ANY INCREASE IN THE TOTAL COMMITMENT MAY BE
MADE IN AN AMOUNT THAT IS LESS THAN THE INCREASE REQUESTED BY THE BORROWER IF
THE BORROWER IS UNABLE TO ARRANGE FOR, OR CHOOSES NOT TO ARRANGE FOR, AUGMENTING
LENDERS.


(B)           EACH OF THE PARTIES HERETO AGREES THAT THE ADMINISTRATIVE AGENT
MAY TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE THAT AFTER
GIVING EFFECT TO ANY INCREASE IN THE TOTAL COMMITMENT PURSUANT TO THIS SECTION
3.2(B), THE OUTSTANDING LOANS (IF ANY) ARE HELD BY THE LENDERS WITH COMMITMENTS
IN ACCORDANCE WITH THEIR NEW PERCENTAGES. THIS MAY BE ACCOMPLISHED AT THE
DISCRETION OF THE ADMINISTRATIVE AGENT:  (W) BY REQUIRING THE OUTSTANDING LOANS
TO BE PREPAID WITH THE PROCEEDS OF NEW BORROWINGS; (X) BY CAUSING THE
NON-INCREASING LENDERS TO ASSIGN PORTIONS OF THEIR OUTSTANDING LOANS TO
INCREASING LENDERS AND AUGMENTING LENDERS; (Y) BY PERMITTING THE BORROWINGS
OUTSTANDING AT THE TIME OF ANY INCREASE IN THE TOTAL COMMITMENT PURSUANT TO THIS
SECTION 3.2(B) TO REMAIN OUTSTANDING UNTIL THE LAST DAYS OF THE RESPECTIVE
INTEREST PERIODS THEREFOR, EVEN THOUGH THE LENDERS WOULD HOLD SUCH BORROWINGS
OTHER THAN IN ACCORDANCE WITH THEIR NEW PERCENTAGES; OR (Z) BY ANY COMBINATION
OF THE

42


--------------------------------------------------------------------------------





FOREGOING.  ANY PREPAYMENT OR ASSIGNMENT DESCRIBED IN THIS PARAGRAPH (II) SHALL
BE SUBJECT TO SECTION 2.7 HEREOF BUT OTHERWISE WITHOUT PREMIUM OR PENALTY.  IN
ADDITION, IN CONNECTION WITH ANY INCREASE IN THE TOTAL COMMITMENT PURSUANT TO
THIS SECTION THE ADMINISTRATIVE AGENT MAY, IN CONSULTATION WITH THE BORROWER,
APPOINT ANY LENDER AS A SYNDICATION AGENT, DOCUMENTATION AGENT, CO-AGENT OR
OTHER SIMILAR TITLE.


SECTION 3.3             VOLUNTARY TERMINATION/REDUCTION OF COMMITMENTS.  UPON AT
LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN NOTICE (OR TELEPHONIC
NOTICE CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT AT THE NOTICE OFFICE
(WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE
LENDERS), THE BORROWER SHALL HAVE THE RIGHT TO:


(A)           TERMINATE IN WHOLE THE TOTAL COMMITMENT, PROVIDED THAT (I) ALL
OUTSTANDING LOANS AND UNPAID DRAWINGS ARE CONTEMPORANEOUSLY PREPAID IN
ACCORDANCE WITH SECTION 4.2, AND (II) EITHER THERE ARE NO OUTSTANDING LETTERS OF
CREDIT OR THE BORROWER SHALL CONTEMPORANEOUSLY CAUSE ALL OUTSTANDING LETTERS OF
CREDIT TO BE SURRENDERED FOR CANCELLATION (ANY SUCH LETTERS OF CREDIT TO BE
REPLACED BY LETTERS OF CREDIT ISSUED BY OTHER FINANCIAL INSTITUTIONS ACCEPTABLE
TO EACH LC ISSUER AND THE LENDERS); OR


(B)           PARTIALLY AND PERMANENTLY REDUCE THE UNUTILIZED TOTAL COMMITMENT,
PROVIDED THAT (I) ANY SUCH REDUCTION SHALL APPLY TO PROPORTIONATELY AND
PERMANENTLY REDUCE THE COMMITMENT OF EACH OF THE LENDERS; (II) SUCH REDUCTION
SHALL APPLY TO PROPORTIONATELY AND PERMANENTLY REDUCE THE LC COMMITMENT AMOUNT,
BUT ONLY TO THE EXTENT THAT THE UNUSED TOTAL COMMITMENT WOULD BE REDUCED BELOW
ANY SUCH LIMITS; (III) NO SUCH REDUCTION SHALL BE PERMITTED IF THE BORROWER
WOULD BE REQUIRED TO MAKE A MANDATORY PREPAYMENT OF LOANS OR CASH COLLATERALIZE
LETTERS OF CREDIT PURSUANT TO SECTION 4.3(A), AND (IV) ANY PARTIAL REDUCTION OF
THE UNUTILIZED TOTAL COMMITMENT PURSUANT TO THIS SECTION 3.3(B) SHALL BE IN THE
AMOUNT OF AT LEAST $10,000,000 (OR, IF GREATER, IN INTEGRAL MULTIPLES OF
$500,000).


SECTION 3.4             TERMINATION OF COMMITMENTS.  THE TOTAL COMMITMENT (AND
THE COMMITMENT OF EACH LENDER) SHALL TERMINATE ON THE MATURITY DATE.


ARTICLE IV.


PAYMENTS


SECTION 4.1             REPAYMENT OF LOANS.  THE BORROWER SHALL REPAY THE
AGGREGATE PRINCIPAL AMOUNT OF EACH OUTSTANDING LOAN TO THE ADMINISTRATIVE AGENT
FOR THE RATABLE ACCOUNT OF THE LENDERS ON THE EARLIER OF (A) 364 DAYS AFTER THE
DATE SUCH LOAN IS MADE OR DEEMED MADE AND (B) THE MATURITY DATE.


SECTION 4.2             VOLUNTARY PREPAYMENTS.  THE BORROWER SHALL HAVE THE
RIGHT TO PREPAY ANY OF ITS LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR
PENALTY (EXCEPT AS SPECIFIED BELOW), FROM TIME TO TIME ON THE FOLLOWING TERMS
AND CONDITIONS:


(A)           THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AT THE NOTICE
OFFICE WRITTEN OR TELEPHONIC NOTICE (IN THE CASE OF TELEPHONIC NOTICE, PROMPTLY
CONFIRMED IN

43


--------------------------------------------------------------------------------





WRITING IF SO REQUESTED BY THE ADMINISTRATIVE AGENT) OF ITS INTENT TO PREPAY THE
LOANS, THE AMOUNT OF SUCH PREPAYMENT AND (IN THE CASE OF EURODOLLAR LOANS) THE
SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE, WHICH NOTICE SHALL BE RECEIVED BY
THE ADMINISTRATIVE AGENT BY (I) 12:00 NOON (LOCAL TIME AT THE NOTICE OFFICE)
THREE BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT, IN THE CASE OF ANY
PREPAYMENT OF EURODOLLAR LOANS, OR (II) 12:00 NOON (LOCAL TIME AT THE NOTICE
OFFICE) ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH PREPAYMENT, IN THE CASE OF
ANY PREPAYMENT OF BASE RATE LOANS, AND WHICH NOTICE SHALL PROMPTLY BE
TRANSMITTED BY THE ADMINISTRATIVE AGENT TO EACH OF THE LENDERS;


(B)           IN THE CASE OF PREPAYMENT OF ANY BORROWINGS, EACH PARTIAL
PREPAYMENT OF ANY SUCH BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL OF AT LEAST
$2,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, IN THE CASE
OF BASE RATE LOANS, AND AT LEAST $1,000,000 OR AN INTEGRAL MULTIPLE OF $500,000
IN EXCESS THEREOF, IN THE CASE OF EURODOLLAR LOANS;


(C)           NO PARTIAL PREPAYMENT OF ANY LOANS MADE PURSUANT TO A BORROWING
SHALL REDUCE THE AGGREGATE PRINCIPAL AMOUNT OF SUCH LOANS OUTSTANDING PURSUANT
TO SUCH BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE
THERETO;


(D)           EACH PREPAYMENT IN RESPECT OF ANY LOANS MADE PURSUANT TO A
BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH LOANS; AND


(E)           EACH PREPAYMENT OF EURODOLLAR LOANS PURSUANT TO THIS SECTION 4.2
ON ANY DATE OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO,
IN THE CASE OF EURODOLLAR LOANS SHALL BE ACCOMPANIED BY ANY AMOUNTS PAYABLE IN
RESPECT THEREOF UNDER SECTION 2.7.


SECTION 4.3             MANDATORY PAYMENTS AND PREPAYMENTS.  THE LOANS SHALL BE
SUBJECT TO MANDATORY REPAYMENT OR PREPAYMENT IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:


(A)           MANDATORY PAYMENTS. THE LOANS SHALL BE SUBJECT TO MANDATORY
REPAYMENT OR PREPAYMENT (IN THE CASE OF ANY PARTIAL PREPAYMENT CONFORMING TO THE
REQUIREMENTS AS TO THE AMOUNTS OF PARTIAL PREPAYMENTS SET FORTH IN SECTION
4.2(B))), AND THE LC OUTSTANDINGS SHALL BE SUBJECT TO CASH COLLATERALIZATION
REQUIREMENTS, IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

(I)            MATURITY DATE.  THE ENTIRE PRINCIPAL AMOUNT OF ALL OUTSTANDING
LOANS SHALL BE REPAID IN FULL ON THE MATURITY DATE.

(II)           LOANS EXCEED THE COMMITMENTS.  IF ON ANY DATE (AFTER GIVING
EFFECT TO ANY OTHER PAYMENTS ON SUCH DATE) (A) THE AGGREGATE CREDIT FACILITY
EXPOSURE EXCEEDS THE TOTAL CREDIT FACILITY AMOUNT, OR (B) THE REVOLVING FACILITY
EXPOSURE OF ANY LENDER EXCEEDS SUCH LENDER’S COMMITMENT, THEN, IN THE CASE OF
EACH OF THE FOREGOING, THE BORROWER SHALL, ON SUCH DAY, PREPAY ON SUCH DATE THE
PRINCIPAL AMOUNT OF LOANS AND, AFTER LOANS HAVE BEEN PAID IN FULL, UNPAID
DRAWINGS, IN AN AGGREGATE AMOUNT AT LEAST EQUAL TO SUCH EXCESS.

44


--------------------------------------------------------------------------------




(III)          LC OUTSTANDINGS EXCEED LC COMMITMENT  IF ON ANY DATE THE LC
OUTSTANDINGS EXCEED THE LC COMMITMENT AMOUNT, THEN THE BORROWER SHALL, ON SUCH
DAY, PAY TO THE ADMINISTRATIVE AGENT AN AMOUNT IN CASH EQUAL TO SUCH EXCESS AND
THE ADMINISTRATIVE AGENT SHALL HOLD SUCH PAYMENT AS SECURITY FOR THE
REIMBURSEMENT OBLIGATIONS OF THE BORROWER HEREUNDER IN RESPECT OF LETTERS OF
CREDIT PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EACH LC ISSUER
AND THE BORROWER (WHICH SHALL PERMIT CERTAIN INVESTMENTS IN CASH EQUIVALENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND THE BORROWER UNTIL
THE PROCEEDS ARE APPLIED TO ANY UNPAID DRAWINGS OR TO ANY OTHER OBLIGATIONS IN
ACCORDANCE WITH ANY SUCH CASH COLLATERAL AGREEMENT).


(B)           PARTICULAR LOANS TO BE PREPAID.  WITH RESPECT TO EACH REPAYMENT OR
PREPAYMENT OF LOANS REQUIRED BY THIS SECTION 4.3, THE BORROWER SHALL DESIGNATE
THE TYPES OF LOANS THAT ARE TO BE REPAID OR PREPAID AND THE SPECIFIC
BORROWING(S) PURSUANT TO WHICH SUCH REPAYMENT OR PREPAYMENT IS TO BE MADE,
PROVIDED THAT (I) THE BORROWER SHALL FIRST SO DESIGNATE ALL LOANS THAT ARE BASE
RATE LOANS AND EURODOLLAR LOANS WITH INTEREST PERIODS ENDING ON THE DATE OF
REPAYMENT OR PREPAYMENT PRIOR TO DESIGNATING ANY OTHER EURODOLLAR LOANS FOR
REPAYMENT OR PREPAYMENT, (II) IF THE OUTSTANDING PRINCIPAL AMOUNT OF EURODOLLAR
LOANS MADE PURSUANT TO A BORROWING IS REDUCED BELOW THE APPLICABLE MINIMUM
BORROWING AMOUNT AS A RESULT OF ANY SUCH REPAYMENT OR PREPAYMENT, THEN ALL THE
LOANS OUTSTANDING PURSUANT TO SUCH BORROWING SHALL BE CONVERTED INTO BASE RATE
LOANS, AND (III) EACH REPAYMENT AND PREPAYMENT OF ANY LOANS MADE PURSUANT TO A
BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH LOANS. IN THE ABSENCE OF A
DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS
SOLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS OWING
UNDER SECTION 2.7. ANY REPAYMENT OR PREPAYMENT OF EURODOLLAR LOANS PURSUANT TO
THIS SECTION 4.3 SHALL IN ALL EVENTS BE ACCOMPANIED BY SUCH COMPENSATION AS IS
REQUIRED BY SECTION 2.7.


SECTION 4.4             METHOD AND PLACE OF PAYMENT.


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
UNDER THIS AGREEMENT SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE RATABLE
(BASED ON ITS PRO RATA SHARE) ACCOUNT OF THE LENDERS ENTITLED THERETO, NOT LATER
THAN 12:00 NOON (LOCAL TIME AT THE PAYMENT OFFICE) ON THE DATE WHEN DUE AND
SHALL BE MADE AT THE PAYMENT OFFICE IN IMMEDIATELY AVAILABLE FUNDS AND IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA, IT BEING UNDERSTOOD THAT WRITTEN NOTICE
BY THE BORROWER TO THE ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN
THE BORROWER’S ACCOUNT AT THE PAYMENT OFFICE SHALL CONSTITUTE THE MAKING OF SUCH
PAYMENT TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT.  ANY PAYMENTS UNDER
THIS AGREEMENT THAT ARE MADE LATER THAN 12:00 NOON (LOCAL TIME AT THE PAYMENT
OFFICE) SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY.
WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
SHALL BE

45


--------------------------------------------------------------------------------





PAYABLE DURING SUCH EXTENSION AT THE APPLICABLE RATE IN EFFECT IMMEDIATELY PRIOR
TO SUCH EXTENSION.


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND
FEES THEN DUE HEREUNDER AND AN EVENT OF DEFAULT IS NOT THEN IN EXISTENCE, SUCH
FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH PARTIES.


SECTION 4.5             NET PAYMENTS.


(A)           ALL PAYMENTS MADE BY THE BORROWER HEREUNDER, UNDER ANY NOTE OR ANY
OTHER CREDIT DOCUMENT, WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER
DEFENSE.  EXCEPT AS PROVIDED FOR IN SECTION 4.5(B), ALL SUCH PAYMENTS WILL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES OF
WHATEVER NATURE NOW OR HEREAFTER IMPOSED BY ANY JURISDICTION OR BY ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN WITH RESPECT TO SUCH PAYMENTS
(BUT EXCLUDING ANY TAX IMPOSED ON OR MEASURED BY THE NET INCOME OR NET PROFITS
OF A LENDER PURSUANT TO THE LAWS OF THE JURISDICTION UNDER WHICH SUCH LENDER IS
ORGANIZED OR THE JURISDICTION IN WHICH THE APPLICABLE LENDING OFFICE OF SUCH
LENDER IS LOCATED OR ANY SUBDIVISION THEREOF OR THEREIN) AND ALL INTEREST,
PENALTIES OR SIMILAR LIABILITIES WITH RESPECT TO SUCH NON-EXCLUDED TAXES, LEVIES
IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES (ALL SUCH NON-EXCLUDED
TAXES, LEVIES, IMPOSTS, DUTIES, FEES ASSESSMENTS OR OTHER CHARGES BEING REFERRED
TO COLLECTIVELY AS “TAXES”).  IF ANY TAXES ARE SO LEVIED OR IMPOSED, THE
BORROWER AGREES TO PAY THE FULL AMOUNT OF SUCH TAXES AND SUCH ADDITIONAL AMOUNTS
AS MAY BE NECESSARY SO THAT EVERY PAYMENT BY IT OF ALL AMOUNTS DUE HEREUNDER,
UNDER ANY NOTE OR UNDER ANY OTHER CREDIT DOCUMENT, AFTER WITHHOLDING OR
DEDUCTION FOR OR ON ACCOUNT OF ANY TAXES, WILL NOT BE LESS THAN THE AMOUNT
PROVIDED FOR HEREIN OR IN SUCH NOTE OR IN SUCH OTHER CREDIT DOCUMENT.  SUBJECT
TO SECTION 2.8(D), THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT WITHIN
45 DAYS AFTER THE DATE THE PAYMENT OF ANY TAXES (OR ANY WITHHOLDING OR DEDUCTION
ON ACCOUNT THEREOF) IS MADE, CERTIFIED COPIES OF TAX RECEIPTS, OR OTHER EVIDENCE
SATISFACTORY TO THE LENDER, EVIDENCING SUCH PAYMENT BY THE BORROWER.  THE
BORROWER WILL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND REIMBURSE THE ADMINISTRATIVE AGENT OR SUCH LENDER UPON ITS WRITTEN
REQUEST, FOR THE AMOUNT OF ANY TAXES LEVIED AGAINST, IMPOSED ON, OR PAID BY THE
ADMINISTRATIVE AGENT OR ANY LENDER WITHIN 30 DAYS OF ANY WRITTEN REQUEST
THEREFOR.


(B)           EACH LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR ANY STATE THEREOF (EACH A “NON-U.S. LENDER”) AGREES TO
PROVIDE TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING
DATE, OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN
INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION 11.4 (UNLESS THE RESPECTIVE
LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT OR
TRANSFER AND SUCH LENDER IS IN COMPLIANCE WITH

46


--------------------------------------------------------------------------------



THE PROVISIONS OF THIS SECTION 4.5(B)), ON THE DATE OF SUCH ASSIGNMENT OR
TRANSFER TO SUCH LENDER, AND FROM TIME TO TIME THEREAFTER IF REQUIRED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT: (I) AN ACCURATE AND COMPLETE ORIGINAL
SIGNED COPY OF INTERNAL REVENUE SERVICE FORM W-8BEN, W-8ECI, W-8EXP OR W-8IMY
(OR SUCCESSOR, SUBSTITUTE OR OTHER APPROPRIATE FORM AND, IN THE CASE OF
FORM W-8IMY, ANY RELATED DOCUMENTATION NECESSARY TO ESTABLISH THE CLAIMED
EXEMPTION) CERTIFYING TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM
U.S. WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT,
ANY NOTE OR ANY OTHER CREDIT DOCUMENT, AND (II) IN THE CASE OF A LENDER SEEKING
TO QUALIFY FOR THE PORTFOLIO INTEREST EXEMPTION, A CERTIFICATE IN FORM AND
SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT (ANY SUCH CERTIFICATE, AN
“EXEMPTION CERTIFICATE”) CERTIFYING TO SUCH LENDER’S ENTITLEMENT TO SUCH
EXEMPTION.  IN ADDITION, EACH LENDER AGREES THAT FROM TIME TO TIME AFTER THE
CLOSING DATE, WHEN A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE
PREVIOUS CERTIFICATION OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, IT WILL
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT A NEW ACCURATE AND COMPLETE
ORIGINAL SIGNED COPY OF THE APPLICABLE INTERNAL REVENUE SERVICE FORM, INCLUDING
ANY RELATED DOCUMENTATION OR EXEMPTION CERTIFICATE, AND SUCH OTHER FORMS AS MAY
BE REQUIRED TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH LENDER TO A
CONTINUED EXEMPTION FROM U.S. WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER
THIS AGREEMENT, ANY NOTE OR ANY OTHER CREDIT DOCUMENT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN SECTION 4.5(A), BUT SUBJECT TO SECTION 11.4(C) AND
THE IMMEDIATELY SUCCEEDING SENTENCE, (X) THE BORROWER SHALL BE ENTITLED, TO THE
EXTENT IT IS REQUIRED TO DO SO BY LAW, TO DEDUCT OR WITHHOLD TAXES IMPOSED BY
THE UNITED STATES (OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR
THEREIN) FROM INTEREST, FEES OR OTHER AMOUNTS PAYABLE HEREUNDER FOR THE ACCOUNT
OF ANY NON-U.S. LENDER THAT HAS NOT PROVIDED TO THE BORROWER SUCH FORMS OR SUCH
EXEMPTION CERTIFICATE AND RELATED DOCUMENTATION THAT ESTABLISH A COMPLETE
EXEMPTION FROM SUCH DEDUCTION OR WITHHOLDING AND (Y) THE BORROWER SHALL NOT BE
OBLIGATED PURSUANT TO SECTION 4.5(A) TO GROSS-UP PAYMENTS TO BE MADE TO A LENDER
IN RESPECT OF TAXES IMPOSED BY THE UNITED STATES OR ANY ADDITIONAL AMOUNTS WITH
RESPECT THERETO (I) TO THE EXTENT SUCH TAXES RESULT FROM A LENDER’S FAILURE TO
PROVIDE THE BORROWER THE INTERNAL REVENUE SERVICE FORMS REQUIRED TO BE PROVIDED
TO THE BORROWER PURSUANT TO THIS SECTION 4.5(B) OR (II) TO THE EXTENT THAT SUCH
FORMS DO NOT ESTABLISH A COMPLETE EXEMPTION FROM WITHHOLDING OF SUCH TAXES AT
THE TIME THE LENDER FIRST BECAME A LENDER UNDER THIS AGREEMENT.  THE BORROWER
AGREES TO PAY ADDITIONAL AMOUNTS AND INDEMNIFY EACH LENDER IN THE MANNER SET
FORTH IN SECTION 4.5(A) (WITHOUT REGARD TO THE IDENTITY OF THE JURISDICTION
REQUIRING THE DEDUCTION OR WITHHOLDING) IN RESPECT OF ANY TAXES DEDUCTED OR
WITHHELD BY IT AS A RESULT OF ANY CHANGES AFTER THE CLOSING DATE IN ANY
APPLICABLE LAW, TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER, OR IN
THE INTERPRETATION THEREOF, RELATING TO THE DEDUCTING OR WITHHOLDING OF INCOME
OR SIMILAR TAXES.


(C)           THE BORROWER WILL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENT AND EACH LENDER, AND REIMBURSE EACH UPON ITS WRITTEN REQUEST WITHIN 30
DAYS THEREOF, FOR THE AMOUNT OF ANY DOCUMENTARY, EXCISE, STAMP, PROPERTY OR
OTHER SIMILAR TAXES, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES IMPOSED WITH
RESPECT TO THE EXECUTION, DELIVERY, FILING OR ENFORCEMENT OF ANY CREDIT
DOCUMENT.

47


--------------------------------------------------------------------------------





(D)           IF ANY LENDER, IN ITS SOLE OPINION, DETERMINES THAT IT HAS FINALLY
AND IRREVOCABLY RECEIVED OR BEEN GRANTED A REFUND IN RESPECT OF ANY TAXES PAID
AS TO WHICH INDEMNIFICATION HAS BEEN PAID BY THE BORROWER PURSUANT TO THIS
SECTION, IT SHALL PROMPTLY REMIT SUCH REFUND (INCLUDING ANY INTEREST RECEIVED IN
RESPECT THEREOF), NET OF ALL OUT-OF-POCKET COSTS AND EXPENSES; PROVIDED, THAT
THE BORROWER AGREES TO PROMPTLY RETURN ANY SUCH REFUND (PLUS INTEREST) TO SUCH
LENDER IF SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO THE RELEVANT TAXING
AUTHORITY. ANY SUCH LENDER SHALL PROVIDE THE BORROWER WITH A COPY OF ANY NOTICE
OF ASSESSMENT FROM THE RELEVANT TAXING AUTHORITY (REDACTING ANY UNRELATED
CONFIDENTIAL INFORMATION CONTAINED THEREIN) REQUIRING REPAYMENT OF SUCH
REFUND.  NOTHING CONTAINED HEREIN SHALL IMPOSE AN OBLIGATION ON ANY LENDER TO
APPLY FOR ANY SUCH REFUND.


(E)           IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO THE
ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT TO THIS SECTION 4.5, THEN THE
ADMINISTRATIVE AGENT OR SUCH LENDER SHALL USE REASONABLE EFFORTS (CONSISTENT
WITH LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS
OFFICE, BRANCH, SUBSIDIARY OR AFFILIATE, OR TAKE OTHER APPROPRIATE ACTION, SO AS
TO ELIMINATE ANY ADDITIONAL PAYMENT BY THE BORROWER THAT MAY THEREAFTER ACCRUE,
IF SUCH CHANGE OR OTHER ACTION, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AS THE CASE MAY BE, IS NOT OTHERWISE DISADVANTAGEOUS TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER.


ARTICLE V.


CONDITIONS PRECEDENT


SECTION 5.1             CONDITIONS PRECEDENT AT CLOSING DATE.  THIS AGREEMENT
SHALL BECOME EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


(A)           CREDIT AGREEMENT.  THIS AGREEMENT SHALL HAVE BEEN EXECUTED BY THE
BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH OF THE LENDERS.


(B)           NOTES.  THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT A NOTE FOR THE ACCOUNT OF EACH LENDER THAT HAS REQUESTED A
NOTE.


(C)           FEES AND EXPENSES.  THE BORROWER SHALL HAVE (I) EXECUTED AND
DELIVERED TO THE ADMINISTRATIVE AGENT THE AGENT FEE LETTER AND THE CLOSING FEE
LETTER AND (II) PAID OR CAUSED TO BE PAID ALL FEES REQUIRED TO BE PAID BY IT ON
THE CLOSING DATE PURSUANT TO SECTION 3.1 AND ALL REASONABLE FEES AND EXPENSES OF
THE ADMINISTRATIVE AGENT AND OF SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT THAT
HAVE BEEN INVOICED AT LEAST TWO BUSINESS DAYS PRIOR TO SUCH DATE IN CONNECTION
WITH THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.


(D)           CORPORATE RESOLUTIONS AND APPROVALS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS OF THE BORROWER, APPROVING THE CREDIT DOCUMENTS, AND OF ALL DOCUMENTS
EVIDENCING OTHER NECESSARY CORPORATE ACTION, GOVERNMENTAL APPROVALS, IF ANY, AND
OTHER CONSENTS OR

48


--------------------------------------------------------------------------------





APPROVALS WITH RESPECT TO THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER OF THE CREDIT DOCUMENTS.


(E)           INCUMBENCY CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
BORROWER, CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE
BORROWER AUTHORIZED TO SIGN THE CREDIT DOCUMENTS AND ANY OTHER DOCUMENTS TO
WHICH THE BORROWER IS A PARTY THAT MAY BE EXECUTED AND DELIVERED IN CONNECTION
HEREWITH.


(F)            CORPORATE CHARTER AND GOOD STANDING CERTIFICATES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:  (I) AN ORIGINAL CERTIFIED COPY OF THE
ARTICLES OF INCORPORATION OF THE BORROWER AND ANY AND ALL AMENDMENTS AND
RESTATEMENTS THEREOF, CERTIFIED AS OF A RECENT DATE BY THE RELEVANT SECRETARY OF
STATE AND CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER
AS BEING TRUE, CORRECT AND COMPLETE AND IN FULL FORCE AND EFFECT AS OF THE
CLOSING DATE; (II) THE CODE OF REGULATIONS OF THE BORROWER AND ANY AND ALL
AMENDMENTS AND RESTATEMENTS THEREOF CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE BORROWER AS BEING TRUE, CORRECT, AND COMPLETE AND IN FULL FORCE
AND EFFECT AS OF THE CLOSING DATE; AND (III) AN ORIGINAL GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF INCORPORATION, DATED AS
OF A RECENT DATE, CERTIFYING AS TO THE GOOD STANDING OF THE BORROWER.


(G)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
OPINIONS OF COUNSEL, WHICH SHALL BE ADDRESSED TO THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS AND DATED THE CLOSING DATE, FROM THE GENERAL COUNSEL OF THE
BORROWER, IN SUBSTANTIALLY THE FORM OF EXHIBIT F.


(H)           EXISTING CREDIT AGREEMENT.  THE BORROWER SHALL HAVE TERMINATED THE
COMMITMENTS OF THE LENDERS UNDER EACH OF THE EXISTING CREDIT AGREEMENT, REPAID
ANY BORROWINGS THEREUNDER AND TERMINATED OR RELEASED ALL LIENS GRANTED IN
CONNECTION THEREWITH AND PROVIDED EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, OF THE SAME TO THE ADMINISTRATIVE AGENT.


(I)            FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE RECEIVED THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.7(A),
WHICH FINANCIAL STATEMENTS SHALL BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE LENDERS.


(J)            BORROWER’S CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT D, DATED THE
CLOSING DATE, OF AN AUTHORIZED OFFICER OF THE BORROWER TO THE EFFECT THAT, AT
AND AS OF THE CLOSING DATE AND BOTH BEFORE AND AFTER GIVING EFFECT TO THE
INITIAL BORROWINGS HEREUNDER, IF ANY, ON THE CLOSING DATE, AND THE APPLICATION
OF THE PROCEEDS THEREOF:  (I) ALL CONDITIONS SET FORTH IN SECTION 5.1 HAVE BEEN
SATISFIED; (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING;
AND (III) ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED HEREIN OR
IN THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH
THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON
AND AS OF THE CLOSING DATE, EXCEPT THAT AS TO ANY SUCH REPRESENTATIONS AND
WARRANTIES THAT EXPRESSLY RELATE TO AN EARLIER SPECIFIED DATE, SUCH
REPRESENTATIONS AND WARRANTIES ARE

49


--------------------------------------------------------------------------------





ONLY REPRESENTED AS HAVING BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE WHEN MADE.


SECTION 5.2             CONDITIONS PRECEDENT TO THE MAKING OF LOANS.


(A)           THE OBLIGATIONS OF THE LENDERS AND EACH LC ISSUER TO MAKE OR
PARTICIPATE IN EACH LOAN AND/OR LC ISSUANCE ARE SUBJECT, AT THE TIME THEREOF, TO
THE SATISFACTION OF THE FOLLOWING CONDITIONS:

(I)            NOTICE OF BORROWING, CONTINUATION OR CONVERSION.  THE
ADMINISTRATIVE AGENT (AND IN THE CASE OF SUBPART (B) BELOW, THE APPLICABLE LC
ISSUER) SHALL HAVE RECEIVED, AS APPLICABLE, (A) A NOTICE OF BORROWING,
CONTINUATION OR CONVERSION MEETING THE REQUIREMENTS OF SECTION 2.3 WITH RESPECT
TO THE BORROWING OF A LOAN, OR (B) AN LC REQUEST MEETING THE REQUIREMENTS OF
SECTION 2.4(B) WITH RESPECT TO EACH LC ISSUANCE.

(II)           NO DEFAULT; REPRESENTATIONS AND WARRANTIES.  AT THE TIME OF THE
MAKING OF A LOAN TO THE BORROWER OR LC ISSUANCE AND AFTER GIVING EFFECT THERETO,
(A) THERE SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT, (B) ALL REPRESENTATIONS
AND WARRANTIES OF THE BORROWER CONTAINED HEREIN (OTHER THAN THE REPRESENTATION
AND WARRANTY CONTAINED IN SECTION 6.9) OR IN THE OTHER CREDIT DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE SUCH LOAN IS
MADE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE
DATE WHEN MADE, AND (C) THE AGGREGATE OF THE PRINCIPAL AMOUNT OF ALL OUTSTANDING
LOANS AND LC OUTSTANDINGS SHALL NOT EXCEED THE AMOUNT AUTHORIZED UNDER THE
BORROWER’S ORDER OF THE PUBLIC UTILITIES COMMISSION OF OHIO (OR ANY SUCCESSOR
THERETO) IN EFFECT AT SUCH TIME THAT AUTHORIZES THE BORROWER TO INCUR
INDEBTEDNESS HEREUNDER.

(III)          OTHER DOCUMENTS. THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT COPIES OF SUCH APPROVALS AND OTHER DOCUMENTS AS THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER (THROUGH THE ADMINISTRATIVE
AGENT) MAY REASONABLY REQUEST.


(B)           THE ACCEPTANCE OF THE BENEFITS OF EACH LOAN SHALL CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE BORROWER TO EACH OF THE LENDERS AND EACH LC
ISSUER THAT ALL OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTIONS 5.1 AND 5.2
HAVE BEEN SATISFIED AS OF THE TIMES REFERRED TO IN SUCH SECTIONS.  ALL OF THE
CERTIFICATES, LEGAL OPINIONS AND OTHER DOCUMENTS AND PAPERS REFERRED TO IN THIS
ARTICLE V, UNLESS OTHERWISE SPECIFIED, SHALL BE DELIVERED TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND,
EXCEPT FOR THE NOTES, IN SUFFICIENT COUNTERPARTS FOR THE ADMINISTRATIVE AGENT
AND THE LENDERS, AND THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO THE
LENDERS THEIR RESPECTIVE NOTES AND THE COPIES OF SUCH OTHER CERTIFICATES, LEGAL
OPINIONS AND DOCUMENTS.

50


--------------------------------------------------------------------------------





SECTION 5.3             CONDITIONS PRECEDENT TO THE CONVERSION OR CONTINUATION
OF LOANS.  THE OBLIGATIONS OF THE LENDERS TO CONVERT OR CONTINUE ANY LOAN ARE
SUBJECT, AT THE TIME THEREOF, TO THE RECEIPT BY THE ADMINISTRATIVE AGENT OF A
NOTICE OF BORROWING, CONTINUATION OR CONVERSION MEETING THE REQUIREMENTS OF
SECTION 2.3 WITH RESPECT TO THE CONVERSION OR CONTINUATION, AS APPLICABLE, OF A
LOAN.


ARTICLE VI.


REPRESENTATIONS AND WARRANTIES

To induce the Lenders and each LC Issuer to enter into this Agreement and to
make the Loans and to issue and to participate in the Letters of Credit provided
for herein, the Borrower makes the following representations and warranties to,
and agreements with, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and the making of each Loan:


SECTION 6.1             CORPORATE STATUS.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES (A) IS A DULY ORGANIZED OR FORMED AND VALIDLY EXISTING CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION AND HAS THE CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS APPLICABLE, TO
OWN ITS PROPERTY AND ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND (B) HAS BEEN DULY QUALIFIED AND IS AUTHORIZED TO DO BUSINESS IN ALL
JURISDICTIONS WHERE IT IS REQUIRED TO BE SO QUALIFIED EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  EACH SUBSIDIARY OF
THE BORROWER (AND THE DIRECT AND INDIRECT OWNERSHIP INTEREST OF THE BORROWER
THEREIN) AS OF THE DATE HEREOF AND THE JURISDICTION OF INCORPORATION OF BORROWER
AND EACH SUCH SUBSIDIARY AS OF THE DATE HEREOF IS LISTED ON SCHEDULE 6.1.


SECTION 6.2             CORPORATE POWER AND AUTHORITY.  THE BORROWER HAS THE
CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE, DELIVER AND
CARRY OUT THE TERMS AND PROVISIONS OF THE CREDIT DOCUMENTS TO WHICH IT IS PARTY
AND HAS TAKEN ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE CREDIT DOCUMENTS TO
WHICH IT IS PARTY.  THE BORROWER HAS DULY EXECUTED AND DELIVERED EACH CREDIT
DOCUMENT TO WHICH IT IS PARTY AND EACH CREDIT DOCUMENT TO WHICH IT IS PARTY
CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OR OBLIGATION OF THE BORROWER
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’
RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT
IN EQUITY OR AT LAW).


SECTION 6.3             NO VIOLATION.  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF THE CREDIT DOCUMENTS TO WHICH IT IS PARTY NOR
COMPLIANCE WITH THE TERMS AND PROVISIONS THEREOF (A) WILL CONTRAVENE ANY
PROVISION OF ANY LAW, STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR
DECREE OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE BORROWER OR ITS
PROPERTIES AND ASSETS, (B) WILL CONFLICT WITH OR RESULT IN ANY BREACH OF, ANY OF
THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE
OR IMPOSE) ANY LIEN

51


--------------------------------------------------------------------------------





UPON ANY OF THE PROPERTY OR ASSETS OF THE BORROWER PURSUANT TO THE TERMS OF ANY
MATERIAL PROMISSORY NOTE, BOND, DEBENTURE, INDENTURE, MORTGAGE, DEED OF TRUST,
CREDIT OR LOAN AGREEMENT, OR ANY OTHER AGREEMENT OR OTHER INSTRUMENT, TO WHICH
THE BORROWER IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY OR ASSETS ARE
BOUND OR TO WHICH IT MAY BE SUBJECT, OR (C) WILL VIOLATE ANY PROVISION OF THE
CERTIFICATE OR ARTICLES OF INCORPORATION, REGULATIONS OR BYLAWS, OR OTHER
CHARTER DOCUMENTS OF THE BORROWER.


SECTION 6.4             GOVERNMENTAL APPROVALS.  NO ORDER, CONSENT, APPROVAL,
LICENSE, AUTHORIZATION, OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION
WITH, OR EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY IS REQUIRED IN CONNECTION WITH
(I) ANY EXTENSION OF CREDIT HEREUNDER WHEN MADE, (II) THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE BORROWER OF ANY CREDIT DOCUMENT TO WHICH IT IS A PARTY OR
(III) THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY CREDIT
DOCUMENT TO WHICH THE BORROWER IS A PARTY, EXCEPT FOR ORDERS, CONSENTS,
APPROVALS, LICENSES, AUTHORIZATIONS, VALIDATIONS, FILINGS, RECORDINGS,
REGISTRATIONS AND/OR EXEMPTIONS REQUIRED WITH RESPECT TO SUCH EXTENSION OF
CREDIT THAT HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT AT THE
TIME OF SUCH EXTENSION OF CREDIT.


SECTION 6.5             LITIGATION, ETC.


(A)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO, THE
KNOWLEDGE OF THE BORROWER, THREATENED WITH RESPECT TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES (I) THAT HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT EXCEPT AS SET FORTH ON SCHEDULE 6.5, OR (II) THAT QUESTION THE
VALIDITY OR ENFORCEABILITY OF ANY OF THE CREDIT DOCUMENTS, OR OF ANY ACTION TO
BE TAKEN BY ANY OF THE BORROWER PURSUANT TO ANY OF THE CREDIT DOCUMENTS.


(B)           NO ACTION, SUIT, PROCEEDING OR INVESTIGATION HAS BEEN INSTITUTED,
OR TO THE KNOWLEDGE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, THREATENED, AND
NO RULE, REGULATION, ORDER, JUDGMENT OR DECREE HAS BEEN ISSUED OR PROPOSED TO BE
ISSUED BY ANY GOVERNMENTAL AUTHORITY THAT, SOLELY AS A RESULT OF THE INCURRENCE
OF INDEBTEDNESS OR THE ENTERING INTO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, WOULD CAUSE OR DEEM THE
ADMINISTRATIVE AGENT OR THE LENDERS OR ANY AFFILIATE OF ANY OF THEM TO BE
SUBJECT TO, OR NOT EXEMPTED FROM, REGULATION UNDER THE FPA.


SECTION 6.6             USE OF PROCEEDS; MARGIN REGULATIONS.


(A)           THE PROCEEDS OF ALL LOANS AND LC ISSUANCES WILL BE UTILIZED TO
PROVIDE WORKING CAPITAL AND FUNDS FOR GENERAL CORPORATE AND OTHER LAWFUL
PURPOSES NOT INCONSISTENT WITH THE REQUIREMENTS OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, TO BACKSTOP THE ISSUANCE OF COMMERCIAL PAPER).


(B)           THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT
FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.  AT NO TIME WOULD
MORE THAN 25% OF THE VALUE OF THE ASSETS OF THE BORROWER OR ITS CONSOLIDATED
SUBSIDIARIES THAT ARE

52


--------------------------------------------------------------------------------





SUBJECT TO ANY “ARRANGEMENT” (AS SUCH TERM IS USED IN SECTION 221.2(G) OF SUCH
REGULATION U) HEREUNDER BE REPRESENTED BY MARGIN STOCK.


SECTION 6.7             FINANCIAL STATEMENTS.  THE BORROWER HAS FURNISHED TO THE
LENDERS AND THE ADMINISTRATIVE AGENT COMPLETE AND CORRECT COPIES OF (A) THE
AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF DECEMBER 31, 2005 AND THE RELATED AUDITED CONSOLIDATED
STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY, AND CASH FLOWS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES FOR THE FISCAL YEARS THEN ENDED, ACCOMPANIED BY
THE REPORT THEREON OF KPMG LLP; AND (B) THE CONDENSED CONSOLIDATED BALANCE
SHEETS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SEPTEMBER 30,
2006, AND THE RELATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH
FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE FISCAL PERIOD
THEN ENDED.  ALL SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP, CONSISTENTLY APPLIED (EXCEPT AS STATED THEREIN), AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE ENTITIES DESCRIBED IN SUCH
FINANCIAL STATEMENTS AS OF THE RESPECTIVE DATES INDICATED AND THE CONSOLIDATED
RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE RESPECTIVE PERIODS INDICATED,
SUBJECT IN THE CASE OF ANY SUCH FINANCIAL STATEMENTS THAT ARE UNAUDITED, TO
NORMAL AUDIT ADJUSTMENTS, NONE OF WHICH SHALL BE MATERIAL.  AS OF THE CLOSING
DATE, THE BORROWER AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL OR SIGNIFICANT
CONTINGENT LIABILITY (OTHER THAN ANY LIABILITY INCIDENT TO ANY LITIGATION,
ARBITRATION OR PROCEEDING THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT) THAT IS NOT REFLECTED IN THE FOREGOING FINANCIAL
STATEMENTS OR THE NOTES THERETO IN ACCORDANCE WITH GAAP.


SECTION 6.8             SOLVENCY.  THE BORROWER IS NOT INSOLVENT AS DEFINED IN
ANY APPLICABLE STATE OR FEDERAL STATUTE, NOR WILL THE BORROWER BE RENDERED
INSOLVENT BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE CREDIT
DOCUMENTS TO THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND THE LENDERS.


SECTION 6.9             NO MATERIAL ADVERSE CHANGE.  AT NO TIME DURING THE
PERIOD FROM DECEMBER 31, 2005 THROUGH THE DATE OF THIS AGREEMENT HAS THERE BEEN
A CHANGE IN THE FINANCIAL OR OTHER CONDITION, BUSINESS, AFFAIRS OR PROSPECTS OF
THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OR THEIR PROPERTIES AND
ASSETS CONSIDERED AS AN ENTIRETY, EXCEPT FOR CHANGES NONE OF WHICH, INDIVIDUALLY
OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT.


SECTION 6.10           TAX RETURNS AND PAYMENTS.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS FILED ALL FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX
RETURNS, DOMESTIC AND FOREIGN, REQUIRED TO BE FILED BY IT AND HAS PAID ALL
MATERIAL TAXES AND ASSESSMENTS PAYABLE BY IT THAT HAVE BECOME DUE, OTHER THAN
THOSE NOT YET DELINQUENT AND EXCEPT FOR THOSE CONTESTED IN GOOD FAITH.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES HAS ESTABLISHED ON ITS BOOKS SUCH CHARGES,
ACCRUALS AND RESERVES IN RESPECT OF TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES FOR ALL FISCAL PERIODS AS ARE REQUIRED BY GAAP.  THE
BORROWER DOES NOT KNOW OF ANY PROPOSED ASSESSMENT FOR ADDITIONAL FEDERAL,
FOREIGN OR STATE TAXES FOR ANY PERIOD, OR OF ANY BASIS THEREFOR, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, TAKING INTO ACCOUNT SUCH CHARGES, ACCRUALS AND
RESERVES IN RESPECT

53


--------------------------------------------------------------------------------





THEREOF AS THE BORROWER AND ITS SUBSIDIARIES HAVE MADE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 6.11           TITLE TO PROPERTIES.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE, IN THE CASE OF REAL PROPERTY, AND
GOOD TITLE (OR VALID LEASEHOLDS, IN THE CASE OF ANY LEASED PROPERTY), IN THE
CASE OF ALL OTHER PROPERTY, TO ALL OF ITS MATERIAL PROPERTIES AND ASSETS FREE
AND CLEAR OF LIENS OTHER THAN LIENS PERMITTED UNDER SECTION 8.3.  THE INTERESTS
OF THE BORROWER AND EACH OF ITS SUBSIDIARIES IN THE PROPERTIES REFLECTED IN THE
MOST RECENT BALANCE SHEET REFERRED TO IN SECTION 6.7, TAKEN AS A WHOLE, WERE
SUFFICIENT, IN THE JUDGMENT OF THE BORROWER, AS OF THE DATE OF SUCH BALANCE
SHEET FOR PURPOSES OF THE OWNERSHIP AND OPERATION OF THE BUSINESSES CONDUCTED BY
THE BORROWER AND SUCH SUBSIDIARIES.


SECTION 6.12           LAWFUL OPERATIONS; COMPLIANCE WITH AGREEMENTS.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES:  (A) HOLDS ALL NECESSARY FEDERAL, STATE
AND LOCAL GOVERNMENTAL LICENSES, REGISTRATIONS, CERTIFICATIONS, PERMITS AND
AUTHORIZATIONS NECESSARY TO CONDUCT ITS BUSINESS; (B) IS IN FULL COMPLIANCE WITH
ALL MATERIAL REQUIREMENTS IMPOSED BY LAW, REGULATION OR RULE, WHETHER FEDERAL,
STATE OR LOCAL, THAT ARE APPLICABLE TO IT, ITS OPERATIONS, OR ITS PROPERTIES AND
ASSETS, INCLUDING WITHOUT LIMITATION, APPLICABLE REQUIREMENTS OF ENVIRONMENTAL
LAWS; AND (C) IS IN FULL COMPLIANCE WITH ALL MATERIAL TERMS, COVENANTS AND
CONDITIONS OF ANY PROMISSORY NOTE, BOND, DEBENTURE, INDENTURE, MORTGAGE, DEED OF
TRUST, CREDIT OR LOAN AGREEMENT, OR ANY OTHER AGREEMENT OR OTHER INSTRUMENT, TO
WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY OR ASSETS ARE BOUND OR
TO WHICH IT MAY BE SUBJECT, EXCEPT IN THE CASE OF CLAUSE (A), (B) OR (C) OF THIS
SECTION 6.12 FOR ANY FAILURE TO OBTAIN AND MAINTAIN IN EFFECT, OR NONCOMPLIANCE,
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


SECTION 6.13           ENVIRONMENTAL MATTERS.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS GOVERNING ITS
BUSINESS, EXCEPT TO THE EXTENT THAT ANY SUCH FAILURE TO COMPLY (TOGETHER WITH
ANY RESULTING PENALTIES, FINES OR FORFEITURES) WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  ALL LICENSES, PERMITS, REGISTRATIONS OR
APPROVALS REQUIRED FOR THE CONDUCT OF THE BUSINESS OF THE BORROWER AND EACH OF
ITS SUBSIDIARIES UNDER ANY ENVIRONMENTAL LAW HAVE BEEN SECURED AND THE BORROWER
AND EACH OF ITS SUBSIDIARIES IS IN SUBSTANTIAL COMPLIANCE THEREWITH, EXCEPT FOR
SUCH LICENSES, PERMITS, REGISTRATIONS OR APPROVALS THE FAILURE TO SECURE OR TO
COMPLY THEREWITH IS NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT. 
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE, OR
OTHERWISE KNOWS, THAT IT IS IN ANY RESPECT IN NONCOMPLIANCE WITH, BREACH OF OR
DEFAULT UNDER ANY APPLICABLE WRIT, ORDER, JUDGMENT, INJUNCTION, OR DECREE TO
WHICH THE BORROWER OR SUCH SUBSIDIARY IS A PARTY OR THAT WOULD AFFECT THE
ABILITY OF THE BORROWER OR SUCH SUBSIDIARY TO OPERATE ANY REAL PROPERTY AND NO
EVENT HAS OCCURRED AND IS CONTINUING THAT, WITH THE PASSAGE OF TIME OR THE
GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE NONCOMPLIANCE, BREACH OF OR DEFAULT
THEREUNDER, EXCEPT IN EACH SUCH CASE, SUCH NONCOMPLIANCE, BREACHES OR DEFAULTS
AS WOULD NOT REASONABLY BE EXPECTED TO, IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  THERE ARE NO ENVIRONMENTAL CLAIMS PENDING OR, TO THE BEST
KNOWLEDGE OF THE BORROWER, THREATENED WHEREIN AN UNFAVORABLE

54


--------------------------------------------------------------------------------





DECISION, RULING OR FINDING WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE ARE NO FACTS, CIRCUMSTANCES, CONDITIONS OR OCCURRENCES ON
ANY REAL PROPERTY NOW OR AT ANY TIME OWNED, LEASED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES OR ON ANY PROPERTY ADJACENT TO ANY SUCH REAL
PROPERTY, THAT ARE KNOWN BY THE BORROWER OR AS TO WHICH THE BORROWER OR ANY SUCH
SUBSIDIARY HAS RECEIVED WRITTEN NOTICE, THAT COULD REASONABLY BE EXPECTED:
 (I) TO FORM THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR ANY REAL PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES; OR (II) TO CAUSE SUCH REAL PROPERTY TO BE SUBJECT TO ANY
RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY OF SUCH REAL
PROPERTY UNDER ANY ENVIRONMENTAL LAW, EXCEPT IN EACH SUCH CASE, SUCH
ENVIRONMENTAL CLAIMS OR RESTRICTIONS THAT INDIVIDUALLY OR IN THE AGGREGATE WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 6.14           ERISA.


(A)           EACH PLAN COMPLIES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND REGULATIONS, NO REPORTABLE EVENT HAS OCCURRED WITH
RESPECT TO ANY PLAN, NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE CONTROLLED
GROUP HAS WITHDRAWN FROM ANY PLAN OR INITIATED STEPS TO DO SO, AND NO STEPS HAVE
BEEN TAKEN TO REORGANIZE OR TERMINATE ANY PLAN.


(B)           NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS AN ENTITY
DEEMED TO HOLD “PLAN ASSETS” WITHIN THE MEANING OF 29 C.F.R. § 2510.3-101 OF AN
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF ERISA) WHICH IS SUBJECT TO
TITLE I OF ERISA OR ANY PLAN (WITHIN THE MEANING OF SECTION 4975 OF THE CODE),
AND NEITHER THE EXECUTION OF THIS AGREEMENT NOR THE MAKING OF LOANS HEREUNDER
GIVES RISE TO A PROHIBITED TRANSACTION WITHIN THE MEANING OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE.


SECTION 6.15           INTELLECTUAL PROPERTY.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS OBTAINED OR HAS THE RIGHT TO USE ALL MATERIAL PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER RIGHTS
WITH RESPECT TO THE FOREGOING NECESSARY FOR THE PRESENT AND PLANNED FUTURE
CONDUCT OF ITS BUSINESS, WITHOUT ANY KNOWN CONFLICT WITH THE RIGHTS OF OTHERS,
EXCEPT FOR SUCH PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
LICENSES AND RIGHTS, THE LOSS OF WHICH, AND SUCH CONFLICTS, THAT IN ANY SUCH
CASE INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 6.16           INVESTMENT COMPANY ACT; FEDERAL POWER ACT.  NONE OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS SUBJECT TO REGULATION WITH RESPECT TO THE
CREATION OR INCURRENCE OF INDEBTEDNESS UNDER THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.  NONE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY AFFILIATE
OF ANY OF THEM, IS SUBJECT TO REGULATION UNDER THE FPA OR UNDER APPLICABLE STATE
OR OTHER LAWS AND REGULATIONS RESPECTING THE RATES OR THE FINANCIAL OR
ORGANIZATIONAL REGULATION OF ELECTRIC UTILITIES, AS A RESULT OF THE CREATION OR
INCURRENCE OF THE OBLIGATIONS OR THE ENTERING INTO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.

55


--------------------------------------------------------------------------------





SECTION 6.17           TRUE AND COMPLETE DISCLOSURE.  ALL FACTUAL INFORMATION
(TAKEN AS A WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES IN WRITING TO THE ADMINISTRATIVE AGENT
OR ANY LENDER FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREIN IS, AND ALL OTHER SUCH FACTUAL INFORMATION
(TAKEN AS A WHOLE) HEREAFTER FURNISHED BY OR ON BEHALF OF SUCH PERSON IN WRITING
TO ANY LENDER WILL BE, TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON THE DATE AS
OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED AND NOT INCOMPLETE BY OMITTING
TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH INFORMATION (TAKEN AS A WHOLE)
NOT MISLEADING AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
INFORMATION WAS PROVIDED, EXCEPT THAT ANY SUCH FUTURE INFORMATION CONSISTING OF
PRO FORMA INFORMATION AND FINANCIAL PROJECTIONS PREPARED BY THE BORROWER IS ONLY
REPRESENTED HEREIN AS BEING BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS
BELIEVED BY SUCH PERSONS TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED
BY THE LENDERS THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS
FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH
PROJECTIONS MAY DIFFER MATERIALLY FROM THE PROJECTED RESULTS.


ARTICLE VII.


AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Total
Commitment has been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:


SECTION 7.1             REPORTING REQUIREMENTS.

The Borrower will furnish to each Lender and the Administrative Agent:


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE BORROWER,
COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006, THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES
AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME, OF STOCKHOLDERS’ EQUITY AND OF CASH FLOWS FOR SUCH FISCAL
YEAR, IN EACH CASE SETTING FORTH COMPARATIVE FIGURES FOR THE PRECEDING FISCAL
YEAR, ALL IN REASONABLE DETAIL AND ACCOMPANIED BY AN OPINION WITH RESPECT TO
SUCH CONSOLIDATED FINANCIAL STATEMENTS OF INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING SELECTED BY THE BORROWER, WHICH OPINION SHALL BE
UNQUALIFIED AND SHALL (I) STATE THAT SUCH ACCOUNTANTS AUDITED SUCH CONSOLIDATED
FINANCIAL STATEMENTS IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS,
THAT SUCH ACCOUNTANTS BELIEVE THAT SUCH AUDIT PROVIDES A REASONABLE BASIS FOR
THEIR OPINION, AND THAT IN THEIR OPINION SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR
AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR SUCH FISCAL
YEAR IN CONFORMITY WITH

56


--------------------------------------------------------------------------------





GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, OR (II) CONTAIN SUCH STATEMENTS AS ARE
CUSTOMARILY INCLUDED IN UNQUALIFIED REPORTS OF INDEPENDENT ACCOUNTANTS IN
CONFORMITY WITH THE RECOMMENDATIONS AND REQUIREMENTS OF THE AMERICAN INSTITUTE
OF CERTIFIED PUBLIC ACCOUNTANTS (OR ANY SUCCESSOR ORGANIZATION).


(B)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 45 DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE QUARTERLY
ACCOUNTING PERIODS IN EACH FISCAL YEAR OF THE BORROWER, THE UNAUDITED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTERLY PERIOD AND THE RELATED
UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND OF CASH FLOWS
FOR SUCH QUARTERLY PERIOD AND/OR FOR THE FISCAL YEAR TO DATE, AND SETTING FORTH,
IN THE CASE OF SUCH UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH
FLOWS, COMPARATIVE FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR, AND
THAT SHALL BE CERTIFIED ON BEHALF OF THE BORROWER BY THE CHIEF FINANCIAL OFFICER
OR OTHER AUTHORIZED OFFICER, SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END
AUDIT ADJUSTMENTS.


(C)           OFFICER’S COMPLIANCE CERTIFICATES.  AT THE TIME OF THE DELIVERY OF
THE FINANCIAL STATEMENTS PROVIDED FOR IN SECTIONS 7.1(A) AND (B), A COMPLIANCE
CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER, WHICH SHALL INCLUDE CALCULATIONS OF
THE FINANCIAL COVENANTS SET FORTH IN SECTION 8.5.


(D)           NOTICE OF DEFAULT, LITIGATION OR MATERIAL ADVERSE EFFECT. 
PROMPTLY, AND IN ANY EVENT WITHIN THREE BUSINESS DAYS, IN THE CASE OF CLAUSE (I)
BELOW, OR FIVE BUSINESS DAYS, AFTER THE BORROWER OR ANY OF ITS SUBSIDIARIES
OBTAINS KNOWLEDGE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY EVENT THAT
CONSTITUTES A DEFAULT OR EVENT OF DEFAULT, WHICH NOTICE SHALL SPECIFY THE NATURE
THEREOF, THE PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE BORROWER HAS TAKEN
OR PROPOSES TO TAKE WITH RESPECT THERETO, AND (II) THE COMMENCEMENT OF, OR ANY
OTHER MATERIAL DEVELOPMENT CONCERNING, ANY LITIGATION, GOVERNMENTAL OR
REGULATORY PROCEEDING PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR ANY OTHER EVENT THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


(E)           ERISA.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TEN DAYS AFTER
THE BORROWER KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY
PLAN, A STATEMENT, SIGNED BY AN AUTHORIZED OFFICER, DESCRIBING SUCH REPORTABLE
EVENT AND THE ACTION THAT THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO.


(F)            SINGLE EMPLOYER PLANS. WITHIN 270 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR OF THE BORROWER, THE BORROWER WILL DELIVER TO EACH OF THE LENDERS A
STATEMENT OF THE UNFUNDED LIABILITIES, CERTIFIED AS CORRECT BY AN ACTUARY
ENROLLED UNDER ERISA.


(G)           ENVIRONMENTAL NOTICES.  PROMPTLY, AND IN ANY EVENT WITHIN 10 DAYS
AFTER RECEIPT THEREOF BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, A COPY
OF (A) ANY NOTICE OR CLAIM TO THE EFFECT THAT THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS OR MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE BY THE
BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY OTHER PERSON OF ANY HAZARDOUS
MATERIALS INTO THE ENVIRONMENT, AND (B) ANY NOTICE ALLEGING ANY VIOLATION OF ANY
ENVIRONMENTAL LAW BY THE BORROWER OR ANY OF ITS

57


--------------------------------------------------------------------------------





SUBSIDIARIES, WHICH IN THE CASE OF EITHER (A) OR (B) ABOVE COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT.


(H)           ANNUAL AND QUARTERLY REPORTS, PROXY STATEMENTS AND OTHER REPORTS
DELIVERED TO STOCKHOLDERS GENERALLY.  PROMPTLY AFTER TRANSMISSION THEREOF TO ITS
STOCKHOLDERS, COPIES OF ALL ANNUAL, QUARTERLY AND OTHER REPORTS AND ALL PROXY
STATEMENTS THAT THE BORROWER FURNISHES TO ITS STOCKHOLDERS GENERALLY.


(I)            OTHER INFORMATION.  PROMPTLY, BUT IN ANY EVENT WITHIN 10 BUSINESS
DAYS UPON REQUEST THEREFOR, SUCH OTHER INFORMATION OR DOCUMENTS (FINANCIAL OR
OTHERWISE) RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES AS THE
ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) MAY
REASONABLY REQUEST FROM TIME TO TIME.


SECTION 7.2             BOOKS, RECORDS AND INSPECTIONS.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES SHALL BE MADE OF ALL FINANCIAL
TRANSACTIONS AND THE ASSETS AND BUSINESS OF THE BORROWER OR SUCH SUBSIDIARIES,
AS THE CASE MAY BE, IN ACCORDANCE WITH GAAP; AND (B) PERMIT, UPON AT LEAST TWO
BUSINESS DAYS’ NOTICE TO THE CHIEF FINANCIAL OFFICER OF THE BORROWER, OFFICERS
AND DESIGNATED REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
TO VISIT AND INSPECT ANY OF THE PROPERTIES OR ASSETS OF THE BORROWER AND ANY OF
ITS SUBSIDIARIES IN WHOMSOEVER’S POSSESSION (BUT ONLY TO THE EXTENT THE BORROWER
OR SUCH SUBSIDIARY HAS THE RIGHT TO DO SO TO THE EXTENT IN THE POSSESSION OF
ANOTHER PERSON), TO EXAMINE THE BOOKS OF ACCOUNT OF THE BORROWER AND ANY OF ITS
SUBSIDIARIES, AND MAKE COPIES THEREOF AND TAKE EXTRACTS THEREFROM, AND TO
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND OF ANY OF ITS
SUBSIDIARIES WITH, AND BE ADVISED AS TO THE SAME BY, ITS AND THEIR OFFICERS AND
INDEPENDENT ACCOUNTANTS AND INDEPENDENT ACTUARIES, IF ANY, ALL AT SUCH
REASONABLE TIMES AND INTERVALS AND TO SUCH REASONABLE EXTENT AS THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS MAY REQUEST. ALL COSTS AND EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH ANY OF THE
FOREGOING SHALL BE PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE
MAY BE, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME SUCH COSTS AND/OR EXPENSES ARE INCURRED, IN WHICH CASE ALL SUCH COSTS AND
EXPENSES SHALL BE PAID BY THE BORROWER.


SECTION 7.3             INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, (I) MAINTAIN INSURANCE COVERAGE BY SUCH INSURERS AND IN
SUCH FORMS AND AMOUNTS AND AGAINST SUCH RISKS AS ARE GENERALLY CONSISTENT WITH
THE INSURANCE COVERAGE MAINTAINED BY THE BORROWER AND ITS SUBSIDIARIES AT THE
DATE HEREOF, AND (II) FORTHWITH UPON ANY LENDER’S WRITTEN REQUEST, FURNISH TO
SUCH LENDER SUCH INFORMATION ABOUT SUCH INSURANCE AS SUCH LENDER MAY FROM TIME
TO TIME REASONABLY REQUEST, WHICH INFORMATION SHALL BE PREPARED IN FORM AND
DETAIL SATISFACTORY TO SUCH LENDER AND CERTIFIED BY AN AUTHORIZED OFFICER.


SECTION 7.4             PAYMENT OF TAXES AND CLAIMS.  THE BORROWER WILL PAY AND
DISCHARGE, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO PAY AND DISCHARGE, ALL
TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON
ITS INCOME OR PROFITS, OR UPON ANY PROPERTIES BELONGING TO IT, PRIOR TO THE DATE
ON WHICH PENALTIES ATTACH

58


--------------------------------------------------------------------------------





THERETO, AND ALL LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BECOME A LIEN OR CHARGE
UPON ANY PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PAY ANY
SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM THAT IS BEING CONTESTED IN GOOD
FAITH AND BY PROPER PROCEEDINGS IF IT HAS MAINTAINED ADEQUATE RESERVES WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PAY IN
FULL ALL OF ITS WAGE OBLIGATIONS TO ITS EMPLOYEES IN ACCORDANCE WITH THE FAIR
LABOR STANDARDS ACT (29 U.S.C. SECTIONS 206-207) AND ANY COMPARABLE PROVISIONS
OF APPLICABLE LAW.


SECTION 7.5             PRESERVATION OF EXISTENCE, ETC.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) PRESERVE, RENEW AND MAINTAIN IN FULL
FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 8.2; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES,
PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF
ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) PRESERVE OR RENEW ALL OF ITS
REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE
NON-PRESERVATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


SECTION 7.6             GOOD REPAIR.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, ENSURE THAT ITS MATERIAL PROPERTIES AND EQUIPMENT USED OR
USEFUL IN ITS BUSINESS IN WHOMSOEVER’S POSSESSION THEY MAY BE, ARE KEPT IN GOOD
REPAIR, WORKING ORDER AND CONDITION, NORMAL WEAR AND TEAR EXCEPTED, AND THAT
FROM TIME TO TIME THERE ARE MADE IN SUCH PROPERTIES AND EQUIPMENT ALL NEEDFUL
AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, EXTENSIONS, ADDITIONS, BETTERMENTS
AND IMPROVEMENTS, THERETO, TO THE EXTENT AND IN THE MANNER CUSTOMARY FOR
COMPANIES IN SIMILAR BUSINESSES.


SECTION 7.7             COMPLIANCE WITH STATUTES, REGULATIONS, ORDERS,
RESTRICTIONS.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE STATUTES, REGULATIONS AND
ORDERS OF, AND ALL APPLICABLE RESTRICTIONS IMPOSED BY, ALL GOVERNMENTAL
AUTHORITIES, IN RESPECT OF THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP OF ITS
PROPERTY, INCLUDING, WITHOUT LIMITATION, ERISA AND ALL APPLICABLE ENVIRONMENTAL
LAWS OTHER THAN THOSE THE NONCOMPLIANCE WITH WHICH WOULD NOT HAVE, AND THAT
WOULD NOT BE REASONABLY EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


SECTION 7.8             FISCAL YEARS, FISCAL QUARTERS.  THE BORROWER SHALL NOT
CHANGE ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ FISCAL YEARS OR FISCAL QUARTERS
(OTHER THAN THE FISCAL YEAR OR FISCAL QUARTERS OF A PERSON THAT BECOMES A
SUBSIDIARY, MADE AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY TO CONFORM TO THE
BORROWER’S FISCAL YEAR AND FISCAL QUARTERS).


SECTION 7.9             USE OF PROCEEDS.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, USE LC ISSUANCES AND THE PROCEEDS OF ALL LOANS FOR
WORKING CAPITAL AND FOR GENERAL CORPORATE AND OTHER LAWFUL PURPOSES NOT
INCONSISTENT WITH THE REQUIREMENTS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, TO BACKSTOP THE ISSUANCE OF COMMERCIAL PAPER).

59


--------------------------------------------------------------------------------





SECTION 7.10           SENIOR DEBT.  THE BORROWER WILL AT ALL TIMES ENSURE THAT
(A) THE CLAIMS OF THE LENDERS IN RESPECT OF THE OBLIGATIONS OF THE BORROWER WILL
NOT BE SUBORDINATE TO, AND WILL IN ALL RESPECTS RANK AT LEAST PARI PASSU WITH OR
SENIOR TO, THE CLAIMS OF EVERY UNSECURED CREDITOR OF THE BORROWER, AND (B) ANY
INDEBTEDNESS OF THE BORROWER THAT IS SUBORDINATED IN ANY MANNER TO THE CLAIMS OF
ANY OTHER CREDITOR OF THE BORROWER WILL BE SUBORDINATED IN LIKE MANNER TO SUCH
CLAIMS OF THE LENDERS.


ARTICLE VIII.


NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the Total
Commitment has been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:


SECTION 8.1             CHANGES IN BUSINESS.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES WILL ENGAGE IN ANY BUSINESS IF, AS A RESULT, THE GENERAL NATURE
OF THE BUSINESS, TAKEN ON A CONSOLIDATED BASIS, THAT WOULD THEN BE ENGAGED IN BY
THE BORROWER AND ITS SUBSIDIARIES, WOULD BE SUBSTANTIALLY CHANGED FROM THE
GENERAL NATURE OF THE BUSINESS ENGAGED IN BY THE BORROWER AND ITS SUBSIDIARIES
ON THE CLOSING DATE.


SECTION 8.2             MERGER, CONSOLIDATION, ASSET SALES.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, (A) WIND UP, LIQUIDATE OR
DISSOLVE ITS AFFAIRS, (B) ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION,
(C) MAKE OR OTHERWISE EFFECT ANY ASSET SALE, OR (D) AGREE TO DO ANY OF THE
FOREGOING AT ANY FUTURE TIME, EXCEPT THAT THE FOLLOWING SHALL BE PERMITTED:

(I)            A SUBSIDIARY OF THE BORROWER MAY MERGE WITH THE BORROWER,
PROVIDED THAT THE SURVIVING PERSON IN ANY SUCH MERGER SHALL BE THE BORROWER;

(II)           ANY SUBSIDIARY OF THE BORROWER MAY MERGE WITH ANOTHER SUBSIDIARY
OF THE BORROWER;

(III)          ANY SUBSIDIARY OF THE BORROWER MAY MERGE WITH ANY PERSON (OTHER
THAN THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER), PROVIDED THAT (A)
THE SURVIVING PERSON IN ANY SUCH MERGER SHALL BE SUCH SUBSIDIARY AND (B)
IMMEDIATELY BEFORE AND AFTER SUCH MERGER THERE SHALL NOT EXIST ANY DEFAULT OR
EVENT OF DEFAULT;

(IV)          THE BORROWER MAY MERGE WITH ANY PERSON (OTHER THAN A SUBSIDIARY OF
THE BORROWER), PROVIDED THAT (A) THE SURVIVING PERSON IN ANY SUCH MERGER SHALL
BE THE BORROWER AND (B) IMMEDIATELY BEFORE AND AFTER SUCH MERGER THERE SHALL NOT
EXIST ANY DEFAULT OR EVENT OF DEFAULT;

(V)           ANY SUBSIDIARY OF THE BORROWER MAY MAKE OR EFFECT ANY ASSET SALE
TO THE BORROWER OR ANOTHER WHOLLY-OWNED SUBSIDIARY OF THE BORROWER;

60


--------------------------------------------------------------------------------




(VI)          THE BORROWER MAY WIND UP, VOLUNTARILY LIQUIDATE OR DISSOLVE ANY
SUBSIDIARY IF (A) SUCH SUBSIDIARY IS NOT A “SIGNIFICANT SUBSIDIARY” (AS DEFINED
IN REGULATION S-X UNDER THE 1933 ACT), AND (B) THE WINDING UP, VOLUNTARY
LIQUIDATION OR DISSOLUTION OF SUCH SUBSIDIARY WILL NOT RESULT IN AN EVENT OF
DEFAULT HEREUNDER OR OTHERWISE HAVE A MATERIAL ADVERSE EFFECT;

(VII)         IN ADDITION TO ANY ASSET SALE PERMITTED PURSUANT TO ANY OTHER
SUBPART IN THIS SECTION 8.2, THE BORROWER AND ITS SUBSIDIARIES MAY MAKE OR
EFFECT OTHER ASSET SALES SO LONG AS (A) THE AGGREGATE AMOUNT (BASED UPON THE
FAIR MARKET VALUE OF THE ASSETS) OF ALL PROPERTY SOLD OR OTHERWISE DISPOSED
PURSUANT TO ALL SUCH ASSET SALES ON AND AFTER THE CLOSING DATE DOES NOT
CONSTITUTE A SUBSTANTIAL PORTION OF THE PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES AT THE TIME OF AND AFTER GIVING EFFECT TO ANY SUCH ASSET SALE AND
(B) AT LEAST 80% OF THE TOTAL CONSIDERATION RECEIVED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, AS APPLICABLE, FOR SUCH ASSET SALE OR SERIES OF ASSET SALES
CONSISTS OF CASH OR CASH EQUIVALENTS;

(VIII)        THE BORROWER AND ITS SUBSIDIARIES SHALL BE PERMITTED TO CREATE,
INCUR, ASSUME AND SUFFER TO EXIST LIENS PERMITTED PURSUANT TO SECTION 8.3; AND

(IX)           THE BORROWER AND ITS SUBSIDIARIES SHALL BE PERMITTED TO MAKE AND
DISPOSE OF THE INVESTMENTS PERMITTED PURSUANT TO SECTION 8.4.


SECTION 8.3             LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON
OR WITH RESPECT TO ANY PROPERTY OR ASSETS OF ANY KIND (REAL OR PERSONAL,
TANGIBLE OR INTANGIBLE) OF THE BORROWER OR ANY SUCH SUBSIDIARY WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR SELL ANY SUCH PROPERTY OR ASSETS SUBJECT TO AN
UNDERSTANDING OR AGREEMENT, CONTINGENT OR OTHERWISE, TO REPURCHASE SUCH PROPERTY
OR ASSETS (INCLUDING, WITHOUT LIMITATION, SALES OF ACCOUNTS RECEIVABLE OR NOTES
WITH OR WITHOUT RECOURSE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OTHER THAN
FOR PURPOSES OF COLLECTION OF DELINQUENT ACCOUNTS IN THE ORDINARY COURSE OF
BUSINESS) OR ASSIGN ANY RIGHT TO RECEIVE INCOME, OR FILE OR PERMIT THE FILING OF
ANY FINANCING STATEMENT UNDER THE UCC OR ANY OTHER SIMILAR NOTICE OF LIEN UNDER
ANY SIMILAR RECORDING OR NOTICE STATUTE, EXCEPT THAT THE FOREGOING RESTRICTIONS
SHALL NOT APPLY TO:


(A)           THE STANDARD PERMITTED LIENS;


(B)           LIENS (I) IN EXISTENCE ON THE CLOSING DATE THAT ARE LISTED, AND
THE INDEBTEDNESS SECURED THEREBY AND THE PROPERTY SUBJECT THERETO ON THE CLOSING
DATE DESCRIBED, ON SCHEDULE 8.3, OR (II) ARISING OUT OF THE REFINANCING,
EXTENSION, RENEWAL OR REFUNDING OF ANY INDEBTEDNESS SECURED BY ANY SUCH LIENS,
PROVIDED THAT THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AND
SUCH INDEBTEDNESS IS NOT SECURED BY ANY ADDITIONAL ASSETS;


(C)           LIENS ON PROPERTY OF THE BORROWER SECURING THE BORROWER’S FIRST
MORTGAGE BONDS ISSUED PURSUANT TO THE INDENTURE, DATED AS OF OCTOBER 1, 1935, AS
AMENDED,

61


--------------------------------------------------------------------------------



SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, BETWEEN THE BORROWER AND
THE BANK OF NEW YORK;


(D)           LIENS ON PROPERTY OF THE BORROWER IN CONNECTION WITH
COLLATERALIZED POLLUTION CONTROL BONDS;


(E)           ANY (I) LIEN EXISTING ON ANY PROPERTY AT THE TIME SUCH PROPERTY IS
ACQUIRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ON ANY PROPERTY OF ANY
PERSON AT THE TIME SUCH PERSON BECOMES, OR IS MERGED INTO, A SUBSIDIARY OF THE
BORROWER, PROVIDED THAT (A) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING, OR BEING MERGED INTO,
SUCH SUBSIDIARY, AS THE CASE MAY BE, (B) SUCH LIEN SHALL NOT ATTACH OR APPLY TO
ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND (C)
SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT SECURES ON THE DATE OF
SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES, OR IS MERGED INTO, SUCH
SUBSIDIARY, AS THE CASE MAY BE, AND ANY EXTENSION OR REFINANCING THEREOF, SO
LONG AS THE AGGREGATE PRINCIPAL AMOUNT SO EXTENDED OR REFINANCED IS NOT
INCREASED, AND (II) LIEN SECURING INDEBTEDNESS IN RESPECT OF PURCHASE MONEY
OBLIGATIONS FOR THE ACQUISITION, LEASE, CONSTRUCTION OR IMPROVEMENT OF FIXED
ASSETS OR CAPITAL LEASE OBLIGATIONS, PROVIDED THAT (A) SUCH LIEN ONLY ATTACHES
TO SUCH FIXED ASSETS BEING ACQUIRED, LEASED, CONSTRUCTED OR IMPROVED AND (B) THE
INDEBTEDNESS SECURED BY SUCH LIEN DOES NOT EXCEED THE COST OR FAIR MARKET VALUE,
WHICHEVER IS LOWER, OF THE FIXED ASSETS BEING ACQUIRED, LEASED, CONSTRUCTED OR
IMPROVED ON THE DATE OF ACQUISITION, LEASE, CONSTRUCTION OR IMPROVEMENT;
PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS AT ANY
TIME OUTSTANDING SECURED BY A LIEN DESCRIBED IN THIS SUBSECTION (E) SHALL NOT
EXCEED AN AMOUNT EQUAL TO 5% OF THE CONSOLIDATED TANGIBLE ASSETS AT SUCH TIME.


SECTION 8.4             INVESTMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, MAKE OR HOLD ANY INVESTMENTS, EXCEPT (A) INVESTMENTS
HELD BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CASH OR CASH EQUIVALENTS; (B)
INVESTMENTS OF THE BORROWER IN ANY OF ITS SUBSIDIARIES; (C) INVESTMENTS OF A
SUBSIDIARY OF THE BORROWER IN THE BORROWER OR ANOTHER SUBSIDIARY OF THE
BORROWER; (D) PERMITTED ACQUISITIONS; (E) INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES IN ACCOUNT DEBTORS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION, OR IN SETTLEMENT OF THE DELINQUENT OBLIGATIONS OF FINANCIALLY
TROUBLED SUPPLIERS OR CUSTOMERS, IN THE ORDINARY COURSE OF BUSINESS; (F)
PROMISSORY NOTES, EARN-OUTS, OTHER CONTINGENT PAYMENT OBLIGATIONS AND OTHER
NON-CASH CONSIDERATION RECEIVED BY BORROWER OR ANY OF ITS SUBSIDIARIES AS
PARTIAL PAYMENT OF THE TOTAL CONSIDERATION OF ANY ASSET SALE MADE IN ACCORDANCE
WITH SECTION 8.2(VII); (G) LOANS AND ADVANCES BY THE BORROWER AND ITS
SUBSIDIARIES TO THEIR RESPECTIVE EMPLOYEES IN AN AGGREGATE AMOUNT NOT TO EXCEED
$1,000,000, AT ANY TIME OUTSTANDING; (H) INVESTMENTS COMPRISED OF THE PURCHASE
OF RECEIVABLES FROM OTHER ENERGY MARKETERS AS REQUIRED FROM TIME TO TIME BY ONE
OR MORE APPLICABLE GOVERNMENTAL AUTHORITIES; (I) OTHER INVESTMENTS HELD BY THE
BORROWER OR ITS SUBSIDIARIES ON THE CLOSING DATE THAT ARE LISTED ON
SCHEDULE 8.4; AND (J) INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES NOT
OTHERWISE PERMITTED UNDER THIS SECTION 8.4 IN AN AGGREGATE AMOUNT NOT TO EXCEED
$5,000,000, AT ANY TIME.

62


--------------------------------------------------------------------------------





SECTION 8.5             FINANCIAL COVENANT.  THE BORROWER WILL NOT AT ANY TIME
PERMIT THE RATIO OF (I) CONSOLIDATED TOTAL DEBT TO (II) CONSOLIDATED TOTAL
CAPITALIZATION TO EXCEED 0.65 TO 1.00.


SECTION 8.6             TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY TRANSACTION OR
SERIES OF TRANSACTIONS WITH ANY AFFILIATE (OTHER THAN, IN THE CASE OF THE
BORROWER, ANY SUBSIDIARY OF THE BORROWER, AND IN THE CASE OF A SUBSIDIARY OF THE
BORROWER, THE BORROWER OR ANOTHER SUBSIDIARY OF THE BORROWER) OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF
THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND UPON FAIR AND REASONABLE TERMS
NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN WOULD BE OBTAINED IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE,
EXCEPT (I) SALES OF GOODS TO AN AFFILIATE FOR USE OR DISTRIBUTION OUTSIDE THE
UNITED STATES THAT IN THE GOOD FAITH JUDGMENT OF THE BORROWER COMPLIES WITH ANY
APPLICABLE LEGAL REQUIREMENTS OF THE CODE, OR (II) AGREEMENTS AND TRANSACTIONS
WITH AND PAYMENTS TO OFFICERS, DIRECTORS AND SHAREHOLDERS THAT ARE EITHER (A)
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND NOT PROHIBITED BY ANY OF THE
PROVISIONS OF THIS AGREEMENT, OR (B) ENTERED INTO OUTSIDE THE ORDINARY COURSE OF
BUSINESS, APPROVED BY THE DIRECTORS OR SHAREHOLDERS OF THE BORROWER, AND NOT
PROHIBITED BY ANY OF THE PROVISIONS OF THIS AGREEMENT.


SECTION 8.7             MATERIAL AGREEMENTS.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY OF THE BORROWER SHALL DEFAULT IN THE PERFORMANCE, OBSERVANCE OR
FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT TO WHICH THE BORROWER OR SUCH
SUBSIDIARY, AS APPLICABLE, IS A PARTY, WHICH DEFAULT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 8.8             USE OF PROCEEDS/MARGIN REGULATIONS.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, USE ANY PART OF THE
PROCEEDS OF ANY BORROWING, DIRECTLY OR INDIRECTLY, TO PURCHASE OR CARRY MARGIN
STOCK, OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING
ANY MARGIN STOCK, IN VIOLATION OF ANY OF THE PROVISIONS OF REGULATION T, U OR X
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


SECTION 8.9             NO DIVIDEND RESTRICTIONS.  THE BORROWER SHALL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO ENTER INTO ANY AGREEMENT OR OTHERWISE CREATE OR CAUSE
OR PERMIT TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL RESTRICTION LIMITING THE
ABILITY (WHETHER BY COVENANT, EVENT OF DEFAULT OR OTHERWISE) OF SUCH SUBSIDIARY
TO (I) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON SHARES OF SUCH
SUBSIDIARY’S CAPITAL STOCK HELD BY THE BORROWER OR ANY OTHER SUBSIDIARY OF THE
BORROWER OR (II) PAY ANY OTHER OBLIGATION OWED TO THE BORROWER OR ANY OTHER
SUBSIDIARY OF THE BORROWER, PROVIDED, HOWEVER, THAT THIS CLAUSE (II) SHALL NOT
APPLY TO PERMITTED RESTRICTIVE COVENANTS.


SECTION 8.10           SWAP AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT OTHER THAN SWAP
AGREEMENTS PURSUANT TO WHICH THE BORROWER OR SUCH SUBSIDIARY HAS HEDGED ITS
REASONABLY ESTIMATED INTEREST RATE, FOREIGN CURRENCY OR COMMODITY EXPOSURE, AND
NOT FOR SPECULATIVE PURPOSES.

63


--------------------------------------------------------------------------------





ARTICLE IX.


EVENTS OF DEFAULT


SECTION 9.1             EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SPECIFIED
EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT (EACH AN “EVENT OF DEFAULT”):


(A)           PAYMENTS:  THE BORROWER SHALL (I) DEFAULT IN THE PAYMENT WHEN DUE
(WHETHER AT MATURITY, ON A DATE FIXED FOR A SCHEDULED REPAYMENT, ON A DATE ON
WHICH A REQUIRED PREPAYMENT IS TO BE MADE, UPON ACCELERATION OR OTHERWISE) OF
ANY PRINCIPAL OF THE LOANS OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY
UNPAID DRAWING; OR (II) DEFAULT, AND SUCH DEFAULT SHALL CONTINUE FOR FIVE OR
MORE DAYS, IN THE PAYMENT WHEN DUE OF ANY INTEREST ON THE LOANS OR ANY FEES OR
ANY OTHER AMOUNTS OWING HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT;


(B)           REPRESENTATIONS:  ANY REPRESENTATION, WARRANTY OR STATEMENT MADE
BY THE BORROWER HEREIN OR IN ANY OTHER CREDIT DOCUMENT (OTHER THAN PURSUANT TO
SECTION 6.14(B)) OR IN ANY STATEMENT OR CERTIFICATE DELIVERED OR REQUIRED TO BE
DELIVERED PURSUANT HERETO OR THERETO SHALL PROVE TO BE UNTRUE IN ANY MATERIAL
RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE;


(C)           CERTAIN COVENANTS:  THE BORROWER SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT CONTAINED IN
SECTION 7.1, 7.2(B), 7.5, 7.9 OR 7.10 OR ARTICLE VIII OF THIS AGREEMENT;


(D)           OTHER COVENANTS:  THE BORROWER SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT CONTAINED IN
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OTHER THAN THOSE REFERRED TO IN
SECTION 9.1(A), (B) OR (C) ABOVE, AND SUCH DEFAULT IS NOT REMEDIED WITHIN 30
DAYS AFTER THE DATE ON WHICH THE BORROWER RECEIVES WRITTEN NOTICE OF SUCH
DEFAULT FROM THE ADMINISTRATIVE AGENT OR ANY LENDER (ANY SUCH NOTICE TO BE
IDENTIFIED AS A “NOTICE OF DEFAULT” AND TO REFER SPECIFICALLY TO THIS
PARAGRAPH);


(E)           CROSS DEFAULT UNDER OTHER AGREEMENTS:  THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL (I) DEFAULT IN ANY PAYMENT WITH RESPECT TO ANY INDEBTEDNESS
(OTHER THAN THE OBLIGATIONS), AND ALL GRACE PERIODS APPLICABLE TO SUCH PAYMENT
SHALL HAVE EXPIRED, IN AN AGGREGATE AMOUNT IN EXCESS OF $10,000,000, REGARDLESS
OF WHETHER THE HOLDER OR HOLDERS OF SAID INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS) EXERCISES ITS RIGHTS, IF ANY, TO CAUSE SUCH
INDEBTEDNESS TO BECOME DUE AND PAYABLE PRIOR TO ITS STATED MATURITY; OR (II)
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR CONDITION RELATING
TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO (AND ALL GRACE PERIODS APPLICABLE TO SUCH
OBSERVANCE, PERFORMANCE OR CONDITION SHALL HAVE EXPIRED), OR ANY OTHER EVENT
SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE ANY SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY, OR ANY SUCH
INDEBTEDNESS OF THE BORROWER OR

64


--------------------------------------------------------------------------------





ANY OF ITS SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE, OR SHALL BE
REQUIRED TO BE PREPAID (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT
OR REDEMPTION, PRIOR TO THE STATED MATURITY THEREOF).


(F)            INVALIDITY OF CREDIT DOCUMENTS:  ANY MATERIAL PROVISION OF ANY
CREDIT DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON
OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR UNDER SUCH CREDIT DOCUMENT OR
SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND
EFFECT; OR THE BORROWER OR ANY OTHER PERSON (OTHER THAN THE ADMINISTRATIVE AGENT
OR ANY LENDER) CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY CREDIT DOCUMENT; OR THE BORROWER DENIES IN WRITING THAT IT HAS
ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY CREDIT DOCUMENT, OR PURPORTS TO
REVOKE, TERMINATE OR RESCIND ANY CREDIT DOCUMENT;


(G)           JUDGMENTS:  ONE OR MORE JUDGMENTS, ORDERS OR DECREES SHALL BE
ENTERED AGAINST THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES INVOLVING A
LIABILITY (OTHER THAN A LIABILITY COVERED BY INSURANCE, AS TO WHICH THE CARRIER
HAS ADEQUATE CLAIMS PAYING ABILITY AND HAS NOT EFFECTIVELY RESERVED ITS RIGHTS)
OF $10,000,000 OR MORE IN THE AGGREGATE FOR ALL SUCH JUDGMENTS, ORDERS AND
DECREES FOR THE BORROWER AND ITS SUBSIDIARIES, AND ANY SUCH JUDGMENTS OR ORDERS
OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED OR STAYED OR BONDED PENDING
APPEAL WITHIN 30 DAYS FROM THE ENTRY THEREOF;


(H)           BANKRUPTCY:  ANY OF THE FOLLOWING SHALL OCCUR:

(I)            THE BORROWER OR ANY OF ITS SUBSIDIARIES (THE BORROWER AND EACH
SUCH SUBSIDIARY, EACH A “PRINCIPAL PARTY”) SHALL COMMENCE A VOLUNTARY CASE
CONCERNING ITSELF UNDER THE BANKRUPTCY CODE;

(II)           AN INVOLUNTARY CASE IS COMMENCED AGAINST ANY PRINCIPAL PARTY
UNDER THE BANKRUPTCY CODE AND THE PETITION IS NOT DISMISSED WITHIN 60 DAYS AFTER
COMMENCEMENT OF THE CASE;

(III)          A CUSTODIAN (AS DEFINED IN THE BANKRUPTCY CODE) IS APPOINTED FOR,
OR TAKES CHARGE OF, A SUBSTANTIAL PORTION OF THE PROPERTY OF ANY PRINCIPAL
PARTY;

(IV)          ANY PRINCIPAL PARTY COMMENCES (INCLUDING BY WAY OF APPLYING FOR OR
CONSENTING TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A
REHABILITATOR, RECEIVER, CUSTODIAN, TRUSTEE, CONSERVATOR OR LIQUIDATOR
(COLLECTIVELY, A “CONSERVATOR”) OF ITSELF OR ALL OR A SUBSTANTIAL PORTION OF ITS
PROPERTY) ANY OTHER PROCEEDING UNDER ANY REORGANIZATION, ARRANGEMENT, ADJUSTMENT
OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY, LIQUIDATION,
REHABILITATION, CONSERVATORSHIP OR SIMILAR LAW OF ANY JURISDICTION WHETHER NOW
OR HEREAFTER IN EFFECT RELATING TO SUCH PRINCIPAL PARTY;

(V)           ANY SUCH PROCEEDING OF THE TYPE SET FORTH IN CLAUSE (IV) ABOVE IS
COMMENCED AGAINST ANY PRINCIPAL PARTY TO THE EXTENT SUCH PROCEEDING IS CONSENTED
TO BY SUCH PERSON OR REMAINS UNDISMISSED FOR A PERIOD OF 60 DAYS;

(VI)          ANY PRINCIPAL PARTY IS ADJUDICATED INSOLVENT OR BANKRUPT;

65


--------------------------------------------------------------------------------




(VII)         ANY ORDER OF RELIEF OR OTHER ORDER APPROVING ANY SUCH CASE OR
PROCEEDING IS ENTERED;

(VIII)        ANY PRINCIPAL PARTY SUFFERS ANY APPOINTMENT OF ANY CONSERVATOR OR
THE LIKE FOR IT OR ANY SUBSTANTIAL PORTION OF ITS PROPERTY THAT CONTINUES
UNDISCHARGED OR UNSTAYED FOR A PERIOD OF 60 DAYS;

(IX)           ANY PRINCIPAL PARTY MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS;

(X)            ANY PRINCIPAL PARTY GENERALLY DOES NOT PAY ITS DEBTS AS SUCH
DEBTS BECOME DUE; OR

(XI)           ANY CORPORATE (OR SIMILAR ORGANIZATIONAL) ACTION IS TAKEN BY ANY
PRINCIPAL PARTY FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


(I)            ERISA:  (I) THE UNFUNDED LIABILITIES OF ALL SINGLE EMPLOYER PLANS
SHALL EXCEED IN THE AGGREGATE $30,000,000 OR ANY REPORTABLE EVENT THAT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT SHALL OCCUR IN
CONNECTION WITH ANY PLAN; (II) THE BORROWER OR ANY MEMBER OF THE CONTROLLED
GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT
HAS INCURRED WITHDRAWAL LIABILITY TO SUCH MULTIEMPLOYER PLAN IN AN AMOUNT THAT,
WHEN AGGREGATED WITH ALL OTHER AMOUNTS REQUIRED TO BE PAID TO MULTIEMPLOYER
PLANS BY THE BORROWER OR ANY OTHER MEMBER OF THE CONTROLLED GROUP AS WITHDRAWAL
LIABILITY (DETERMINED AS OF THE DATE OF SUCH NOTIFICATION), EXCEEDS $10,000,000
OR REQUIRES PAYMENT EXCEEDING $10,000,000 PER ANNUM; OR (III) THE BORROWER OR
ANY OTHER MEMBER OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR
OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS
BEING TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA, IF AS A RESULT OF
SUCH REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL CONTRIBUTION OF THE
BORROWER AND THE OTHER MEMBERS OF THE CONTROLLED GROUP (TAKEN AS A WHOLE) TO ALL
MULTIEMPLOYER PLANS THAT ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE
BEEN OR WILL BE INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER
PLANS FOR THE RESPECTIVE PLAN YEARS OF EACH SUCH MULTIEMPLOYER PLAN IMMEDIATELY
PRECEDING THE PLAN IN YEAR IN WHICH THE REORGANIZATION OR TERMINATION OCCURS BY
AN AMOUNT EXCEEDING $10,000,000; OR


(J)            CHANGE OF CONTROL:  THERE OCCURS A CHANGE OF CONTROL.


SECTION 9.2             ACCELERATION; REMEDIES.  UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT, AND AT ANY TIME THEREAFTER, IF ANY EVENT OF DEFAULT SHALL THEN
BE CONTINUING, THE ADMINISTRATIVE AGENT SHALL, UPON THE WRITTEN REQUEST OF THE
REQUIRED LENDERS, BY WRITTEN NOTICE TO THE BORROWER, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS, WITHOUT PREJUDICE TO THE RIGHTS OF THE ADMINISTRATIVE AGENT
OR ANY LENDER TO ENFORCE ITS CLAIMS AGAINST THE BORROWER IN ANY MANNER PERMITTED
UNDER APPLICABLE LAW:


(A)           DECLARE THE TOTAL COMMITMENT TERMINATED, WHEREUPON THE COMMITMENT
OF EACH LENDER SHALL FORTHWITH TERMINATE IMMEDIATELY WITHOUT ANY OTHER NOTICE OF
ANY KIND;

66


--------------------------------------------------------------------------------





(B)           DECLARE THE PRINCIPAL OF AND ANY ACCRUED INTEREST IN RESPECT OF
ALL LOANS, ALL UNPAID DRAWINGS AND ALL OTHER OBLIGATIONS OWING HEREUNDER TO BE,
WHEREUPON THE SAME SHALL BECOME, FORTHWITH DUE AND PAYABLE WITHOUT PRESENTMENT,
DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY
THE BORROWER;


(C)           TERMINATE ANY LETTER OF CREDIT THAT MAY BE TERMINATED IN
ACCORDANCE WITH ITS TERMS; AND/OR


(D)           EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE UNDER ANY OF THE
CREDIT DOCUMENTS OR APPLICABLE LAW; PROVIDED THAT, IF AN EVENT OF DEFAULT
SPECIFIED IN SECTION 9.1(H) (OTHER THAN SECTION 9.1(H)(X)) SHALL OCCUR, THE
RESULT THAT WOULD OCCUR UPON THE GIVING OF WRITTEN NOTICE BY THE ADMINISTRATIVE
AGENT AS SPECIFIED IN CLAUSES (A) AND/OR (B) ABOVE SHALL OCCUR AUTOMATICALLY
WITHOUT THE GIVING OF ANY SUCH NOTICE.


SECTION 9.3             APPLICATION OF LIQUIDATION PROCEEDS.  ALL MONIES
RECEIVED BY THE ADMINISTRATIVE AGENT OR ANY LENDER FROM THE EXERCISE OF REMEDIES
HEREUNDER OR UNDER THE OTHER CREDIT DOCUMENTS OR UNDER ANY OTHER DOCUMENTS
RELATING TO THIS AGREEMENT SHALL, UNLESS OTHERWISE REQUIRED BY THE TERMS OF THE
OTHER CREDIT DOCUMENTS OR BY APPLICABLE LAW, BE APPLIED AS FOLLOWS:


(A)           FIRST, TO THE PAYMENT OF ALL EXPENSES (TO THE EXTENT NOT OTHERWISE
PAID BY THE BORROWER) INCURRED BY THE ADMINISTRATIVE AGENT AND THE LENDERS IN
CONNECTION WITH THE EXERCISE OF SUCH REMEDIES, INCLUDING, WITHOUT LIMITATION,
ALL REASONABLE COSTS AND EXPENSES OF COLLECTION, REASONABLE DOCUMENTED
ATTORNEYS’ FEES, COURT COSTS AND ANY FORECLOSURE EXPENSES;


(B)           SECOND, TO THE PAYMENT PRO RATA OF INTEREST THEN ACCRUED ON THE
OUTSTANDING LOANS AND UNPAID DRAWINGS;


(C)           THIRD, TO THE PAYMENT PRO RATA OF ANY FEES THEN ACCRUED AND
PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER THIS AGREEMENT IN
RESPECT OF THE LOANS AND/OR LETTERS OF CREDIT;


(D)           FOURTH, TO THE PAYMENT PRO RATA OF THE PRINCIPAL BALANCE THEN
OWING ON THE OUTSTANDING LOANS AND UNPAID DRAWINGS;


(E)           FIFTH, TO THE PAYMENT TO THE LENDERS OF ANY AMOUNTS THEN ACCRUED
AND UNPAID UNDER SECTIONS 2.6, 2.7, AND 4.5, AND IF SUCH PROCEEDS ARE
INSUFFICIENT TO PAY SUCH AMOUNTS IN FULL, TO THE PAYMENT OF SUCH AMOUNTS PRO
RATA;


(F)            SIXTH, TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF EACH LC
ISSUER TO CASH COLLATERALIZE THE STATED AMOUNT OF OUTSTANDING LETTERS OF CREDIT;


(G)           SEVENTH, TO THE PAYMENT PRO RATA OF ALL OTHER AMOUNTS OWED BY THE
BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER OR LC ISSUER UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT; AND

67


--------------------------------------------------------------------------------





(H)           FINALLY, ANY REMAINING SURPLUS AFTER ALL OF THE OBLIGATIONS HAVE
BEEN PAID IN FULL, TO THE BORROWER OR TO WHOMSOEVER SHALL BE LAWFULLY ENTITLED
THERETO.


ARTICLE X.


THE ADMINISTRATIVE AGENT


SECTION 10.1           APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY DESIGNATES
AND APPOINTS KEYBANK AS ADMINISTRATIVE AGENT TO ACT AS SPECIFIED HEREIN AND IN
THE OTHER CREDIT DOCUMENTS, AND EACH SUCH LENDER HEREBY IRREVOCABLY AUTHORIZES
KEYBANK AS THE ADMINISTRATIVE AGENT FOR SUCH LENDER, TO TAKE SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO
THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.
THE ADMINISTRATIVE AGENT AGREES TO ACT AS SUCH UPON THE EXPRESS CONDITIONS
CONTAINED IN THIS ARTICLE X.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
ELSEWHERE IN THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES
OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN OR IN THE OTHER
CREDIT DOCUMENTS, NOR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR LC ISSUER,
AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.  THE PROVISIONS OF THIS ARTICLE X ARE SOLELY FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT, AND THE LENDERS, AND NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY
OF ANY OF THE PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER
THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL ACT SOLELY AS AGENT OF THE
LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR THE BORROWER OR ANY OF
ITS SUBSIDIARIES.


SECTION 10.2           DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY
EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BY
OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. THE ADMINISTRATIVE
AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE EXCEPT TO THE EXTENT
OTHERWISE REQUIRED BY SECTION 10.3.


SECTION 10.3           EXCULPATORY PROVISIONS.  NEITHER THE ADMINISTRATIVE AGENT
NOR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY
TAKEN OR OMITTED TO BE TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT FOR ITS OR SUCH PERSON’S OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY
OF THE LENDERS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE OFFICERS
CONTAINED IN THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR IN ANY CERTIFICATE,
REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED
BY THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR FOR ANY FAILURE OF THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER OR ANY OF

68


--------------------------------------------------------------------------------





THEIR RESPECTIVE OFFICERS TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER. 
THE ADMINISTRATIVE AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY LENDER TO
ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE
AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT, OR TO INSPECT THE
PROPERTIES, BOOKS OR RECORDS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.  THE
ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR THE
EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTABILITY OR
SUFFICIENCY OF THIS AGREEMENT OR ANY CREDIT DOCUMENT OR FOR ANY REPRESENTATIONS,
WARRANTIES, RECITALS OR STATEMENTS MADE HEREIN OR THEREIN OR MADE IN ANY WRITTEN
OR ORAL STATEMENT OR IN ANY FINANCIAL OR OTHER STATEMENTS, INSTRUMENTS, REPORTS,
CERTIFICATES OR ANY OTHER DOCUMENTS IN CONNECTION HEREWITH OR THEREWITH
FURNISHED OR MADE BY THE ADMINISTRATIVE AGENT TO THE LENDERS OR BY OR ON BEHALF
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OR ANY
LENDER OR BE REQUIRED TO ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, CONDITIONS, PROVISIONS, COVENANTS OR AGREEMENTS
CONTAINED HEREIN OR THEREIN OR AS TO THE USE OF THE PROCEEDS OF THE LOANS OR OF
THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


SECTION 10.4           RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON
ANY NOTE, WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
CABLEGRAM, TELEGRAM, E-MAIL OR OTHER ELECTRONIC TRANSMISSION, FACSIMILE
TRANSMISSION, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR
CONVERSATION BELIEVED BY IT, IN GOOD FAITH, TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE
AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE
OF THE REQUIRED LENDERS AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED
TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE
THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS IN ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR ALL OF THE
LENDERS, OR ALL OF THE LENDERS (OTHER THAN ANY DEFAULTING LENDER), AS
APPLICABLE, AS TO ANY MATTER THAT, PURSUANT TO SECTION 11.11, CAN ONLY BE
EFFECTUATED WITH THE CONSENT OF ALL LENDERS, OR ALL LENDERS (OTHER THAN ANY
DEFAULTING LENDER), AS THE CASE MAY BE), AND SUCH REQUEST AND ANY ACTION TAKEN
OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS.


SECTION 10.5           NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT HEREUNDER UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A
LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR
EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.” IF THE
ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE
PROMPT NOTICE THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH
ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE REASONABLY
DIRECTED BY THE REQUIRED LENDERS, PROVIDED THAT UNLESS AND UNTIL THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE

69


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS.


SECTION 10.6           NON-RELIANCE.  EACH LENDER EXPRESSLY ACKNOWLEDGES THAT
NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAVE MADE ANY REPRESENTATIONS OR
WARRANTIES TO IT AND THAT NO ACT BY THE ADMINISTRATIVE AGENT HEREINAFTER TAKEN,
INCLUDING ANY REVIEW OF THE AFFAIRS OF THE BORROWER OR ANY OF ITS RESPECTIVE
SUBSIDIARIES, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY
THE ADMINISTRATIVE AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO THE
ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, ASSETS, OPERATIONS, PROPERTY, FINANCIAL AND
OTHER CONDITIONS, PROSPECTS AND CREDITWORTHINESS OF THE BORROWER AND ITS
RESPECTIVE SUBSIDIARIES AND MADE ITS OWN DECISION TO MAKE ITS LOANS HEREUNDER
AND ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS
IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT, AND TO MAKE SUCH
INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, ASSETS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITIONS, PROSPECTS AND
CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES.  THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT
OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS, ASSETS, PROPERTY,
FINANCIAL AND OTHER CONDITIONS, PROSPECTS OR CREDITWORTHINESS OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES THAT MAY COME INTO THE POSSESSION OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES.


SECTION 10.7           INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND ITS RELATED PARTIES RATABLY ACCORDING TO THEIR
RESPECTIVE LOANS AND PERCENTAGES OF THE UNUTILIZED TOTAL COMMITMENT, FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES OR DISBURSEMENTS OF ANY
KIND WHATSOEVER THAT MAY AT ANY TIME (INCLUDING, WITHOUT LIMITATION, AT ANY TIME
FOLLOWING THE PAYMENT OF THE OBLIGATIONS) BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT OR SUCH RELATED PARTY IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE ADMINISTRATIVE AGENT OR SUCH
RELATED PARTY UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, BUT ONLY TO THE
EXTENT THAT ANY OF THE FOREGOING IS NOT PAID BY THE BORROWER, PROVIDED THAT NO
LENDER SHALL BE LIABLE TO THE ADMINISTRATIVE AGENT OR SUCH RELATED PARTY FOR THE
PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS TO THE
EXTENT RESULTING SOLELY FROM THE ADMINISTRATIVE AGENT’S OR SUCH RELATED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IF ANY INDEMNITY FURNISHED TO THE
ADMINISTRATIVE AGENT OR ANY RELATED PARTY FOR ANY PURPOSE SHALL, IN THE OPINION
OF THE ADMINISTRATIVE AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, THE

70


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT
COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS
FURNISHED.  THE AGREEMENTS IN THIS SECTION 10.7 SHALL SURVIVE THE PAYMENT OF ALL
OBLIGATIONS.


SECTION 10.8           THE ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.  THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM
AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER, ITS SUBSIDIARIES
AND THEIR AFFILIATES AS THOUGH NOT ACTING AS ADMINISTRATIVE AGENT HEREUNDER. 
WITH RESPECT TO THE LOANS MADE BY IT AND ALL OBLIGATIONS OWING TO IT, THE
ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT
AS ANY LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE
AGENT, AND THE TERMS “LENDER” AND “LENDERS” SHALL INCLUDE THE ADMINISTRATIVE
AGENT IN ITS INDIVIDUAL CAPACITY.


SECTION 10.9           SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
MAY RESIGN AT ANY TIME UPON NOT LESS THAN 30 DAYS NOTICE TO THE LENDERS, EACH LC
ISSUER AND THE BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE
REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR, PROVIDED THAT, SO
LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER
SHALL HAVE THE RIGHT TO CONSENT TO ANY SUCH SUCCESSOR ADMINISTRATIVE AGENT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN
SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON BEHALF OF THE LENDERS
AND EACH LC ISSUER, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, PROVIDED THAT IF
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS THAT NO SUCH
SUCCESSOR IS WILLING TO ACCEPT SUCH APPOINTMENT, THEN SUCH RESIGNATION SHALL
NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND (I) THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY
COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS OR
ANY LC ISSUER UNDER ANY OF THE CREDIT DOCUMENTS, THE RETIRING ADMINISTRATIVE
AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY FOR THE BENEFIT OF THE
LENDERS UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND
(II) ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO
OR THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER
AND LC ISSUER DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS (WITH THE
CONSENT OF THE BORROWER, IF APPLICABLE) APPOINT A SUCCESSOR ADMINISTRATIVE AGENT
AS PROVIDED FOR ABOVE IN THIS PARAGRAPH.  UPON THE ACCEPTANCE OF A SUCCESSOR’S
APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO
AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE
RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR
UNDER THE OTHER CREDIT DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS
PROVIDED ABOVE IN THIS PARAGRAPH).  THE FEES PAYABLE BY THE BORROWER TO A
SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS
PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR. 
AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND UNDER THE
OTHER CREDIT DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 11.1 SHALL
CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS
SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN
OR

71


--------------------------------------------------------------------------------





OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE AGENT WAS
ACTING AS ADMINISTRATIVE AGENT.


SECTION 10.10         OTHER AGENTS.  ANY LENDER IDENTIFIED HEREIN AS A CO-AGENT,
SYNDICATION AGENT, DOCUMENTATION AGENT, CO-DOCUMENTATION AGENT, MANAGING AGENT,
MANAGER, LEAD ARRANGER, ARRANGER OR ANY OTHER CORRESPONDING TITLE, OTHER THAN
“ADMINISTRATIVE AGENT,” SHALL HAVE NO RIGHT, POWER, OBLIGATION, LIABILITY,
RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT
THOSE APPLICABLE TO ALL LENDERS AS SUCH. EACH LENDER ACKNOWLEDGES THAT IT HAS
NOT RELIED, AND WILL NOT RELY, ON ANY LENDER SO IDENTIFIED IN DECIDING TO ENTER
INTO THIS AGREEMENT OR IN TAKING OR NOT TAKING ANY ACTION HEREUNDER.


ARTICLE XI.


MISCELLANEOUS


SECTION 11.1           PAYMENT OF EXPENSES.


(A)           IRRESPECTIVE OF WHETHER THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, THE BORROWER AGREES TO PAY (OR REIMBURSE THE ADMINISTRATIVE AGENT
FOR) ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT
IN CONNECTION WITH THE NEGOTIATION, PREPARATION, SYNDICATION, ADMINISTRATION AND
EXECUTION AND DELIVERY OF THE CREDIT DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS
REFERRED TO THEREIN AND THE SYNDICATION OF THE COMMITMENTS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES.


(B)           THE BORROWER AGREES TO PAY, OR REIMBURSE THE ADMINISTRATIVE AGENT
FOR, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT
IN CONNECTION WITH ANY AMENDMENT, WAIVER, CONSENT OR OTHER MODIFICATION OF OR
RELATING TO ANY OF THE CREDIT DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT.


(C)           THE BORROWER AGREES TO PAY, OR REIMBURSE THE ADMINISTRATIVE AGENT
AND THE LENDERS FOR, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH THE ENFORCEMENT OF ANY
OF THE CREDIT DOCUMENTS  OR THE OTHER DOCUMENTS AND INSTRUMENTS REFERRED TO
THEREIN, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF
EACH COUNSEL TO THE ADMINISTRATIVE AGENT AND ANY LENDER (INCLUDING ALLOCATED
COSTS OF INTERNAL COUNSEL).


(D)           WITHOUT LIMITATION OF THE PRECEDING SECTION 11.1(C), IN THE EVENT
OF THE BANKRUPTCY, INSOLVENCY, REHABILITATION OR OTHER SIMILAR PROCEEDING IN
RESPECT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE BORROWER AGREES TO PAY
ALL COSTS OF COLLECTION AND DEFENSE, INCLUDING REASONABLE ATTORNEYS’ FEES IN
CONNECTION THEREWITH AND IN CONNECTION WITH ANY APPELLATE PROCEEDING OR
POST-JUDGMENT ACTION INVOLVED THEREIN, WHICH SHALL BE DUE AND PAYABLE TOGETHER
WITH ALL REQUIRED SERVICE OR USE TAXES.

72


--------------------------------------------------------------------------------





(E)           WITHOUT DUPLICATION OF ANY OF THE BORROWER’S OBLIGATIONS UNDER
SECTION 4.5(C), THE BORROWER AGREES TO PAY AND HOLD THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS HARMLESS FROM AND AGAINST ANY AND ALL PRESENT AND FUTURE
STAMP AND OTHER SIMILAR TAXES WITH RESPECT TO THE FOREGOING MATTERS AND SAVE THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST ANY AND
ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY OR OMISSION (OTHER
THAN TO THE EXTENT ATTRIBUTABLE TO ANY SUCH INDEMNIFIED PERSON) TO PAY SUCH
TAXES.


(F)            THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
LENDER, AND THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, THE “INDEMNITEES”)
FROM AND HOLD EACH OF THEM HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES REASONABLY INCURRED BY ANY OF THEM AS A RESULT OF,
OR ARISING OUT OF, OR IN ANY WAY RELATED TO, OR BY REASON OF

(I)            ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT
ANY LENDER IS A PARTY THERETO) RELATED TO THE ENTERING INTO AND/OR PERFORMANCE
OF ANY CREDIT DOCUMENT OR THE USE OF THE PROCEEDS OF ANY LOANS HEREUNDER OR THE
CONSUMMATION OF ANY TRANSACTIONS CONTEMPLATED IN ANY CREDIT DOCUMENT, OTHER THAN
ANY SUCH INVESTIGATION, LITIGATION OR PROCEEDING ARISING OUT OF TRANSACTIONS
SOLELY BETWEEN OR AMONG ONE OR MORE OF THE LENDERS AND/OR THE ADMINISTRATIVE
AGENT (EXCEPT ANY SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING BROUGHT BY
ONE OR MORE LENDERS AGAINST OR INVOLVING THE ADMINISTRATIVE AGENT), TRANSACTIONS
SOLELY INVOLVING THE ASSIGNMENT BY A LENDER OF ALL OR A PORTION OF ITS LOANS AND
COMMITMENTS, OR THE GRANTING OF PARTICIPATIONS THEREIN, AS PROVIDED IN THIS
AGREEMENT, OR ARISING SOLELY OUT OF ANY EXAMINATION OF A LENDER BY ANY
REGULATORY OR OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER IT, OR

(II)           THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS IN THE AIR,
SURFACE WATER OR GROUNDWATER OR ON THE SURFACE OR SUBSURFACE OF ANY REAL
PROPERTY OWNED, LEASED OR AT ANY TIME OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, THE RELEASE, GENERATION, STORAGE, TRANSPORTATION, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS AT ANY LOCATION, WHETHER OR NOT OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IF THE BORROWER OR ANY SUCH
SUBSIDIARY COULD HAVE OR IS ALLEGED TO HAVE ANY RESPONSIBILITY IN RESPECT
THEREOF, THE NON-COMPLIANCE OF ANY SUCH REAL PROPERTY WITH FOREIGN, FEDERAL,
STATE AND LOCAL LAWS, REGULATIONS AND ORDINANCES (INCLUDING, WITHOUT LIMITATION,
APPLICABLE PERMITS THEREUNDER) APPLICABLE THERETO, OR ANY ENVIRONMENTAL CLAIM
ASSERTED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN RESPECT OF ANY SUCH
REAL PROPERTY,

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding in each case under this clause (f)
any such losses, liabilities, claims, damages or expenses to the extent incurred
by reason of the gross negligence or willful misconduct of the Person to be
indemnified or of any other Indemnitee who is such Person or an Affiliate of
such Person). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding

73


--------------------------------------------------------------------------------




sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities that is permissible under
applicable law.


SECTION 11.2           RIGHT OF SETOFF.  IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER GRANTED UNDER APPLICABLE LAW OR OTHERWISE, AND NOT BY WAY OF
LIMITATION OF ANY SUCH RIGHTS, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, EACH LENDER AND EACH LC ISSUER IS HEREBY AUTHORIZED AT ANY
TIME OR FROM TIME TO TIME, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE
OF ANY KIND TO THE BORROWER OR TO ANY OTHER PERSON, ANY SUCH NOTICE BEING HEREBY
EXPRESSLY WAIVED, TO SET OFF AND TO APPROPRIATE AND APPLY ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY
SUCH LENDER OR SUCH LC ISSUER (INCLUDING, WITHOUT LIMITATION, BY BRANCHES,
AGENCIES AND AFFILIATES OF SUCH LENDER OR LC ISSUER WHEREVER LOCATED) TO OR FOR
THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST AND ON ACCOUNT OF THE
OBLIGATIONS AND LIABILITIES OF THE BORROWER TO SUCH LENDER OR LC ISSUER UNDER
THIS AGREEMENT OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ALL INTERESTS IN OBLIGATIONS OF THE BORROWER PURCHASED BY SUCH
LENDER PURSUANT TO SECTION 11.4(C), AND ALL OTHER CLAIMS OF ANY NATURE OR
DESCRIPTION ARISING OUT OF OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, IRRESPECTIVE OF WHETHER SUCH LENDER OR LC ISSUER SHALL HAVE MADE ANY
DEMAND HEREUNDER AND ALTHOUGH SUCH OBLIGATIONS, LIABILITIES OR CLAIMS, OR ANY OF
THEM, SHALL BE CONTINGENT OR UNMATURED.  EACH LENDER AND LC ISSUER AGREES
PROMPTLY TO NOTIFY THE BORROWER AFTER ANY SUCH SET OFF AND APPLICATION,
PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET OFF AND APPLICATION.


SECTION 11.3           NOTICES.


(A)           GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN
SUBPARAGRAPH (C) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS:

(I)            IF TO THE BORROWER, TO THE DAYTON POWER AND LIGHT COMPANY, 1065
WOODMAN DRIVE, DAYTON, OHIO  45432, ATTENTION: JOSEPH R. BONI III (TELECOPIER
NO. (937) 259-7147; TELEPHONE NO. (937) 259-7230);

(II)           IF TO THE ADMINISTRATIVE AGENT, TO KEYBANK NATIONAL ASSOCIATION,
127 PUBLIC SQUARE, CLEVELAND, OHIO 44114, ATTENTION: YVETTE M. DYSON-OWENS
(TELECOPIER NO. (216) 689-5962; TELEPHONE NO. (216) 689-4358); AND

(III)          IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPIER NUMBER) SET
FORTH ON ANNEX I HERETO OR, IN THE CASE OF ANY LENDER THAT BECOMES A PARTY TO
THIS AGREEMENT BY WAY OF ASSIGNMENT UNDER SECTION 11.4 OF THIS AGREEMENT, TO IT
AT THE ADDRESS SET FORTH IN THE ASSIGNMENT AGREEMENT TO WHICH IT IS A PARTY;

74


--------------------------------------------------------------------------------





(B)           RECEIPT OF NOTICES.  NOTICES AND COMMUNICATIONS SENT BY HAND OR
OVERNIGHT COURIER SERVICE, OR MAILED BY CERTIFIED OR REGISTERED MAIL, SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED; NOTICES SENT BY TELECOPIER SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN SENT AND RECEIPT HAS BEEN CONFIRMED BY
TELEPHONE.  NOTICES DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE EXTENT
PROVIDED IN SUBPARAGRAPH (C) BELOW, SHALL BE EFFECTIVE AS PROVIDED IN SUCH
SUBPARAGRAPH (C).


(C)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE ADMINISTRATIVE AGENT, AN LC ISSUER OR ANY LENDER PURSUANT TO SECTION 7.1(A),
(B), (C), (H), (I) OR (J) MAY BE DELIVERED OR FURNISHED BY ELECTRONIC
COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO
PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT OR
THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS. UNLESS THE ADMINISTRATIVE AGENT
OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL
ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT
FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION,
AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
SUCH NOTICE OR OTHER COMMUNICATION IS NOT SENT DURING THE NORMAL BUSINESS HOURS
OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT
AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND
(II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL
BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS
E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT
SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.


(D)           CHANGE OF ADDRESS.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
EACH OF THE OTHER PARTIES HERETO.


SECTION 11.4           BENEFIT OF AGREEMENT.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED THAT THE BORROWER MAY NOT
ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF ALL THE LENDERS (OTHER THAN ANY DEFAULTING LENDER), AND,
PROVIDED, FURTHER, THAT ANY ASSIGNMENT BY A LENDER OF ITS RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE EFFECTED IN ACCORDANCE WITH SECTION 11.4(C).


(B)           PARTICIPATIONS.  NOTWITHSTANDING THE FOREGOING, EACH LENDER MAY AT
ANY TIME GRANT PARTICIPATIONS IN ANY OF ITS RIGHTS HEREUNDER OR UNDER ANY OF THE
NOTES TO ANY PERSON (OTHER THAN THE BORROWER OR ANY OF ITS AFFILIATES OR A
NATURAL PERSON), PROVIDED THAT IN THE CASE OF ANY SUCH PARTICIPATION,

75


--------------------------------------------------------------------------------


(I)            THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS UNDER THIS AGREEMENT OR
ANY OF THE OTHER CREDIT DOCUMENTS, INCLUDING, WITHOUT LIMITATION, RIGHTS OF
CONSENT, APPROVAL OR WAIVER (THE PARTICIPANT’S RIGHTS AGAINST SUCH LENDER IN
RESPECT OF SUCH PARTICIPATION TO BE THOSE SET FORTH IN THE AGREEMENT EXECUTED BY
SUCH LENDER IN FAVOR OF THE PARTICIPANT RELATING THERETO),

(II)           SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ITS COMMITMENT HEREUNDER) SHALL REMAIN UNCHANGED,

(III)          SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,

(IV)          SUCH LENDER SHALL REMAIN THE HOLDER OF ANY NOTE FOR ALL PURPOSES
OF THIS AGREEMENT, AND

(V)           THE BORROWER, THE ADMINISTRATIVE AGENT, AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE SELLING LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND ALL AMOUNTS
PAYABLE BY THE BORROWER HEREUNDER SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT
SOLD SUCH PARTICIPATION, EXCEPT THAT THE PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.6, 2.7 AND 4.5 OF THIS AGREEMENT TO THE EXTENT THAT SUCH
LENDER WOULD BE ENTITLED TO SUCH BENEFITS IF THE PARTICIPATION HAD NOT BEEN
ENTERED INTO OR SOLD (PROVIDED THAT THE PARTICIPANT SHALL ONLY BE ENTITLED TO
THE BENEFITS OF SECTION 4.5 TO THE EXTENT THAT IT COMPLIES WITH THE REQUIREMENTS
OF THAT SECTION AS THOUGH IT WERE A LENDER),

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (w) extend the final scheduled
maturity of the Loans in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment), (x)
release any guarantor from its guaranty of any of the Obligations, except
strictly in accordance with the terms of the Credit Documents, or (y) consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement.


(C)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY ASSIGN ALL, OR IF LESS
THAN ALL, A FIXED PORTION, OF ITS LOANS, LC PARTICIPATIONS AND/OR COMMITMENT AND
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ONE OR MORE ELIGIBLE ASSIGNEES, EACH OF
WHICH SHALL BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY EXECUTION OF AN
ASSIGNMENT AGREEMENT, PROVIDED THAT

76


--------------------------------------------------------------------------------




(I)            EXCEPT IN THE CASE OF (X) AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING LENDER’S LOANS AND/OR COMMITMENT OR (Y) AN ASSIGNMENT TO
ANOTHER LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND WITH RESPECT TO
SUCH LENDER, THE AGGREGATE AMOUNT OF EACH SUCH ASSIGNMENT OF SUCH COMMITMENT
(WHICH FOR THIS PURPOSE INCLUDES THE LOANS OUTSTANDING THEREUNDER), SHALL NOT BE
LESS THAN $5,000,000 (OR, IF GREATER, IN INTEGRAL MULTIPLES OF $1,000,000),

(II)           IN THE CASE OF ANY ASSIGNMENT TO AN ELIGIBLE ASSIGNEE AT THE TIME
OF ANY SUCH ASSIGNMENT THE LENDER REGISTER SHALL BE DEEMED MODIFIED TO REFLECT
THE COMMITMENTS OF SUCH NEW LENDER AND OF THE EXISTING LENDERS,

(III)          UPON SURRENDER OF THE OLD NOTES, IF ANY, UPON REQUEST OF THE NEW
LENDER, NEW NOTES WILL BE ISSUED, AT THE BORROWER’S EXPENSE, TO SUCH NEW LENDER
AND TO THE ASSIGNING LENDER, SUCH NEW NOTES TO BE IN CONFORMITY WITH THE
REQUIREMENTS OF SECTION 2.6 (WITH APPROPRIATE MODIFICATIONS) TO THE EXTENT
NEEDED TO REFLECT THE REVISED COMMITMENTS,

(IV)          UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE
AGENT SHALL RECEIVE AT THE TIME OF EACH SUCH ASSIGNMENT, FROM THE ASSIGNING OR
ASSIGNEE LENDER, THE PAYMENT OF A NON-REFUNDABLE ASSIGNMENT FEE OF $3,500,

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.

To the extent of any assignment pursuant to this Section 11.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

At the time of each assignment pursuant to this Section 11.4(c) to a Person that
is not already a Lender hereunder and that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, an Exemption Certificate) described in Section 4.5(b).  To the
extent that an assignment of all or any portion of a Lender’s Commitment and
related outstanding Obligations pursuant to this Section 11.4(c) would, at the
time of such assignment, result in increased costs under Section 4.5 from those
being charged by the respective assigning Lender prior to such assignment, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

Nothing in this Section 11.4(c) shall prevent or prohibit (i) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender that is a trust, limited
liability company,

77


--------------------------------------------------------------------------------




partnership or other investment company from pledging its Notes or Loans to a
trustee or agent for the benefit of holders of certificates or debt securities
issued by it.  No such pledge, or any assignment pursuant to or in lieu of an
enforcement of such a pledge, shall relieve the transferor Lender from its
obligations hereunder.


(D)           NO SEC REGISTRATION OR BLUE SKY COMPLIANCE.  NOTWITHSTANDING ANY
OTHER PROVISIONS OF THIS SECTION 11.4, NO TRANSFER OR ASSIGNMENT OF THE
INTERESTS OR OBLIGATIONS OF ANY LENDER HEREUNDER OR ANY GRANT OF PARTICIPATION
THEREIN SHALL BE PERMITTED IF SUCH TRANSFER, ASSIGNMENT OR GRANT WOULD REQUIRE
THE BORROWER TO FILE A REGISTRATION STATEMENT WITH THE SEC OR TO QUALIFY THE
LOANS UNDER THE “BLUE SKY” LAWS OF ANY STATE.


(E)           REPRESENTATIONS OF LENDERS.  EACH LENDER INITIALLY PARTY TO THIS
AGREEMENT HEREBY REPRESENTS, AND EACH PERSON THAT BECOMES A LENDER PURSUANT TO
AN ASSIGNMENT PERMITTED BY THIS SECTION 11.4 WILL, UPON ITS BECOMING PARTY TO
THIS AGREEMENT, REPRESENT THAT IT IS A COMMERCIAL LENDER, OTHER FINANCIAL
INSTITUTION OR OTHER “ACCREDITED” INVESTOR (AS DEFINED IN SEC REGULATION D) THAT
MAKES OR ACQUIRES LOANS IN THE ORDINARY COURSE OF ITS BUSINESS AND THAT IT WILL
MAKE OR ACQUIRE LOANS FOR ITS OWN ACCOUNT IN THE ORDINARY COURSE OF SUCH
BUSINESS, PROVIDED THAT SUBJECT TO THE PRECEDING SECTIONS 11.4(B) AND (C), THE
DISPOSITION OF ANY PROMISSORY NOTES OR OTHER EVIDENCES OF OR INTERESTS IN
INDEBTEDNESS HELD BY SUCH LENDER SHALL AT ALL TIMES BE WITHIN ITS EXCLUSIVE
CONTROL.


SECTION 11.5           NO WAIVER; REMEDIES CUMULATIVE.  NO FAILURE OR DELAY ON
THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT AND NO COURSE OF
DEALING BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR PRIVILEGE HEREUNDER OR THEREUNDER.  NO NOTICE TO OR DEMAND ON THE BORROWER IN
ANY CASE SHALL ENTITLE THE BORROWER TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A WAIVER OF THE RIGHTS OF THE
ADMINISTRATIVE AGENT OR THE LENDERS TO ANY OTHER OR FURTHER ACTION IN ANY
CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE MAKING OF A LOAN OR ANY LC ISSUANCE SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY LC ISSUER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF SUCH DEFAULT OR EVENT OF DEFAULT AT THE TIME.  THE RIGHTS AND
REMEDIES HEREIN EXPRESSLY PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES THAT THE ADMINISTRATIVE AGENT OR ANY LENDER WOULD OTHERWISE
HAVE.


SECTION 11.6           PAYMENTS PRO RATA; SHARING OF SETOFFS.


(A)           THE ADMINISTRATIVE AGENT AGREES THAT PROMPTLY AFTER ITS RECEIPT OF
EACH PAYMENT FROM OR ON BEHALF OF THE BORROWER IN RESPECT OF ANY OBLIGATIONS, IT
SHALL DISTRIBUTE SUCH PAYMENT TO THE LENDERS (OTHER THAN ANY LENDER THAT HAS
EXPRESSLY WAIVED IN WRITING ITS RIGHT TO RECEIVE ITS PRO RATA SHARE THEREOF) PRO
RATA BASED UPON THEIR RESPECTIVE SHARES, IF ANY, OF THE OBLIGATIONS WITH RESPECT
TO WHICH SUCH PAYMENT WAS RECEIVED.  AS TO ANY SUCH PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 1:00

78


--------------------------------------------------------------------------------





P.M. (LOCAL TIME AT THE PAYMENT OFFICE) IN FUNDS THAT ARE IMMEDIATELY AVAILABLE
ON SUCH DAY, THE ADMINISTRATIVE AGENT WILL USE ALL REASONABLE EFFORTS TO
DISTRIBUTE SUCH PAYMENT IN IMMEDIATELY AVAILABLE FUNDS ON THE SAME DAY TO THE
LENDERS AS AFORESAID.


(B)           EACH OF THE LENDERS AGREES THAT, IF IT SHOULD RECEIVE ANY AMOUNT
HEREUNDER (WHETHER BY VOLUNTARY PAYMENT, BY REALIZATION UPON SECURITY, BY THE
EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S LIEN, BY COUNTERCLAIM OR CROSS
ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THE CREDIT DOCUMENTS, OR
OTHERWISE) THAT IS APPLICABLE TO THE PAYMENT OF THE PRINCIPAL OF, OR INTEREST
ON, THE LOANS, LC PARTICIPATIONS OR FEES (OTHER THAN FEES THAT ARE INTENDED TO
BE PAID SOLELY TO THE ADMINISTRATIVE AGENT OR AN LC ISSUER AND AMOUNTS PAYABLE
TO A LENDER UNDER SECTIONS 2.8, 2.9 OR 2.10), OF A SUM THAT WITH RESPECT TO THE
RELATED SUM OR SUMS RECEIVED BY OTHER LENDERS IS IN A GREATER PROPORTION THAN
THE TOTAL OF SUCH OBLIGATION THEN OWED AND DUE TO SUCH LENDER BEARS TO THE TOTAL
OF SUCH OBLIGATION THEN OWED AND DUE TO ALL OF THE LENDERS IMMEDIATELY PRIOR TO
SUCH RECEIPT, THEN SUCH LENDER RECEIVING SUCH EXCESS PAYMENT SHALL PURCHASE FOR
CASH WITHOUT RECOURSE OR WARRANTY FROM THE OTHER LENDERS AN INTEREST IN THE
OBLIGATIONS TO SUCH LENDERS IN SUCH AMOUNT AS SHALL RESULT IN A PROPORTIONAL
PARTICIPATION BY ALL OF THE LENDERS IN SUCH AMOUNT, PROVIDED THAT (I) IF ALL OR
ANY PORTION OF SUCH EXCESS AMOUNT IS THEREAFTER RECOVERED FROM SUCH LENDER, SUCH
PURCHASE SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF
SUCH RECOVERY, BUT WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS
SECTION 11.6(B) SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE
BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT,
OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR
SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT
PURSUANT TO SECTION 11.4, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION 11.6(B) SHALL
APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
PROVISIONS OF THE PRECEDING SECTIONS 11.6(A) AND (B) SHALL BE SUBJECT TO THE
EXPRESS PROVISIONS OF THIS AGREEMENT THAT REQUIRE, OR PERMIT, DIFFERING PAYMENTS
TO BE MADE TO LENDERS THAT ARE NOT DEFAULTING LENDERS, AS OPPOSED TO DEFAULTING
LENDERS.


(D)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.3(B), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION OF THIS AGREEMENT), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS TO THE ADMINISTRATIVE AGENT UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.

79


--------------------------------------------------------------------------------





SECTION 11.7           GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER
OF JURY TRIAL.


(A)           THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  THE BORROWER HEREBY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWER AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 11.3,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING OR AT SUCH EARLIER
TIME AS MAY BE PROVIDED UNDER APPLICABLE LAW.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY OTHER JURISDICTION.


(B)           THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN SECTION 11.7(A) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


(C)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

80


--------------------------------------------------------------------------------





SECTION 11.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 11.9           INTEGRATION.  THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS
AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT AND BENEFIT AND/OR FOR THE ACCOUNT,
BENEFIT OF, AND DISTRIBUTION TO, THE LENDERS, CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF.


SECTION 11.10         HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL
SECTIONS AND OTHER PORTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY
AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF
THIS AGREEMENT.


SECTION 11.11         AMENDMENT OR WAIVER.


(A)           NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT DOCUMENT, NOR THE
TERMS HEREOF OR THEREOF, MAY BE AMENDED, CHANGED, WAIVED OR OTHERWISE MODIFIED
UNLESS SUCH AMENDMENT, CHANGE, WAIVER OR OTHER MODIFICATION IS IN WRITING AND
SIGNED BY THE BORROWER AND THE ADMINISTRATIVE AGENT, AND ALSO SIGNED (OR
CONSENTED TO IN WRITING BY) THE REQUIRED LENDERS, PROVIDED THAT

(I)            NO CHANGE IN, OR WAIVER OR OTHER MODIFICATION OTHERWISE
AFFECTING, THE AMOUNT OR TIME OF ANY SCHEDULED OR MANDATORY REDUCTION IN OR
TERMINATION OF THE TOTAL COMMITMENT PROVIDED FOR IN SECTION 3.3 TO WHICH A
LENDER SHALL BE ENTITLED, SHALL BE MADE WITHOUT THE WRITTEN CONSENT OF EACH
LENDER;

(II)           NO CHANGE, WAIVER OR OTHER MODIFICATION SHALL:

(A)          INCREASE (1) THE COMMITMENT OF ANY LENDER HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, OR (2) THE TOTAL COMMITMENT, WITHOUT THE CONSENT
OF ALL OF THE LENDERS;

(B)           EXTEND OR POSTPONE THE MATURITY DATE OR ANY OTHER MATURITY DATE
PROVIDED FOR HEREIN THAT IS APPLICABLE TO ANY LOAN OF ANY LENDER, EXTEND OR
POSTPONE ANY SCHEDULED EXPIRATION OR TERMINATION DATE PROVIDED FOR HEREIN THAT
IS APPLICABLE TO A COMMITMENT OF ANY LENDER, OR EXTEND OR POSTPONE THE
EXPIRATION DATE OF ANY LETTER OF CREDIT AS TO WHICH SUCH LENDER IS AN LC
PARTICIPANT BEYOND THE LATEST EXPIRATION DATE FOR A LETTER OF CREDIT PROVIDED
FOR HEREIN, WITHOUT THE WRITTEN CONSENT OF SUCH LENDER;

(C)           REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN MADE BY ANY LENDER, OR
REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF, OR EXCUSE THE PAYMENT OF,
INTEREST THEREON (OTHER THAN AS A RESULT OF WAIVING THE APPLICABILITY OF ANY
POST-DEFAULT INCREASE IN INTEREST RATES), WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER; OR

81


--------------------------------------------------------------------------------




(D)          REDUCE THE AMOUNT OF ANY UNPAID DRAWINGS AS TO WHICH ANY LENDER IS
AN LC PARTICIPATE, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF, OR
EXCUSE THE PAYMENT OF, INTEREST THEREON (OTHER THAN AS A RESULT OF WAIVING THE
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES), WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER; OR

(E)           REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF, OR EXCUSE THE
PAYMENT OF, ANY FEES TO WHICH ANY LENDER IS ENTITLED HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER; AND

(III)          NO CHANGE, WAIVER OR OTHER MODIFICATION OR TERMINATION SHALL,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OTHER THAN A DEFAULTING LENDER)
AFFECTED THEREBY,

(A)          RELEASE THE BORROWER FROM ANY OBLIGATIONS AS A GUARANTOR OF ITS
SUBSIDIARIES’ OBLIGATIONS UNDER ANY CREDIT DOCUMENT, EXCEPT IN ACCORDANCE WITH
THE EXPRESS TERMS OF THIS AGREEMENT;

(B)           AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 11.11, OR
SECTION 9.3, 10.7, 11.1, 11.4 OR 11.6, OR ANY OTHER PROVISION OF ANY OF THE
CREDIT DOCUMENTS PURSUANT TO WHICH THE CONSENT OR APPROVAL OF ALL LENDERS, OR A
NUMBER OR SPECIFIED PERCENTAGE OR OTHER REQUIRED GROUPING OF LENDERS IS BY THE
TERMS OF SUCH PROVISION EXPLICITLY REQUIRED;

(C)           REDUCE THE PERCENTAGE SPECIFIED IN, OR OTHERWISE MODIFY, THE
DEFINITION OF REQUIRED LENDERS; OR

(D)          CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section 11.11 shall be effective
only in the specific instance and for the specific purpose for which it was
given or made.


(B)           NO PROVISION OF SECTION 2.4 OR ANY OTHER PROVISION IN THIS
AGREEMENT SPECIFICALLY RELATING TO LETTERS OF CREDIT MAY BE AMENDED WITHOUT THE
CONSENT OF ANY LC ISSUER ADVERSELY AFFECTED THEREBY.


(C)           NO PROVISION OF ARTICLE X MAY BE AMENDED WITHOUT THE CONSENT OF
THE ADMINISTRATIVE AGENT.


SECTION 11.12         SURVIVAL OF INDEMNITIES.  ALL INDEMNITIES SET FORTH HEREIN
INCLUDING, WITHOUT LIMITATION, IN SECTION 2.8, 2.9, 2.10, 4.5, 10.7 OR 11.1
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING AND
REPAYMENT OF LOANS.


SECTION 11.13         DOMICILE OF LOANS.  EACH LENDER MAY TRANSFER AND CARRY ITS
LOANS AT, TO OR FOR THE ACCOUNT OF ANY BRANCH OFFICE, SUBSIDIARY OR AFFILIATE OF
SUCH

82


--------------------------------------------------------------------------------





LENDER, PROVIDED THAT THE BORROWER SHALL NOT BE RESPONSIBLE FOR COSTS ARISING
UNDER SECTION 2.8 RESULTING FROM ANY SUCH TRANSFER (OTHER THAN A TRANSFER
PURSUANT TO SECTION 2.11) TO THE EXTENT NOT OTHERWISE APPLICABLE TO SUCH LENDER
PRIOR TO SUCH TRANSFER.


SECTION 11.14         CONFIDENTIALITY.


(A)           THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND THE LENDERS EACH
AGREES TO MAINTAIN THE CONFIDENTIALITY OF ALL CONFIDENTIAL INFORMATION (AS
DEFINED BELOW), EXCEPT THAT CONFIDENTIAL INFORMATION MAY BE DISCLOSED (I) TO ITS
AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH CONFIDENTIAL INFORMATION AND INSTRUCTED TO KEEP SUCH CONFIDENTIAL
INFORMATION CONFIDENTIAL), (II) TO ANY DIRECT OR INDIRECT CONTRACTUAL
COUNTERPARTY IN ANY SWAP, HEDGE OR SIMILAR AGREEMENT (OR TO ANY SUCH CONTRACTUAL
COUNTERPARTY’S PROFESSIONAL ADVISOR, SO LONG AS SUCH CONTRACTUAL COUNTERPARTY
(OR SUCH PROFESSIONAL ADVISOR) AGREES TO BE BOUND BY THE PROVISIONS OF THIS
SECTION 11.14, (III) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY,
(IV) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA
OR SIMILAR LEGAL PROCESS, (V) TO ANY OTHER PARTY TO THIS AGREEMENT, (VI) TO ANY
OTHER CREDITOR OF THE BORROWER THAT IS A DIRECT OR INTENDED BENEFICIARY OF ANY
OF THE CREDIT DOCUMENTS, (VII) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (VIII) SUBJECT TO AN
AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS
SECTION 11.14, TO ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE
OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT,
(IX) WITH THE CONSENT OF THE BORROWER, OR (X) TO THE EXTENT SUCH CONFIDENTIAL
INFORMATION (A) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION 11.14, OR (B) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
BORROWER.


(B)           AS USED IN THIS SECTION, “CONFIDENTIAL INFORMATION” SHALL MEAN ALL
INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT,
ANY LC ISSUER OR ANY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY
THE BORROWER, PROVIDED THAT IN THE CASE OF INFORMATION RECEIVED FROM THE
BORROWER AFTER THE CLOSING DATE, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE
TIME OF DELIVERY AS CONFIDENTIAL.


SECTION 11.15         LENDER REGISTER.  THE BORROWER HEREBY DESIGNATES THE
ADMINISTRATIVE AGENT TO SERVE AS ITS AGENT, SOLELY FOR PURPOSES OF THIS
SECTION 11.15, TO MAINTAIN A REGISTER (THE “LENDER REGISTER”) ON OR IN WHICH IT
WILL RECORD THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS FROM
TIME TO TIME OF EACH OF THE LENDERS, THE LOANS MADE TO THE BORROWER BY EACH OF
THE LENDERS AND EACH REPAYMENT AND PREPAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT
OF SUCH LOANS OF EACH SUCH LENDER.  FAILURE TO MAKE ANY SUCH RECORDATION, OR
(ABSENT MANIFEST ERROR) ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT THE
BORROWER’S OBLIGATIONS IN RESPECT OF SUCH LOANS.  WITH

83


--------------------------------------------------------------------------------





RESPECT TO ANY LENDER, THE TRANSFER OF THE COMMITMENT OF SUCH LENDER AND THE
RIGHTS TO THE PRINCIPAL OF, AND INTEREST ON, ANY LOAN MADE PURSUANT TO SUCH
COMMITMENT SHALL NOT BE EFFECTIVE UNTIL SUCH TRANSFER IS RECORDED ON THE LENDER
REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT WITH RESPECT TO OWNERSHIP OF
SUCH COMMITMENT AND LOANS AND PRIOR TO SUCH RECORDATION ALL AMOUNTS OWING TO THE
TRANSFEROR WITH RESPECT TO SUCH COMMITMENT AND LOANS SHALL REMAIN OWING TO THE
TRANSFEROR.  THE REGISTRATION OF ASSIGNMENT OR TRANSFER OF ALL OR PART OF ANY
COMMITMENTS AND LOANS SHALL BE RECORDED BY THE ADMINISTRATIVE AGENT ON THE
LENDER REGISTER ONLY UPON THE ACCEPTANCE BY THE ADMINISTRATIVE AGENT OF A
PROPERLY EXECUTED AND DELIVERED ASSIGNMENT AGREEMENT PURSUANT TO
SECTION 11.4(C).  THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES OF WHATSOEVER
NATURE THAT MAY BE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY THE
ADMINISTRATIVE AGENT IN PERFORMING ITS DUTIES UNDER THIS SECTION 11.15, EXCEPT
TO THE EXTENT ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT. THE LENDER REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


SECTION 11.16         GENERAL LIMITATION OF LIABILITY.  NO CLAIM MAY BE MADE BY
THE BORROWER, ANY LENDER, THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY OTHER
PERSON AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY OTHER LENDER OR
THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF
THEM FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND THE BORROWER, EACH LENDER, THE ADMINISTRATIVE AGENT AND EACH LC
ISSUER HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, WAIVES,
RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY SUCH CLAIM FOR ANY
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


SECTION 11.17         LIMITATIONS ON LIABILITY OF THE LC ISSUERS.  THE BORROWER
ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE OF
ANY LETTER OF CREDIT WITH RESPECT TO ITS USE OF SUCH LETTERS OF CREDIT.  NEITHER
ANY LC ISSUER NOR ANY OF ITS OFFICERS OR DIRECTORS SHALL BE LIABLE OR
RESPONSIBLE FOR: (A) THE USE THAT MAY BE MADE OF ANY LETTER OF CREDIT OR ANY
ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE IN CONNECTION THEREWITH; (B)
THE VALIDITY, SUFFICIENCY OR GENUINENESS OF DOCUMENTS, OR OF ANY ENDORSEMENT
THEREON, EVEN IF SUCH DOCUMENTS SHOULD PROVE TO BE IN ANY OR ALL RESPECTS
INVALID, INSUFFICIENT, FRAUDULENT OR FORGED; (C) PAYMENT BY AN LC ISSUER AGAINST
PRESENTATION OF DOCUMENTS THAT DO NOT COMPLY WITH THE TERMS OF A LETTER OF
CREDIT, INCLUDING FAILURE OF ANY DOCUMENTS TO BEAR ANY REFERENCE OR ADEQUATE
REFERENCE TO SUCH LETTER OF CREDIT; OR (D) ANY OTHER CIRCUMSTANCES WHATSOEVER IN
MAKING OR FAILING TO MAKE PAYMENT UNDER ANY LETTER OF CREDIT, EXCEPT THAT THE
BORROWER SHALL HAVE A CLAIM AGAINST AN LC ISSUER, AND AN LC ISSUER SHALL BE
LIABLE TO THE BORROWER, TO THE EXTENT OF ANY DIRECT, BUT NOT CONSEQUENTIAL,
DAMAGES SUFFERED BY THE BORROWER THAT THE BORROWER PROVES WERE CAUSED BY (I)
SUCH LC ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN DETERMINING WHETHER
DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT OR (II) SUCH LC ISSUER’S WILLFUL FAILURE TO MAKE LAWFUL

84


--------------------------------------------------------------------------------





PAYMENT UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT OF DOCUMENTATION
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH LETTER OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, AN LC ISSUER MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION.


SECTION 11.18         NO DUTY.  ALL ATTORNEYS, ACCOUNTANTS, APPRAISERS,
CONSULTANTS AND OTHER PROFESSIONAL PERSONS (INCLUDING, WITHOUT LIMITATION, THE
FIRMS OR OTHER ENTITIES ON BEHALF OF WHICH ANY SUCH PERSON MAY ACT) RETAINED BY
THE ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE CREDIT DOCUMENTS SHALL HAVE THE RIGHT TO ACT EXCLUSIVELY IN
THE INTEREST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND
SHALL HAVE NO DUTY OF DISCLOSURE, DUTY OF LOYALTY, DUTY OF CARE, OR OTHER DUTY
OR OBLIGATION OF ANY TYPE OR NATURE WHATSOEVER TO THE BORROWER, TO ANY OF ITS
SUBSIDIARIES, OR TO ANY OTHER PERSON, WITH RESPECT TO ANY MATTERS WITHIN THE
SCOPE OF SUCH REPRESENTATION OR RELATED TO THEIR ACTIVITIES IN CONNECTION WITH
SUCH REPRESENTATION.  THE BORROWER AGREES, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, NOT TO ASSERT ANY CLAIM OR COUNTERCLAIM AGAINST ANY SUCH PERSONS
WITH REGARD TO SUCH MATTERS, ALL SUCH CLAIMS AND COUNTERCLAIMS, NOW EXISTING OR
HEREAFTER ARISING, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEABLE, BEING
HEREBY WAIVED, RELEASED AND FOREVER DISCHARGED.


SECTION 11.19         LENDERS AND AGENT NOT FIDUCIARY TO BORROWER.  THE
RELATIONSHIP AMONG THE BORROWER AND ITS SUBSIDIARIES, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT, EACH LC ISSUER AND THE LENDERS, ON THE OTHER HAND, IS
SOLELY THAT OF DEBTOR AND CREDITOR, AND THE ADMINISTRATIVE AGENT, EACH LC ISSUER
AND THE LENDERS HAVE NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH THE
BORROWER AND ITS SUBSIDIARIES, AND NO TERM OR PROVISION OF ANY CREDIT DOCUMENT,
NO COURSE OF DEALING, NO WRITTEN OR ORAL COMMUNICATION, OR OTHER ACTION, SHALL
BE CONSTRUED SO AS TO DEEM SUCH RELATIONSHIP TO BE OTHER THAN THAT OF DEBTOR AND
CREDITOR.


SECTION 11.20         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES HEREIN SHALL SURVIVE THE MAKING OF LOANS AND ALL
LC ISSUANCES HEREUNDER, THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE NOTES
AND THE OTHER DOCUMENTS (THE FORMS OF WHICH ARE ATTACHED AS EXHIBITS HERETO),
THE ISSUE AND DELIVERY OF THE NOTES, ANY DISPOSITION THEREOF BY ANY HOLDER
THEREOF, AND ANY INVESTIGATION MADE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
ANY OTHER HOLDER OF ANY OF THE NOTES OR ON ITS BEHALF.  ALL STATEMENTS CONTAINED
IN ANY CERTIFICATE OR OTHER DOCUMENT DELIVERED TO THE ADMINISTRATIVE AGENT OR
ANY LENDER OR ANY HOLDER OF ANY NOTES BY OR ON BEHALF OF THE BORROWER OR OF ITS
SUBSIDIARIES PURSUANT HERETO OR OTHERWISE SPECIFICALLY FOR USE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE REPRESENTATIONS AND
WARRANTIES BY THE BORROWER HEREUNDER, MADE AS OF THE RESPECTIVE DATES SPECIFIED
THEREIN OR, IF NO DATE IS SPECIFIED, AS OF THE RESPECTIVE DATES FURNISHED TO THE
ADMINISTRATIVE AGENT OR ANY LENDER.


SECTION 11.21         SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE

85


--------------------------------------------------------------------------------





INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 11.22         INDEPENDENCE OF COVENANTS.  ALL COVENANTS HEREUNDER SHALL
BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION, EVENT, CONDITION OR
CIRCUMSTANCE IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD
BE PERMITTED BY AN EXCEPTION TO, OR WOULD OTHERWISE BE WITHIN THE LIMITATIONS OR
RESTRICTIONS OF, ANOTHER COVENANT, SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT
OR AN EVENT OF DEFAULT IF SUCH ACTION IS TAKEN OR EVENT, CONDITION OR
CIRCUMSTANCE EXISTS.


SECTION 11.23         INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN,
TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST
ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE BASE RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN
RECEIVED BY SUCH LENDER.


SECTION 11.24         TREASURY REGULATIONS.  THE BORROWER ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND/OR ONE OR MORE OF THE LENDERS MAY TREAT THE LOANS AS
PART OF A TRANSACTION THAT IS SUBJECT TO TREASURY REGULATION SECTION 1.6011-4 OR
SECTION 301.6112-1, AND THE ADMINISTRATIVE AGENT AND SUCH LENDER OR LENDERS, AS
APPLICABLE, MAY FILE SUCH IRS FORMS OR MAINTAIN SUCH LISTS AND OTHER RECORDS AS
THEY MAY DETERMINE IS REQUIRED BY SUCH TREASURY REGULATIONS.


SECTION 11.25         USA PATRIOT ACT.  EACH LENDER SUBJECT TO THE USA PATRIOT
ACT HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA
PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE USA PATRIOT ACT.

[Remainder of page intentionally left blank; signature pages follow.]

86


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

THE DAYTON POWER AND LIGHT
COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

  as a Lender, LC Issuer and as the
Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Signature Page

to

The Dayton Power and Light Company Credit Agreement


--------------------------------------------------------------------------------


ANNEX I

INFORMATION AS TO LENDERS

Name of Lender

 

Commitments

 

Notice Address

KeyBank National Association

 

Commitment:

 

$80,000,000

 

KeyBank National Association 127 Public Square Cleveland, Ohio 44114
Facsimile: (216) 689-5962
Attention: Yvette M. Dyson-Owens

JPMorgan Chase Bank, N.A.

 

Commitment:

 

$70,000,000

 

JPMorgan Chase Bank, N.A. 10 S. Dearborn, Floor 7
Mail Code IL1-0010
Chicago, Illinois 60603
Facsimile: (312) 385-7096
Attention: Joyce King

Fifth Third Bank

 

Commitment:

 

$70,000,000

 

Fifth Third Bank 5050 Kingsley Drive
1 MOC 2B
Cincinnati, Ohio 45263

 

E-1


--------------------------------------------------------------------------------